 



Exhibit 10.1
SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT
Filene’s Basement, Inc.
The Borrower
NATIONAL CITY BUSINESS CREDIT, INC.
Administrative Agent And Collateral Agent for
The Revolving Credit Lenders Referenced Herein
National City Bank
As Letter of Credit Issuer and
As Lead Arranger
Wells fargo retail finance llc
and
wachovia capital finance corporation (central)
as co-documentation agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article 1 - Definitions:
    2  
 
       
Article 2 - The Revolving Credit:
    39  
 
       
2.1. Establishment of Revolving Credit
    39  
2.2. Advances in Excess of Applicable Borrowing Base (OverLoans)
    40  
2.3. Risks of Value of Collateral
    40  
2.4. Commitment to Make Revolving Credit Loans and Support Letters of Credit
    41  
2.5. Revolving Credit Loan Requests
    41  
2.6. Suspension of Revolving Credit
    43  
2.7. Making of Revolving Credit Loans
    43  
2.8. SwingLine Loans
    44  
2.9. The Loan Account
    45  
2.10. The Revolving Credit Notes
    46  
2.11. Payment of The Loan Account
    46  
2.12. Interest on Revolving Credit Loans
    47  
2.13. Arrangement Fee; Upfront fee; Collateral Monitoring Fee; Early Termination
Fee
    48  
2.14. Unused Line Fee
    48  
2.15. Concerning Fees
    49  
2.16. Agent’s and Revolving Credit Lenders’ Discretion
    49  
2.17. Procedures For Issuance of L/Cs and Banker’s Acceptances
    49  
2.18. Fees For L/Cs and Banker’s Acceptances
    51  
2.19. Concerning L/C’s and Banker’s Acceptances
    53  
2.20. Changed Circumstances
    54  
2.21. Intentionally Omitted
    55  
2.22. Revolving Credit Lenders’ Commitments
    55  
2.23. Payments
    56  
 
       
Article 3 - Conditions Precedent:
    56  
 
       
3.1. Corporate Due Diligence
    57  
3.2. Opinions
    57  
3.3. Additional Documents
    57  
3.4. Officers’ Certificates
    57  
3.5. Representations and Warranties
    57  
3.6. Minimum Day One Availability
    57  
3.7. Subordinated Indebtedness; Intercreditor Agreement
    57  
3.8. Repayment Under Existing Loan Agreement
    57  
3.9. Consents
    57  
3.10. Appraisals and Commercial Finance Examinations
    57  
3.11. Financial Information
    58  
3.12. Material Agreements
    58  
3.13. Litigation
    58  
3.14. Perfection of Encumbrances
    58  
3.15. All Fees and Expenses Paid
    58  
3.16. Cash Management
    58  
3.17. Insurance
    59  
3.18. No Loan Party in Default
    59  

i



--------------------------------------------------------------------------------



 



         
3.19. No Adverse Change
    59  
3.20. Certain Changes
    59  
3.21. Benefit of Conditions Precedent
    59  
 
       
Article 4 - General Representations and Warranties:
    59  
 
       
4.1. Due Organization. Authorization. No Conflicts
    59  
4.2. Trade Names
    60  
4.3. Intellectual Property
    61  
4.4. Locations
    61  
4.5. Encumbrances
    61  
4.6. Indebtedness
    61  
4.7. Insurance
    62  
4.8. Licenses
    62  
4.9. Leases
    62  
4.10. Requirements of Law
    62  
4.11. Labor Relations
    62  
4.12. Taxes
    63  
4.13. No Margin Stock
    64  
4.14. Investment Company Status
    64  
4.15. ERISA
    64  
4.16. Hazardous Materials
    65  
4.17. Litigation
    65  
4.18. Adequacy of Disclosure
    66  
4.19. Unrestricted Subsidiaries
    66  
4.20. No Bankruptcy Filing
    66  
4.21. Patriot Act
    66  
4.22. Foreign Asset Control Regulations
    66  
 
       
Article 5 - GENERAL COVENANTS:
    67  
 
       
5.1. Payment and Performance of Liabilities
    67  
5.2. Due Organization. Authorization. No Conflicts
    67  
5.3. Trade Names
    67  
5.4. Locations
    67  
5.5. Encumbrances
    68  
5.6. Indebtedness
    69  
5.7. Insurance
    69  
5.8. Licenses
    69  
5.9. Requirements of Law
    70  
5.10. Labor Relations
    70  
5.11. Maintain Properties
    70  
5.12. Taxes
    70  
5.13. No Margin Stock
    71  
5.14. ERISA
    71  
5.15. Hazardous Materials
    71  
5.16. Dividends. Investments. Corporate Action
    72  
5.17. Loans
    73  
5.18. Protection of Assets
    74  
5.19. Line of Business; Conduct of Business
    75  

ii



--------------------------------------------------------------------------------



 



         
5.20. Affiliate Transactions
    75  
5.21. Additional Subsidiaries
    76  
5.22. Further Assurances
    76  
5.23. Adequacy of Disclosure
    77  
5.24. No Restrictions on Liabilities
    77  
5.25. Unrestricted Subsidiaries
    77  
5.26. Parent’s Line of Business
    77  
5.27. Restrictions on Payment of Senior Non-Convertible Facility
    77  
5.28. Restrictions on Payment of PIES
    77  
5.29. Restrictions on Payment of Filene’s Notes
    78  
 
       
Article 6 - Financial Reporting and Performance Covenants:
    78  
 
       
6.1. Maintain Records
    78  
6.2. Access to Records
    79  
6.3. Prompt Notice to Administrative Agent
    79  
6.4. Borrowing Base Reports
    81  
6.5. Monthly Reports
    81  
6.6. Intentionally Omitted
    81  
6.7. Annual Reports
    81  
6.8. Officers’ Certificates
    82  
6.9. Inventories, Appraisals, and Audits
    82  
6.10. Additional Financial Information
    83  
6.11. Information Delivered Pursuant to Article 6
    84  
 
       
Article 7 - Use of Collateral:
    84  
 
       
7.1. Use of Inventory Collateral
    84  
7.2. Inventory Quality
    85  
7.3. Adjustments and Allowances
    85  
7.4. Validity of Accounts
    85  
7.5. Notification to Account Debtors
    85  
 
       
Article 8 - Cash Management. Payment of Liabilities:
    85  
 
       
8.1. Depository Accounts
    85  
8.2. Credit Card Receipts
    86  
8.3. The Administrative Agent’s, Collection, and Operating Accounts
    86  
8.4. Proceeds and Collections
    87  
8.5. Payment of Liabilities
    88  
8.6. The Operating Account
    89  
 
       
Article 9 - Grant of Security Interest:
    89  
 
       
9.1. Grant of Security Interest
    89  
9.2. Extent and Duration of Security Interest
    90  
 
       
Article 10 - Collateral Agent As Borrower’s Attorney-In-Fact:
    91  
 
       
10.1. Appointment as Attorney-In-Fact
    91  
10.2. No Obligation to Act
    92  

iii



--------------------------------------------------------------------------------



 



         
Article 11 - Events of Default:
    92  
 
       
11.1. Failure to Pay the Revolving Credit
    92  
11.2. Failure To Make Other Payments
    92  
11.3. Failure to Perform Covenant or Liability (No Grace Period)
    92  
11.4. Financial Reporting Requirements
    93  
11.5. Failure to Perform Covenant or Liability (Grace Period)
    93  
11.6. Misrepresentation
    93  
11.7. Acceleration of Other Debt. Breach of Lease
    93  
11.8. Default Under Other Agreements
    93  
11.9. Uninsured Casualty Loss
    94  
11.10. Attachment. Judgment. Restraint of Business
    94  
11.11. Business Failure
    94  
11.12. Bankruptcy
    94  
11.13. Termination of Guaranty
    95  
11.14. Challenge to Loan Documents
    95  
11.15. Change in Control
    95  
 
       
Article 12 - Rights and Remedies Upon Default:
    95  
 
       
12.1. Acceleration
    95  
12.2. Rights of Enforcement
    95  
12.3. Sale of Collateral
    96  
12.4. Occupation of Business Location
    97  
12.5. Grant of Nonexclusive License
    97  
12.6. Assembly of Collateral
    97  
12.7. Rights and Remedies
    97  
 
       
Article 13 - Revolving Credit Fundings and Distributions:
    97  
 
       
13.1. Revolving Credit Funding Procedures
    97  
13.2. SwingLine Loans
    98  
13.3. Administrative Agent’s Covering of Fundings
    99  
13.4. Ordinary Course Distributions
    101  
 
       
Article 14 - Acceleration and Liquidation:
    101  
 
       
14.1. Acceleration Notices
    101  
14.2. Acceleration
    102  
14.3. Initiation of Liquidation
    102  
14.4. Actions At and Following Initiation of Liquidation
    102  
14.5. Collateral Agent’s Conduct of Liquidation
    102  
14.6. Distribution of Liquidation Proceeds
    103  
14.7. Relative Priorities To Proceeds of Liquidation
    103  
 
       
Article 15 - The Agent:
    104  
 
       
15.1. Appointment of The Agent
    104  
15.2. Responsibilities of Agent
    105  
15.3. Concerning Distributions By the Agent
    105  
15.4. Dispute Resolution
    106  
15.5. Distributions of Notices and of Documents
    106  
15.6. Confidential Information
    107  

iv



--------------------------------------------------------------------------------



 



         
15.7. Reliance by Agent
    107  
15.8. Non-Reliance on Agent and Other Revolving Credit Lenders
    107  
15.9. Indemnification
    108  
15.10. Resignation of Agent
    108  
15.11. Lead Arranger
    109  
 
       
Article 16 - Action By Agent - Consents - Amendments - Waivers:
    109  
 
       
16.1. Administration of Credit Facilities
    109  
16.2. Actions Requiring or On Direction of Majority Lenders
    110  
16.3. Action Requiring Certain Consent
    110  
16.4. Actions Requiring or Directed By Unanimous Consent
    110  
16.5. Actions Requiring SwingLine Lender Consent
    112  
16.6. Actions Requiring Agent’s Consent
    112  
16.7. Miscellaneous Actions
    112  
16.8. Actions Requiring Borrower’s Consent
    112  
16.9. NonConsenting Revolving Credit Lender
    113  
 
       
Article 17 - Assignments By Revolving Credit Lenders:
    115  
 
       
17.1. Assignments and Acceptances
    115  
17.2. Assignment Procedures
    115  
17.3. Effect of Assignment
    116  
 
       
Article 18 - Notices:
    116  
 
       
18.1. Notice Addresses
    116  
18.2. Notice Given
    117  
18.3. Wire Instructions. Notice Given
    118  
 
       
Article 19 - Term:
    118  
 
       
19.1. Termination of Revolving Credit
    118  
19.2. Actions On Termination
    118  
 
       
Article 20 - General:
    119  
 
       
20.1. Protection of Collateral
    119  
20.2. Publicity
    119  
20.3. Confidentiality
    119  
20.4. Successors and Assigns
    120  
20.5. Severability
    120  
20.6. Amendments. Course of Dealing
    120  
20.7. Power of Attorney
    121  
20.8. Application of Proceeds
    121  
20.9. Increased Costs
    121  
20.10. Replacement of Revolving Credit Lender
    122  
20.11. Costs and Expenses of the Agent and Issuer
    123  
20.12. Copies and Facsimiles
    123  
20.13. Ohio Law
    123  
20.14. Consent to Jurisdiction
    123  
20.15. Indemnification
    124  
20.16. Rules of Construction
    124  
20.17. Agent’s Consent
    126  

v



--------------------------------------------------------------------------------



 



         
20.18. Participations
    126  
20.19. Right of Set-Off
    126  
20.20. Pledges To Federal Reserve Banks
    127  
20.21. Maximum Interest Rate
    127  
20.22. Waivers
    127  
20.23. Additional Waivers
    128  
20.24. Patriot Act Notices
    129  
20.25. Existing Loan Agreement Amended and Restated
    129  

vi



--------------------------------------------------------------------------------



 



EXHIBITS

         
1.1
  :   Existing L/Cs and Banker’s Acceptances
1.3
  :   Intercompany Notes
1.4
  :   Exempt DDA
1.5
  :   Unrestricted Subsidiaries
1.6
  :   Existing Investments
1.7
  :   Permitted Dispositions
2.5
  :   Form of Loan Request
2.8(c)
  :   SwingLine Note
2.10(a)
  :   Tranche A Note
2.10(b)
  :   Tranche A-1 Note
2.22
  :   Revolving Credit Lenders’ Commitments
3.3
  :   Additional Documents
4.1
  :   Corporate Information
4.2
  :   Trade Names
4.4
  :   Locations, Leases, and Landlords
4.5(a)
  :   Encumbrances
4.5(b)
  :   Consigned Property
4.6
  :   Indebtedness
4.7
  :   Insurance Policies
4.8
  :   Licenses
4.9
  :   Capital Leases
4.11
  :   Labor Contracts
4.12
  :   Taxes
4.16
  :   Hazardous Materials
4.17
  :   Litigation
5.17(e)
  :   Existing Loans
5.17(f)
  :   Intercompany Loans
6.4
  :   Borrowing Base Certificate
6.5
  :   Monthly Financial Reporting Requirements
8.1
  :   DDA’s.
8.2
  :   Credit Card Arrangements
8.3
  :   Administrative Agent’s Accounts; Collection Account Banks; Operating
Accounts
17.2
  :   Assignment and Acceptance

vii



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
January 23, 2008
     THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (“this
Agreement”) is made between
     National City Business Credit, Inc., an Ohio corporation with offices at
2300 Crown Colony Drive, Suite 202, Quincy, Massachusetts 02169, as
administrative agent (in such capacity, herein the “Administrative Agent”), for
the ratable benefit of the “Revolving Credit Lenders”, who are, at present,
those financial institutions identified on the signature pages of this Agreement
and who in the future are those Persons (if any) who become “Revolving Credit
Lenders” in accordance with the provisions hereof;
     National City Business Credit, Inc., as Collateral Agent (in such capacity,
herein the “Collateral Agent”), for the ratable benefit of the Revolving Credit
Lenders;
     Wells Fargo Retail Finance LLC and Wachovia Capital Finance Corporation
(Central), as Co-Documentation Agents;
     and
     The Revolving Credit Lenders;
     and
Filene’s Basement, Inc. (the “Borrower”), a Delaware corporation with its
principal executive offices at 3241 Westerville Road, Columbus, Ohio 43224-3751;
in consideration of the mutual covenants contained herein and benefits to be
derived herefrom,
WITNESSETH:
     WHEREAS, the Borrower and certain other affiliated Persons entered into a
Loan and Security Agreement dated as of June 11, 2002 with the Administrative
Agent, the Revolving Credit Lenders party thereto and National City Business
Credit, Inc. and Fleet Retail Group, Inc., as collateral agents for the
Revolving Credit Lenders (as amended and in effect through the Effective Date,
the “Original Loan Agreement”); and
     WHEREAS, the Borrower and certain other affiliated Persons entered into an
Amended and Restated Loan and Security Agreement dated as of July 5, 2005 with
the Administrative Agent, the Collateral Agent, the Revolving Credit Lenders
party thereto and National City Business Credit, Inc. (as amended and in effect
through the Second Amendment Effective Date, the “Existing Loan Agreement”),
which amended and replaced the Original Loan Agreement; and

1



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to that certain Purchase Agreement dated as of
January 23, 2008 (as amended and in effect from time to time, the “Purchase
Agreement”) by and between Retail Ventures, Inc. and VCHI Acquisition Co., a
Delaware corporation (the “Purchaser”), (i) one hundred percent (100%) of the
capital stock of each of Retail Ventures Jewelry, Inc. and J.S. Overland
Delivery, Inc. is being contributed to Value City Department Stores LLC
(“VCDS”), (ii) one hundred percent (100%) of the membership interests of VCDS is
being contributed to Value City Holdings, Inc., a Delaware corporation (“VCH”),
and (ii) eighty-one percent (81%) of the capital stock of VCH is being sold and
transferred to the Purchaser; and
     WHEREAS, in connection with the transactions contemplated by the above
referenced Purchase Agreement, the Administrative Agent and the Revolving Credit
Lenders have been requested to release VCDS and its Subsidiaries, Retail
Ventures Jewelry, Inc. and J.S. Overland Delivery, Inc. from their respective
obligations under the Existing Loan Agreement and any collateral security
granted by them to secure such obligations; and
     WHEREAS, the Borrower, the Revolving Credit Lenders and the Administrative
Agent desire to amend and restate the Existing Loan Agreement to accomplish the
foregoing and as otherwise provided herein.
     NOW THEREFORE, it is hereby agreed that the Existing Loan Agreement is
hereby amended and restated as follows:
ARTICLE 1 - DEFINITIONS:
     As used herein, the following terms have the following meanings or are
defined in the section of this Agreement so indicated:
“Acceleration”: The making of demand or declaration that any Indebtedness, not
otherwise due and payable, is due and payable. Derivations of the word
“Acceleration” (such as “Accelerate”) are used with like meaning in this
Agreement.
“Acceleration Notice”: Written notice as follows:
     (a) From the Administrative Agent to the Revolving Credit Lenders, as
provided in Section 14.1(a).
     (b) From the Majority Lenders to the Administrative Agent, as provided in
Section 14.1(b).
“Account Debtor”: Has the meaning given that term in the UCC.
“Accounts”: Include, without limitation, “accounts” as defined in the UCC, and
also all: accounts, accounts receivable, receivables, and rights to payment
(whether or not earned by performance) for: property that has been or is to be
sold, leased, licensed, assigned, or otherwise disposed of; services rendered or
to be rendered; a policy of insurance issued or to be issued; a secondary
obligation incurred or to be incurred; arising out of the use of a credit or
charge card or information contained on or used with that card; winnings in a
lottery or other game of chance; and also all Inventory which gave rise thereto,
and all rights associated

2



--------------------------------------------------------------------------------



 



with such Inventory, including the right of stoppage in transit; all reclaimed,
returned, rejected or repossessed Inventory (if any) the sale of which gave rise
to any Account.
“ACH”: Automated clearing house.
“Acquisition”: The purchase or acquisition of all or substantially all of the
assets of any Person, the purchase of a controlling equity interest in any
Person, or the merger or consolidation of any Person with any other Person, in
any transaction or group of transactions which are part of a common plan.
“Adjustment Date”: The first day of each calendar quarter, commencing with the
quarter beginning immediately following the delivery of the Borrower’s 2007
Fiscal Year audited financial statements to the Administrative Agent.
“Administrative Agent”: NCBC, or its successors or assigns, in its capacity as
administrative agent for the Revolving Credit Lenders hereunder.
“Administrative Agent’s Account”: Is defined in Section 8.3.
“Administrative Agent’s Cover”: Is defined in Section 13.3(c)(i).
“Affiliate”: The following:
     (a) With respect to any Person, any other Person that directly or, alone or
with a group of related Persons whose interests taken as a whole, indirectly
through one of more intermediaries, Controls, is Controlled by, or is under
common Control with, such Person. Notwithstanding anything to the contrary
herein contained, in no event shall (i) the Agent, the Issuer, or any Revolving
Credit Lender or (ii) VCH, VCDS or any of their Subsidiaries be considered an
“Affiliate” of a Loan Party.
     (b) Any Person: which is a parent, brother-sister or Subsidiary, of the
Borrower; whose enterprise’s tax returns or financial statements are
consolidated with those of the Borrower; which is a member of the same
controlled group of corporations (within the meaning of Section 1563(a)(1),
(2) and (3) of the Internal Revenue Code of 1986, as amended from time to time)
of which the Borrower is a member; or Controls or is Controlled by the Borrower.
     (c) With respect to the Loan Parties, without limiting the provisions of
clauses (a) and (b) hereof, “Affiliate” includes Schottenstein Stores
Corporation.
“Agent”: Collectively, the Administrative Agent and the Collateral Agent.
“Agent’s Rights and Remedies”: Is defined in Section 12.7.
“Applicable Commitment Percentage”: With respect to (a) any Tranche A Lender, at
any time, the percentage (carried out to the ninth decimal place) of the Tranche
A Dollar Commitments represented by such Tranche A Lender’s Tranche A Dollar
Commitment at such time, (b) any Tranche A-1 Lender, at any time, the

3



--------------------------------------------------------------------------------



 



percentage (carried out to the ninth decimal place) of the Tranche A-1 Dollar
Commitments represented by such Tranche A-1 Lender’s Tranche A-1 Dollar
Commitment at such time, and (c) all Revolving Credit Lenders, at any time, the
percentage (carried out to the ninth decimal place) of the Loan Commitments
represented by the sum of such Revolving Credit Lender’s Tranche A Dollar
Commitment and Tranche A-1 Dollar Commitment at such time. If the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and the obligation
of the Issuer to issue L/Cs have been terminated or if such commitments have
expired, then the Applicable Commitment Percentage of each Revolving Credit
Lender shall be determined based on the Applicable Commitment Percentage of such
Revolving Credit Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Commitment Percentages of each Revolving
Credit Lender is set forth opposite the name of such Revolving Credit Lender on
Schedule 2.22 or in the Assignment and Acceptance pursuant to which such Person
becomes a party hereto, as applicable.
“Applicable Law”: As to any Person: (i) All statutes, rules, regulations,
orders, or other requirements having the force of law and (ii) all court orders
and injunctions, arbitrator’s decisions, and/or similar rulings, in each
instance ((i) and (ii)) of or by any federal, state, municipal, and other
governmental authority, or court, tribunal, panel, or other body which has or
claims jurisdiction over such Person, or any property of such Person, or of any
other Person for whose conduct such Person would be responsible.
“Applicable Margin”: The following percentages for Base Margin Loans and LIBOR
Loans based upon the following criteria:

                                                              Applicable        
    Applicable   Applicable   Margin for   Applicable         Margin for  
Margin for   Tranche A-   Margin for         Tranche A   Tranche A   1 Base  
Tranche A-     Excess   Base Margin   LIBOR   Margin   1 LIBOR Level  
Availability   Loans   Loans   Loans   Loans
1
  Greater than $25,000,000     0 %     1.50 %     0.75 %     3.00 %
2
  Greater than $15,000,000, but less than or equal to $25,000,000     0 %    
1.75 %     0.75 %     3.00 %
3
  Less than or equal to $15,000,000     0 %     2.00 %     0.75 %     3.00 %

The Applicable Margin shall initially be established at Level 2. Thereafter, the
Applicable Margin shall be adjusted on each Adjustment Date, based upon the

4



--------------------------------------------------------------------------------



 



Average Excess Availability during the prior quarter. Upon the occurrence and
during the continuance of a Specified Event of Default, the Applicable Margin
may, at the option of the Agent, be immediately increased to the percentages set
forth in Level 3 (even if the Excess Availability requirements for another Level
have been met) and interest shall be determined in the manner set forth in
Section 2.12(g).
“Appraised Inventory Liquidation Value”: The product of (a) the Cost of Eligible
Inventory (net of Inventory Reserves) multiplied by (b) that percentage,
determined from the then most recent appraisal of the Borrower’s Inventory
undertaken at the request of the Collateral Agent, to reflect the appraiser’s
estimate of the net recovery on the Borrower’s Inventory in the event of an
in-store liquidation of that Inventory.
“Appraised Inventory Percentage”: 87.5%.
“Assigning Revolving Credit Lender”: Is defined in Section 17.1(a).
“Assignment and Acceptance”: Is defined in Section 17.2.
“Authorized Officer”: Is defined in Section 6.8.
“Availability”: Gross Availability Minus the Excess Availability Reserve.
“Availability Reserves”: Without duplication, such reserves as the Collateral
Agent from time to time determines in the Collateral Agent’s reasonable, good
faith discretion as being appropriate to reflect the impediments to the
Collateral Agent’s ability to realize upon the Collateral. The Collateral Agent
shall furnish the Borrower with written notice two (2) Business Days prior to
imposing or changing any Availability Reserve (unless a Specified Event of
Default then exists and is continuing, in which event no prior notice shall be
required). Without limiting the generality of the foregoing, Availability
Reserves may include (but are not limited to) reserves based on the following:

  (i)   rent (but only if a landlord’s waiver, acceptable to the Collateral
Agent, has not been received by the Collateral Agent).     (ii)   Customer
Credit Liabilities.     (iii)   taxes and other governmental charges, including,
ad valorem, personal property, and such other taxes which are reasonably likely
to have priority over the Collateral Interests of the Collateral Agent in the
Collateral.     (iv)   L/C Landing Costs.     (v)   Hedge Agreements.

5



--------------------------------------------------------------------------------



 



Without limiting the rights of the Collateral Agent to establish or modify
Availability Reserves, the initial Availability Reserves on the Second Amendment
Effective Date shall be the following:

  (a)   gift certificates and merchandise credits (in an amount equal to fifty
percent (50%) of the outstanding gift certificates and merchandise credits
reflected in the Borrower’s financial statements (which amount shall be updated
no less frequently than every thirty (30) days and which financial statements
will be maintained consistently with past practices)).     (b)   landlord lien
reserve equal to two months’ rent for all stores located in Washington,
Pennsylvania and Virginia.     (c)   layaway deposits (in an amount equal to one
hundred percent (100%) of the outstanding layaway deposits reflected in the
Borrower’s financial statements (which amount shall be updated no less
frequently than every thirty (30) days and which financial statements will be
maintained consistently with past practices)).     (d)   Hedge Agreements.

“Average Excess Availability”: For any period, the sum of Excess Availability
for each day comprising such period divided by the number of days in such
period.
“Banker’s Acceptance”: A time draft or bill of exchange relating to a
documentary letter of credit which has been accepted by the Issuer. Without
limitation, Existing Banker’s Acceptances shall be deemed to be Banker’s
Acceptances issued under this Agreement and shall be entitled to all of the
benefits hereof.
“Banker’s Acceptance Fees”: The fees payable in respect of Banker’s Acceptances
pursuant to Section 2.18.
“Bankruptcy Code”: Title 11, U.S.C., as amended from time to time.
“Base”: For any day, a rate per annum equal to the higher of (a) the rate of
interest which is established from time to time by NCB at its principal office
in Cleveland, Ohio as its “prime rate” in effect, such rate to be adjusted
automatically, without notice, as of the opening of business on the effective
date of any change in such rate (it being agreed that (i) such rate is not
necessarily the lowest rate of interest then available from NCB on fluctuating
rate loans, and (ii) such rate may be established by NCB by public announcement
or otherwise), and (b) the Federal Funds Effective Rate in effect on such day
plus one-half of one percent (0.50%) per annum.
“Base Margin Loan”: Each Revolving Credit Loan while bearing interest at the
Base Margin Rate.
“Base Margin Rate”: That per annum rate which is the aggregate of the Base plus
the Applicable Margin for Base Margin Loans.

6



--------------------------------------------------------------------------------



 



“Borrower”: Is defined in the Preamble.
“Borrowing Base Certificate”: Is defined in Section 6.4.
“Business Day”: Any day other than (a) a Saturday or Sunday; (b) any day on
which banks in Cleveland, Ohio, generally are not open to the general public for
the purpose of conducting commercial banking business; (c) a day on which the
principal office of the Administrative Agent is not open to the general public
to conduct business; or (d) when used in connection with a LIBOR Loan, any day
on which banks are not open for dealings in dollar deposits in the London
interbank market.
“Business Plan”: The business plan dated December 18, 2007 for the Loan Parties’
Fiscal year ending January 2009, as set forth in that certain confidential side
letter from the Borrower to the Administrative Agent.
“Capital Expenditures”: The expenditure of funds or the incurrence of
liabilities which may be capitalized in accordance with GAAP.
“Capital Lease”: Any lease which may be capitalized in accordance with GAAP.
“Cash Control Event”: Either (i) an Event of Default has occurred and is
continuing, or (ii) the Average Excess Availability for any five (5) consecutive
Business Days is less than Fifteen Million Dollars ($15,000,000). For purposes
hereof, the occurrence of a Cash Control Event shall be deemed continuing
notwithstanding that Average Excess Availability may thereafter exceed the
amount set forth in the preceding sentence unless and until Average Excess
Availability exceeds such amounts for ninety (90) consecutive Business Days, in
which case a Cash Control Event shall no longer be deemed to be continuing for
purposes hereof; provided that a Cash Control Event shall be deemed continuing
(even if Average Excess Availability exceeds the required amounts for ninety
(90) consecutive Business Days) if a Cash Control Event has occurred and been
discontinued on one (1) occasion during the preceding twelve month period.
“Change in Control”: The occurrence of any of the following:
     (a) The acquisition, by any group of Persons (within the meaning of the
Securities Exchange Act of 1934, as amended) or by any Person (other than by
(x) a Person Controlled by Schottenstein Stores Corporation, or (y) one or more
Family Trusts) of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission) of 25% or more of the issued and outstanding
capital stock of the Parent having the right, under ordinary circumstances, to
vote for the election of directors of the Parent, excluding from the foregoing
any acquisition pursuant to warrants issued under the exercise of conversion
rights under the Senior Non-Convertible Facility.
     (b) More than thirty percent (30%) of the Persons who were directors of the
Parent on the first day of any period consisting of twelve (12) consecutive
calendar months (the first of which twelve (12) month periods commencing with

7



--------------------------------------------------------------------------------



 



the first day of December, 2007), cease to be directors of the Parent for any
reason, other than death, disability, or replacement (in the ordinary course of
business and not as a result of any change in the equity ownership of the
Parent) by other Persons nominated by the nominating committee of the board of
directors of the Parent.
     (c) The failure of the Parent to own, directly or indirectly, 95% of the
capital stock of each of the other Loan Parties.
     (d) The failure of Schottenstein Stores Corporation or one or more Family
Trusts to possess, directly or indirectly, the power to cause the direction of
the management and policies of the Parent and the Borrower.
“Chattel Paper”: Has the meaning given that term in the UCC.
“Class A Common Shares” has the meaning set forth for such term in the Articles
of Incorporation of DSW as in effect on the Effective Date.
“Class B Common Shares” has the meaning set forth for such term in the Articles
of Incorporation of DSW as in effect on the Effective Date.
“Co-Documentation Agents” means Wells Fargo Retail Finance LLC and Wachovia
Capital Finance Corporation (Central).
“Collateral”: Is defined in Section 9.1.
“Collateral Agent”: NCBC, or its successors or assigns, in its capacity as
Collateral Agent for the Revolving Credit Lenders hereunder.
“Collateral Interest”: Any interest in property to secure an obligation,
including, without limitation, a security interest, mortgage, and deed of trust.
“Collateral Monitoring Fee”: Is defined in Section 2.13.
“Collection Account”: Any DDA into which the proceeds of Collateral are
transferred and concentrated, including, without limitation, transfers from
other DDAs, credit card processors, checks, and accounts receivables. The
Collection Accounts as of the Second Amendment Effective Date are set forth on
Exhibit 8.3 hereto.
“Collection Account Agreement”: An agreement, in form satisfactory to the
Collateral Agent, which agreement recognizes the Collateral Agent’s Collateral
Interest in the contents of the DDA which is the subject of such agreement and
agrees that, after and during the continuance of a Cash Control Event, such
contents shall be transferred only to the Administrative Agent’s Account or as
otherwise instructed by the Administrative Agent.
“Commercial Tort Claim”: Has the meaning given that term in the UCC.
“Competitive Business”: Any business or enterprise consisting of any of the
following:

8



--------------------------------------------------------------------------------



 



  (a)   Operation of off-price discount department stores.     (b)   Operation
of retail furniture stores and related accessories.     (c)   Operation of
designer and name brand shoe stores.     (d)   Operation of licensed shoe
departments.     (e)   Furniture manufacturing.     (f)   Bedding manufacturing.

“Consent”: Actual consent given by the Revolving Credit Lender from whom such
consent is sought; or the passage of seven (7) Business Days from receipt of
written notice to a Revolving Credit Lender from the Agent of a proposed course
of action to be followed by the Agent without such Revolving Credit Lender’s
giving the Agent written notice of that Revolving Credit Lender’s objection to
such course of action, provided that the Agent may rely on such passage of time
as consent by a Revolving Credit Lender only if such written notice states that
consent will be deemed effective if no objection is received within such time
period.
“Consolidated”: When used to modify a financial term, test, statement, or
report, refers to the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of the Parent and its
Subsidiaries.
“Control”: The possession, direct or indirect, of the power to cause the
direction of the management and policies of a Person whether through the
ownership of voting securities, by contract or otherwise. A Person shall be
deemed to have control of another Person if it is a “beneficial owner” (as such
term is defined in Rule 13d-3 and Rule 13d-5 of the Securities Exchange Act of
1934, as amended) or a member of a “group” that is the beneficial owner,
directly or indirectly, of 20% or more of the voting stock or equity interest in
such Person. The terms “Controlled” and “Controlling” as used herein are
intended to have the same meaning as “Control.” Notwithstanding the foregoing,
no Loan Party shall be deemed to “control” VCDS or VCH following the completion
of the transactions contemplated by the Purchase Agreement.
“Cost”: The lower of cost or market, determined in each case in accordance with
GAAP.
“Costs of Collection”: Includes, without limitation, all reasonable attorneys’
fees and reasonable out-of-pocket expenses incurred by the Agent’s and Issuer’s
attorneys, and all reasonable out-of-pocket costs incurred by the Agent and the
Issuer in the administration of the Liabilities and/or the Loan Documents,
including, without limitation, reasonable costs and expenses associated with
travel on behalf of the Agent and Issuer, where such costs and expenses are
related to or in respect of the Agent’s and Issuer’s: administration and
management of the

9



--------------------------------------------------------------------------------



 



Liabilities; negotiation, documentation, and amendment of any Loan Document; or
efforts to preserve, protect, collect, or enforce the Collateral, the
Liabilities, and/or the Agent’s Rights and Remedies and/or any of the rights and
remedies of the Agent and Issuer against or in respect of any guarantor or other
Person liable in respect of the Liabilities (whether or not suit is instituted
in connection with such efforts). “Costs of Collection” also includes the
reasonable fees and expenses of Lenders’ Special Counsel. The Costs of
Collection are Liabilities, and at the Administrative Agent’s option may bear
interest at the then effective Base Margin Rate after such time as they have
been added to the Loan Account.
“Credit Card Advance Rate”: 85%
“Customer Credit Liability”: Gift certificates, customer deposits, merchandise
credits, layaway obligations, frequent shopping programs, and similar
liabilities of the Borrower to its retail customers and prospective customers.
“DDA”: Any checking or other demand daily depository account maintained by the
Borrower other than any Exempt DDA.
“Default”: Any occurrence, circumstance, or state of facts which (a) is an Event
of Default; or (b) would become an Event of Default if any requisite notice were
given and/or any requisite period of time were to run and such occurrence,
circumstance, or state of facts were not cured within any applicable grace
period.
“Delinquent Revolving Credit Lender”: Is defined in Section 13.3(c).
“Deposit Account”: Has the meaning given that term in the UCC and also includes
all demand, time, savings, passbook, or similar accounts maintained with a bank.
“Documents”: Has the meaning given that term in the UCC.
“Documents of Title”: Has the meaning given that term in the UCC.
“DSW”: DSW Inc., an Ohio corporation with its principal executive offices at 810
DSW Drive, Columbus, Ohio 43219.
“DSW Common Stock” means the Capital Stock of DSW consisting of Class A Common
Shares and Class B Common Shares.
“DSW Shoe”: DSW Shoe Warehouse, Inc., a Missouri corporation with its principal
executive offices at 810 DSW Drive, Columbus, Ohio 43219.
“Early Termination Fee”: Is defined in Section 2.13.
“Effective Date”: July 5, 2005.
“Eligible Assignee”: A bank, insurance company, or company engaged in the
business of making commercial loans having a combined capital and surplus in
excess of $500,000,000 or any domestic Affiliate of any Revolving Credit Lender,
or any Person to whom a Revolving Credit Lender assigns its rights and
obligations

10



--------------------------------------------------------------------------------



 



under this Agreement as part of a programmed assignment and transfer of such
Revolving Credit Lender’s rights in and to a material portion of such Revolving
Credit Lender’s portfolio of asset based credit facilities. In no event shall an
“Eligible Assignee” include a Person who is engaged in a Competitive Business
with any Loan Party, and as long as Schottenstein Stores Corporation remains in
Control of the Borrower, an “Eligible Assignee” shall in no event include a
Person which is engaged in a Competitive Business or a Related Business with
Schottenstein Stores Corporation.
“Eligible Credit Card Receivables”: Accounts due on a non-recourse basis from
major or private label credit card processors, which have been outstanding for
less than five (5) Business Days.
“Eligible Inventory”: Such of the Borrower’s Inventory, inclusive of Eligible
L/C Inventory, at such locations, and of such types, character, qualities and
quantities, as the Collateral Agent in its reasonable, good faith discretion
from time to time determines to be acceptable for borrowing, as to which
Inventory, the Collateral Agent has a perfected security interest which is prior
and superior to all security interests, claims, and Encumbrances. Without
limiting the foregoing, Inventory acquired in a Permitted Acquisition (other
than a Permitted Acquisition involving the merger of one or more Loan Parties)
shall not be deemed Eligible Inventory unless the Collateral Agent otherwise
agrees.
“Eligible L/C Inventory”: Without duplication of other Eligible Inventory,
Inventory not yet delivered to the Borrower, the purchase of which is supported
by a documentary L/C or Banker’s Acceptance then having an initial expiry of
sixty (60) or less days, provided that
     (a) Such Inventory is of such types, character, qualities and quantities
(net of Inventory Reserves) as the Collateral Agent in its reasonable, good
faith discretion from time to time determines to be eligible for borrowing and
it would otherwise constitute Eligible Inventory; and
     (b) The documentary L/C supporting such purchase names the Collateral Agent
as consignee of the subject Inventory and the Collateral Agent has control over
the documents which evidence ownership of the subject Inventory (such as by the
providing to the Collateral Agent of a customs brokers agreement in form
reasonably satisfactory to the Collateral Agent).
“Employee Benefit Plan”: An employee pension benefit plan that is covered by
Title IV of ERISA or is subject to the minimum finding standards under
Section 412 of the Internal Revenue Code of 1986, as amended from time to time,
and as to which the Borrower or any ERISA Affiliate may have any liability.
“Encumbrance”: Each of the following:
     (a) A Collateral Interest or agreement to create or grant a Collateral
Interest; a security interest; the interest of a lessor under a Capital Lease;
conditional sale or other title retention agreement; sale of accounts receivable
or

11



--------------------------------------------------------------------------------



 



chattel paper; or other arrangement pursuant to which any Person is entitled to
any preference or priority with respect to the property or assets of another
Person or the income or profits of such other Person; each of the foregoing
whether consensual or non-consensual and whether arising by way of agreement,
operation of law, legal process or otherwise.
     (b) The filing of any financing statement under the UCC or comparable law
of any jurisdiction, unless such financing statement is terminated promptly upon
any Loan Party’s knowledge thereof.
“End Date”: The date upon which all of the following conditions are met: (a) all
payment Liabilities described in Section 19.2(a) have been paid in full (b)
satisfactory arrangements with respect to L/Cs and Banker’s Acceptances have
been made in accordance with the provisions of Section 19.2(b), and (c) all
obligations of any Revolving Credit Lender to make loans and advances and to
provide other financial accommodations to the Borrower hereunder shall have been
irrevocably terminated.
“Environmental Actions”: Any complaint, summons, citation, notice, directive,
order, claim, litigation, investigation, judicial or administrative proceeding,
judgment, letter or other communication from any Person or Governmental
Authority involving violations of Environmental Laws or Releases of Hazardous
Materials (i) from any assets, properties or businesses owned or operated by any
Loan Party or any of its Subsidiaries or any predecessor in interest; or
(ii) onto any facilities which received Hazardous Materials generated by any
Loan Party or any of its Subsidiaries or any predecessor in interest.
“Environmental Laws”: The Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. § 1801, et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean Water Act (33 U.S.C.
§ 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.) and the Occupational Safety
and Health Act (29 U.S.C. § 651 et seq.), as such laws may be amended or
otherwise modified from time to time, and any other present or future federal,
state, local or foreign statute, ordinance, rule, regulation, order, judgment,
decree, permit, license or other binding determination of any Governmental
Authority imposing liability or establishing standards of conduct for protection
of the environment or other government restrictions relating to the protection
of the environment or the Release, deposit or migration of any Hazardous
Materials into the environment.
“Environmental Liabilities and Costs”: All liabilities, monetary obligations,
remedial actions, losses, damages, punitive damages, consequential damages,
treble damages, reasonable costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of

12



--------------------------------------------------------------------------------



 



Hazardous Materials from or onto (i) any property presently or formerly owned by
any Loan Party or any of its Subsidiaries or (ii) any facility which received
Hazardous Materials generated by any Loan Party or any of its Subsidiaries.
“Environmental Lien”: Any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
“Equipment”: Includes, without limitation, “equipment” as defined in the UCC,
and also all furniture, store fixtures, motor vehicles, rolling stock,
machinery, office equipment, plant equipment, tools, dies, molds, and other
goods, property, and assets which are used and/or were purchased for use in the
operation or furtherance of a Person’s business, and any and all accessions or
additions thereto, and substitutions therefor.
“ERISA”: The Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate”: Any Person which is under common control with the Borrower
within the meaning of Section 4001 of ERISA or is part of a group which includes
the Borrower and which would be treated as a single employer under Section 414
of the Internal Revenue Code of 1986, as amended from time to time.
“Eurocurrency Reserve Percentage”: For any Interest Period with respect to a
LIBOR Loan, as of any date of determination, the aggregate of the then stated
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves), expressed as a decimal, applicable to such Interest
Period (if more than one such percentage is applicable, the daily average of
such percentages for those days in such Interest Period during which any such
percentages shall be so applicable) by the Board of Governors of the Federal
Reserve System, any successor thereto, or any other banking authority, domestic
or foreign, to which the Administrative Agent or any Revolving Credit Lender may
be subject in respect of eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board) or in
respect of any other category of liabilities including deposits by reference to
which the rate of interest on LIBOR Loans is determined or any category or
extension of credit or other assets that include LIBOR Loans, as defined in such
regulations. For purposes hereof, such reserve requirements shall include,
without limitation, those imposed under Regulation D of the Federal Reserve
Board and the LIBOR Loans shall be deemed to constitute Eurocurrency Liabilities
subject to reserve requirements without benefit of credits for proration,
exceptions or offsets which may be available to any Revolving Credit Lender
under Regulation D.
“Events of Default”: Is defined in Article 11. An “Event of Default” shall be
deemed to have occurred and to be continuing unless and until that Event of
Default has been duly waived by the Administrative Agent in writing or cured to
the satisfaction of the Administrative Agent.
“Excess Availability”: As of any date of determination, Gross Availability less
all then held checks, accounts payable which are beyond customary payment terms

13



--------------------------------------------------------------------------------



 



consistent with past practice (other than accounts payable which are being
disputed in good faith and for which the Borrower has adequate reserves), and
overdrafts (other than daylight overdrafts, as defined in the Federal Reserve
Daylight Credit Policies in effect from time to time).
“Excess Availability Reserve”: $10,000,000.
“Excluded Property”: Shall mean the following:
     (a) the Equipment that is subject to a “purchase money security interest”,
as such term is now or hereafter defined in the UCC, which (x) constitutes a
Permitted Encumbrance under this Agreement and (y) prohibits the creation by a
Loan Party of a junior security interest therein, unless the holder thereof has
consented to the creation of such a junior security interest; or
     (b) any General Intangibles, other than Payment Intangibles, if and only to
the extent that (i) in the case of any such General Intangible, (x) any contract
evidencing such General Intangible contains a valid and effective contractual
restriction or limitation which prohibits the grant or creation of a security
interest therein, or (y) a valid and effective restriction or limitation imposed
by applicable law, regulation, rule, order or other directive of any
governmental body, agency or authority, or the order of any court of competent
jurisdiction, prohibits the grant or creation of a security interest in such
General Intangible, or (ii) in the case of any such General Intangible, such
General Intangible would be subject to loss or forfeiture upon the grant or
creation of a security interest therein by reason of (x) a valid and effective
contractual restriction or limitation contained in any contract evidencing such
General Intangible, or (y) a valid and effective restriction or limitation
imposed by applicable law, regulation, rule, order or other directive of any
governmental body, agency or authority, or the order of any court of competent
jurisdiction; or
     (c) Inventory or other property held pursuant to consignment (other than
between Loan Parties) arrangements in which the Borrower is the consignee to the
extent that the consignor has properly perfected its interest therein; or
     (d) all motor vehicles owned by any Loan Party;
     (e) any Exempt DDA;
     (f) all capital stock, or options, warrants or any other right to acquire
capital stock, of DSW, DSW Shoe or any Subsidiary of either of the foregoing;
     (g) the PIES Collateral; and
     (h) all capital stock, or options, warrants or any other right to acquire
capital stock, of VCH owned by the Parent;
provided that, the Proceeds realized from any of the foregoing (other than
(i) Proceeds of the property described in clauses (f), (g) and (h), (ii) money
or other property received from the exercise of warrants issued by a Loan Party,
(iii) money or other property held

14



--------------------------------------------------------------------------------



 



by a Loan Party and originally received from the issuance of the PIES, and
(iv) interest earned on the money or property described in clauses (i) and
(iii) above) shall not be deemed Excluded Property but shall constitute
Collateral.
“Exempt DDA”: Those depository accounts described on Exhibit 1.4 hereto, and, in
addition, any depository account maintained by the Borrower, the only contents
of which may be transfers from the Operating Accounts and actually used solely
(i) for petty cash purposes; (ii) for payroll; (iii) for charitable
contributions; or (iv) for medical, pension, benefits, VEBA, employees, taxes,
stock options and like special purpose accounts.
“Existing Banker’s Acceptances”: Those Banker’s Acceptances described on Exhibit
1.1 hereto which have been issued by NCB for the account of the Borrower under
the Existing Loan Agreement.
“Existing L/Cs”: Those letters of credit described on Exhibit 1.1 hereto which
have been issued by NCB for the account of the Borrower under the Existing Loan
Agreement.
“Existing Loan Agreement”: Is defined in the Recitals.
“Facility Guarantee”: The Second Amended and Restated Guaranty executed by the
Facility Guarantors in favor of the Agent, the Issuer and the Revolving Credit
Lenders.
“Facility Guarantors”: The Parent and all other Subsidiaries of the Parent now
existing or hereafter created, other than (a) the Borrower and (b) DSW, DSW
Shoe, and any direct or indirect Subsidiary of DSW or DSW Shoe and the
Unrestricted Subsidiaries.
“Facility Guarantors Collateral Documents”: All security agreements, mortgages,
pledge agreements, deeds of trust, and other instruments, documents or
agreements executed and delivered by any Facility Guarantor to secure the
Facility Guarantee.
“Family Trust”: One or more trusts established for the benefit of any of Jay L.
Schottenstein, Susan S. Diamond, Ann S. Deshe, Lori Schottenstein, Geraldine
Schottenstein, any of their respective spouses, children or lineal descendants,
or any Person Controlled by any such trust or trusts.
“Farm Products”: Has the meaning given that term in the UCC.
“Federal Funds Effective Rate”: For any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if the day for which such rate is to be
determined is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on

15



--------------------------------------------------------------------------------



 



such transactions on the immediately preceding Business Day as so published on
the next succeeding Business Day, and (ii) if such rate is not so published for
any Business Day, the Federal Funds Effective Rate for such day shall be the
average of quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent.
“Fee Letter”: That letter dated January 18, 2008 and styled “Fee Letter” between
the Borrower and the Administrative Agent, as such letter may from time to time
be amended.
“Filene’s Notes”: Collectively, (a) the PIES Note, and (b) the Subordinated
Note.
“Fiscal”: When followed by “month”, “quarter” or “year”, the relevant fiscal
period based on the Borrower’s fiscal year and accounting conventions.
“Fixtures”: Has the meaning given that term in the UCC.
“GAAP”: Generally accepted accounting principles in effect from time to time in
the United States, applied on a consistent basis, provided that “GAAP” shall
mean generally accepted accounting principles consistent with those used in the
preparation of the financial statements described herein.
“General Intangibles”: Includes, without limitation, with respect to any Person,
“general intangibles” as defined in the UCC; and also all: rights to payment for
credit extended; deposits (other than DDAs); amounts due to such Person; credit
memoranda in favor of such Person; warranty claims; tax refunds and abatements;
insurance refunds and premium rebates; all means and vehicles of investment or
hedging, including, without limitation, options, warrants, and futures
contracts; records; customer lists; telephone numbers; goodwill; causes of
action; judgments; payments under any settlement or other agreement; literary
rights; rights to performance; royalties; license and/or franchise fees; rights
of admission; licenses; franchises; license agreements, including all rights of
such Person to enforce same; permits, certificates of convenience and necessity,
and similar rights granted by any governmental authority; patents, patent
applications, patents pending, and other intellectual property; internet
addresses and domain names; developmental ideas and concepts; proprietary
processes; blueprints, drawings, designs, diagrams, plans, reports, and charts;
catalogs; manuals; technical data; computer software programs (including the
source and object codes therefor), computer records, computer software, rights
of access to computer record service bureaus, service bureau computer contracts,
and computer data; tapes, disks, semi-conductors chips and printouts; trade
secrets rights, copyrights, mask work rights and interests, and derivative works
and interests; user, technical reference, and other manuals and materials; trade
names, trademarks, service marks, and all goodwill relating thereto;
applications for registration of the foregoing; and all other general intangible
property of such Person in the nature of intellectual property; proposals; cost
estimates, and reproductions on paper, or otherwise, of any and all concepts or
ideas, and any matter related to, or connected with, the design, development,
manufacture, sale, marketing, leasing, or use of any or all

16



--------------------------------------------------------------------------------



 



property produced, sold, or leased, by such Person or credit extended or
services performed, by such Person, whether intended for an individual customer
or the general business of such Person, or used or useful in connection with
research by such Person.
“Goods”: Has the meaning given that term in the UCC, and also includes all
things movable when a security interest therein attaches and also all computer
programs embedded in goods and any supporting information provided in connection
with a transaction relating to the program if (i) the program is associated with
the goods in such manner that it customarily is considered part of the goods or
(ii) by becoming the owner of the goods, a Person acquires a right to use the
program in connection with the goods.
“Governmental Authority”: Any nation or government, any federal, state, city,
town, municipality, county, local or other political subdivision thereof or
thereto and any department, commission, board, bureau, instrumentality, agency
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Gross Availability”: The result of the following in the aggregate with respect
to all Borrowers:

  (i)   The lesser of

  (A)   The Revolving Credit Ceiling         or     (B)   The Tranche A-1
Borrowing Base (or if the Tranche A-1 Commitments have been terminated, the
Tranche A Borrowing Base)

      Minus

  (ii)   The aggregate unpaid balance of the Loan Account.

      Minus

  (iii)   The aggregate undrawn Stated Amount of all then outstanding L/Cs and
Banker’s Acceptances.

      Minus

  (v)   The aggregate of the Availability Reserves.

“Hazardous Materials”: (a) Any element, compound or chemical that is defined,
listed or otherwise classified as a contaminant, pollutant, toxic pollutant,
toxic or hazardous substance, extremely hazardous substance or chemical,
hazardous waste, special waste, or solid waste under Environmental Laws or that
is reasonably likely to cause immediately, or at some reasonably foreseeable
future

17



--------------------------------------------------------------------------------



 



time, harm to or have an adverse effect on, the environment or risk to human
health or safety, including, without limitation, any pollutant, contaminant,
waste, hazardous waste, toxic substance or dangerous good which is defined or
identified in any Environmental Law and which is present in the environment in
such quantity or state that it contravenes any Environmental Law; (b) petroleum
and its refined products; (c) polychlorinated biphenyls; (d) any substance
exhibiting a hazardous waste characteristic, including, without limitation,
corrosivity, ignitability, toxicity or reactivity as well as any radioactive or
explosive materials; and (e) any raw materials, building components (including,
without limitation, asbestos-containing materials) and manufactured products
containing hazardous substances listed or classified as such under Environmental
Laws.
“Hedge Agreements”: All obligations of any Person in respect of interest rate
swap agreements, currency swap agreements and other similar agreements designed
to hedge against fluctuations in interest rates or foreign exchange rates.
“Indebtedness”: Without duplication, all obligations, contingent and otherwise,
that in accordance with GAAP should be classified upon the balance sheet of the
Borrower and/or the consolidated balance sheet of the Parent as liabilities,
other than trade payables, deferred rent, or accrued expenses incurred in the
ordinary course of business or to which reference should be made by footnotes
thereto, including in any event and whether or not so classified:
     (a) All obligations in respect of money borrowed (including any
indebtedness which is non-recourse to the credit of such Person but which is
secured by an Encumbrance on any asset of such Person) whether or not evidenced
by a promissory note, bond, debenture or other written obligation to pay money.
     (b) All obligations evidenced by bonds, notes, debentures or other similar
instruments.
     (c) All obligations in connection with Hedge Agreements.
     (d) All obligations in connection with any letter of credit or acceptance
transaction (including, without limitation, the face amount of all letters of
credit and acceptances issued for the account of such Person or reimbursement on
account of which such Person would be obligated).
     (e) All obligations in connection with the sale or discount of accounts
receivable or chattel paper of such Person.
     (f) All obligations on account of deposits or advances other than deferred
rent incurred in the ordinary course of business.
     (g) All obligations as lessee under Capital Leases; and
     (h) All obligations in connection with any sale and leaseback transaction.

18



--------------------------------------------------------------------------------



 



     “Indebtedness” also includes:
     (x) Indebtedness of others secured by an Encumbrance on any asset of such
Person, whether or not such Indebtedness is assumed by such Person.
     (y) Any guaranty, endorsement, suretyship or other undertaking pursuant to
which that Person may be liable in respect of Indebtedness of any third party;
and
     (z) The Indebtedness of a partnership or joint venture for which such
Person is liable as a general partner or joint venturer.
“Indemnified Person”: Is defined in Section 20.15.
“Information”: Is defined in Section 20.3.
“Instruments”: Has the meaning given that term in the UCC.
“Intercompany Notes”: The promissory notes and other evidences of Indebtedness
among the Loan Parties outstanding from time to time. The Intercompany Notes
outstanding as of the Second Amendment Effective Date are the Filene’s Notes and
the notes set forth on Exhibit 1.3 hereto.
“Interest Payment Date”: With reference to:
     Each LIBOR Loan: The last day of the Interest Period relating thereto (and
on the last day of the third month for any such loan which has a six month
Interest Period); the Termination Date; and the End Date.
     Each Base Margin Loan: The first day of each August, November, February and
May; the Termination Date; and the End Date.
“Interest Period”: The following:
     (a) With respect to each LIBOR Loan: Subject to Subsection (c), below, the
period commencing on the date of the making or continuation of, or conversion
to, the subject LIBOR Loan and ending one, two, three, or six months thereafter,
as the Borrower may elect by notice (pursuant to Section 2.5) to the
Administrative Agent
     (b) With respect to each Base Margin Loan: Subject to Subsection (c),
below, the period commencing on the date of the making or continuation of or
conversion to such Base Margin Loan and ending on that date (i) as of which the
subject Base Margin Loan is converted to a LIBOR Loan, as the Borrower may elect
by notice (pursuant to Section 2.5) to the Administrative Agent, or (ii) on
which the subject Base Margin Loan is paid by the Borrower.
     (c) The setting of Interest Periods is in all instances subject to the
following:

19



--------------------------------------------------------------------------------



 



     (i) Any Interest Period for a Base Margin Loan which would otherwise end on
a day which is not a Business Day shall be extended to the next succeeding
Business Day.
     (ii) Any Interest Period for a LIBOR Loan which would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day, unless that succeeding Business Day is in the next calendar month, in which
event such Interest Period shall end on the last Business Day of the month
during which the Interest Period ends.
     (iii) Subject to Subsection (iv), below, any Interest Period applicable to
a LIBOR Loan, which Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period ends, shall end on the last Business Day of the month during which that
Interest Period ends.
     (iv) Any Interest Period which would otherwise end after the Termination
Date shall end on the Termination Date.
     (v) The number of Interest Periods in effect at any one time is subject to
Section 2.12(e) hereof.
“Inventory”: Includes, without limitation, “inventory” as defined in the UCC and
also all: (a) Goods which are leased by a Person as lessor; are held by a Person
for sale or lease or to be furnished under a contract of service; are furnished
by a Person under a contract of service; or consist of raw materials, work in
process, or materials used or consumed in a business; (b) Goods of said
description in transit; (c) Goods of said description which are returned,
repossessed and rejected; (d) packaging, advertising, and shipping materials
related to any of the foregoing; (e) all names, marks, and General Intangibles
affixed or to be affixed or associated thereto; and (f) Documents and Documents
of Title which represent any of the foregoing.
“Inventory Reserves”: Without duplication, such Reserves as may be established
from time to time by the Collateral Agent in the Collateral Agent’s reasonable,
good faith discretion with respect to the determination of the saleability, at
retail, of the Eligible Inventory or which reflect such other factors as affect
the market value of the Eligible Inventory. The Collateral Agent shall furnish
the Borrower with notice two (2) Business Days prior to imposing or changing any
Inventory Reserve (unless a Specified Event of Default then exists and is
continuing, in which event no prior notice shall be required). Without limiting
the rights of the Collateral Agent to establish or modify Inventory Reserves,
the initial Inventory Reserves on the Second Amendment Effective Date shall be
the following:
     (a) shrinkage;
     (b) consigned Inventory;
     (c) damaged Inventory; and

20



--------------------------------------------------------------------------------



 



     (d) return to vendor Inventory.
“Investment Property”: Has the meaning given that term in the UCC.
“Issuer”: The issuer of any L/C or Banker’s Acceptance. The Issuer shall be NCB
or such other Revolving Credit Lender (or Affiliate of a Revolving Credit
Lender) as the Borrower (with the consent of the Administrative Agent, which
consent shall not be unreasonably withheld) may select.
“L/C”: Any letter of credit issued pursuant to this Agreement. Without
limitation, Existing L/Cs shall be deemed to be L/Cs issued under this Agreement
and shall be entitled to all of the benefits hereof.
“L/C Landing Costs”: To the extent not included in the Stated Amount of an L/C
or a Banker’s Acceptance, customs, duty, freight, and other out-of-pocket costs
and expenses which will be expended to “land” the Inventory, the purchase of
which is supported by such L/C or Banker’s Acceptance.
“L/C Fees”: The fees payable in respect of L/Cs pursuant to Section 2.18.
“Lead Arranger”: NCB.
“Lease”: Any lease or other agreement, no matter how styled or structured,
pursuant to which a Person is entitled to the use or occupancy of any space.
“Leasehold Interest”: Any interest of a Loan Party as lessee under any Lease.
“Lenders’ Special Counsel”: A single counsel, selected by the Majority Lenders
following the occurrence of an Event of Default, to represent the interests of
the Revolving Credit Lenders in connection with the enforcement, attempted
enforcement, or preservation of any rights and remedies under this, or any other
Loan Document, as well as in connection with any “workout”, forbearance, or
restructuring of the credit facility contemplated hereby.
“Letter-of-Credit Right”: Has the meaning given that term in UCC and also refers
to any right to payment or performance under an L/C, whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance.
“Liabilities”: Includes, without limitation, the following:
     (a) All and each of the following, arising under this Agreement or under
any of the other Loan Documents, whether now existing or hereafter arising:
     (i) Any and all direct and indirect liabilities, debts, and obligations of
the Borrower to the Agent or any Revolving Credit Lender, each of every kind,
nature, and description.
     (ii) Each obligation to repay any loan, advance, indebtedness, note,
obligation, overdraft, or amount now or hereafter owing by the

21



--------------------------------------------------------------------------------



 



Borrower to the Agent or any Revolving Credit Lender (including all future
advances whether or not made pursuant to a commitment by the Agent or any
Revolving Credit Lender), whether or not any of such are liquidated,
unliquidated, primary, secondary, secured, unsecured, direct, indirect,
absolute, contingent, or of any other type, nature, or description, or by reason
of any cause of action which the Agent or any Revolving Credit Lender may hold
against the Borrower.
     (iii) All notes and other obligations of the Borrower now or hereafter
assigned to or held by the Agent or any Revolving Credit Lender, each of every
kind, nature, and description.
     (iv) All interest, fees, and charges and other amounts which may be charged
by the Agent or any Revolving Credit Lender to the Borrower and/or which may be
due from the Borrower to the Agent or any Revolving Credit Lender from time to
time.
     (v) All reasonable costs and expenses incurred or paid by the Agent or any
Revolving Credit Lender in respect of any agreement between the Borrower and the
Agent or any Revolving Credit Lender or instrument furnished by the Borrower to
the Agent or any Revolving Credit Lender (including, without limitation, Costs
of Collection, reasonable attorneys’ fees, and all court and litigation costs
and expenses).
     (vi) Any and all covenants of the Borrower to or with the Agent or any
Revolving Credit Lender and any and all obligations of the Borrower to act or to
refrain from acting in accordance with any agreement between the Borrower and
the Agent or any Revolving Credit Lender or instrument furnished by the Borrower
to the Agent or any Revolving Credit Lender.
     (vii) Each of the foregoing as if each reference to the “the Agent or any
Revolving Credit Lender” were to each Affiliate of the Agent.
     (b) Any and all direct or indirect liabilities, debts, and obligations of
the Borrower to the Agent or any Affiliate of the Agent, each of every kind,
nature, and description owing on account of any service or accommodation
provided to, or for the account of the Borrower pursuant to this or any other
Loan Document, including cash management services, Hedge Agreements, and the
issuances of L/C’s and Banker’s Acceptances.
“LIBOR Business Day”: Any day which is both a Business Day and a day on which
the London interbank market in which NCB participates is open for dealings in
United States Dollar deposits.
“LIBOR Loan”: Any Revolving Credit Loan which bears interest at a LIBOR Rate.
“LIBOR Margin”: The Applicable Margin for LIBOR Loans.

22



--------------------------------------------------------------------------------



 



“LIBOR Offer Rate”: For any Interest Period for LIBOR Loans, the quotient
(rounded upwards, if necessary, to the next 1/100 of 1%) of : (x) the per annum
rate of interest determined by the Administrative Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
as of approximately 11:00 a.m. (London time) two LIBOR Business Days prior to
the beginning of such Interest Period pertaining to such LIBOR Loan, as provided
by Bloomberg’s or Reuters (or any other similar company or service that provides
rate quotations comparable to those currently provided by such companies as the
rate in the London interbank market) as the rate in the London interbank market
for deposits in U.S. Dollars in immediately available funds with a maturity
comparable to such Interest Period divided by (y) a number equal to 1.00 minus
the Eurocurrency Reserve Percentage. In the event that such rate quotation is
not available for any reason, then the rate (for purposes of clause (x) hereof)
shall be the rate, determined by the Administrative Agent as of approximately
11:00 a.m. (London time) two LIBOR Business Days prior to the beginning of such
Interest Period pertaining to such LIBOR Loan, to be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the per annum rates at which
deposits in U.S. Dollars in immediately available funds in an amount comparable
to NCBC’s Applicable Commitment Percentage of such LIBOR Loan and with a
maturity comparable to such Interest Period are offered to the prime banks by
leading banks in the London interbank market. The LIBOR Offer Rate shall be
adjusted automatically on and as of the effective date of any change in the
Eurocurrency Reserve Percentage.
“LIBOR Rate”: That per annum rate which is the aggregate of the LIBOR Offer Rate
plus the LIBOR Margin.
“Liquidation”: The exercise, by the Collateral Agent, of those rights accorded
to the Collateral Agent under the Loan Documents as a creditor of the Borrower
following and on account of the occurrence and continuance of an Event of
Default looking towards the realization on the Collateral. Derivations of the
word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.
“Loan Account”: Is defined in Section 2.9.
“Loan Commitment”: With respect to each Revolving Credit Lender, the aggregate
of that respective Revolving Credit Lender’s Tranche A Dollar Commitment and
Tranche A-1 Dollar Commitment.
“Loan Documents”: This Agreement, the Facility Guarantee, the Facility
Guarantors Collateral Documents, and each other instrument or document from time
to time executed and/or delivered in connection with the arrangements
contemplated hereby or in connection with any transaction with the Agent or any
Affiliate of the Agent related to this Agreement, including, without limitation,
any transaction which arises out of any cash management, depository, investment,
banker’s acceptance, letter of credit, interest rate protection, Hedge
Agreement, or other services provided by the Agent or any Affiliate of the
Agent, as each may be amended from time to time.

23



--------------------------------------------------------------------------------



 



“Loan Party or Loan Parties”: Collectively, the Borrower and the Facility
Guarantors.
“Majority Lenders”: (a) If there are two or fewer Revolving Credit Lenders who
are not Delinquent Revolving Credit Lenders: All Revolving Credit Lenders who
are not Delinquent Revolving Credit Lenders.
     (b) If there are three or more Revolving Credit Lenders who are not
Delinquent Revolving Credit Lenders: Revolving Credit Lenders (other than
Delinquent Revolving Credit Lenders) holding at least 66 2/3% of the Revolving
Credit Commitment Percentages of the Revolving Credit Dollar Commitments of
Revolving Credit Lenders who are not Delinquent Revolving Credit Lenders.
“Material Accounting Change”: Any change in GAAP applicable to accounting
periods subsequent to the Parent’s fiscal year most recently completed prior to
the execution of this Agreement, which change has a material effect on the
Parent’s Consolidated financial condition or operating results, as reflected on
financial statements and reports prepared by or for the Parent and its
Subsidiaries, when compared with such condition or results as if such change had
not taken place.
“Material Adverse Effect”: A material adverse effect on (a) the business,
operations, property, assets, or financial condition of the Loan Parties taken
as a whole, or (b) the validity or enforceability of this Agreement or any of
the other Loan Documents or any of the material rights or remedies of the Agent
or the Revolving Credit Lenders hereunder or thereunder.
“Maturity Date”: January 23, 2013.
“NCB”: National City Bank, a national banking association.
“NCBC”: National City Business Credit, Inc., an Ohio corporation.
“Nominee”: A business entity (such as a corporation or limited partnership)
formed by the Collateral Agent to own or manage any Post Foreclosure Asset.
“Non-Convertible Senior Collateral”: The sum of $250,000 (plus interest accruing
thereon) deposited in account number 987216351 maintained in the name of the
Parent with National City Bank, and any investment property resulting from such
deposit, which account and investment property have been pledged as security for
the Senior Non-Convertible Facility.
“Operating Account”: Is defined in Section 8.3.
“Original Loan Agreement”: Is defined in the Recitals.
“OverLoan”: A loan, advance, or providing of credit support (such as the
issuance of any L/C) to the extent that, immediately after its having been made,
Availability is less than zero.
“Parent”: Retail Ventures, Inc., an Ohio corporation.

24



--------------------------------------------------------------------------------



 



“Participant”: Is defined in Section 20.18, hereof.
“Payment Intangible”: As defined in the UCC and also any general intangible
under which the Account Debtor’s primary obligation is a monetary obligation.
“Permitted Acquisition”: (i) Any Acquisition the cash consideration for which is
less than $3,000,000 in the aggregate in any fiscal year of the Parent and its
Subsidiaries and which satisfies the conditions set forth in clauses (f), (g),
(h), and (i) below, and (ii) any other Acquisition in which each of the
following conditions are satisfied:
     (a) No Default or Event of Default then exists or would arise from the
consummation of such Acquisition.
     (b) Such Acquisition shall have been approved by the Board of Directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such Acquisition and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition will violate applicable law.
     (c) The Borrower shall have furnished the Collateral Agent with ten
(10) days prior notice of such intended Acquisition and shall have furnished the
Collateral Agent with a current draft of the acquisition agreement and other
acquisition documents, a summary of any due diligence undertaken by the Parent
and/or the Borrower in connection with such Acquisition, appropriate financial
statements of the Person which is the subject of such Acquisition, pro forma
projected financial statements for the twelve month period following such
Acquisition after giving effect to such Acquisition (including balance sheets,
cash flows and income statements by month for the acquired Person, individually,
and on a consolidated basis with all Loan Parties), and such other information
as the Collateral Agent may reasonably require, each of which shall be
reasonably satisfactory to the Collateral Agent.
     (d) The structure of the Acquisition shall be acceptable to the Collateral
Agent in its reasonable judgment. If an Acquisition of capital stock or other
equity interests, after consummation of such Acquisition, the Parent or the
Borrower shall own directly or indirectly a majority of the equity interests in
the Person being acquired and shall control a majority of any voting interests,
and/or shall otherwise Control the Person being acquired.
     (e) The Collateral Agent shall have received (i) the results of appraisals
of the assets (or the assets of the Person) to be acquired in such Acquisition
and of a commercial finance examination of the Person which is (or whose assets
are) being acquired, and (ii) such other due diligence as the Collateral Agent
may reasonably require, all of the results of the foregoing to be reasonably
satisfactory to the Collateral Agent.
     (f) Any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the

25



--------------------------------------------------------------------------------



 



subject of such Acquisition shall be engaged in, only those businesses permitted
under Section 5.19, below.
     (g) If the Person which is the subject of such Acquisition is a Subsidiary
of the Parent or the Borrower, such Subsidiary shall have executed such
documents as may be necessary to be joined as a “Borrower” or “Facility
Guarantor” hereunder , as determined by the Collateral Agent, and the Collateral
Agent shall have received a first priority security and mortgage interest
(subject to Permitted Encumbrances) in such Subsidiary’s capital stock,
inventory, accounts, equipment, real estate, leaseholds, and other property of
the same nature as constitutes Collateral under this Agreement in order to
secure the Liabilities.
     (h) The total consideration paid for all Acquisitions (whether in cash,
tangible property, notes or other property (other than capital stock of the
Parent)) after the Second Amendment Effective Date, shall not exceed in the
aggregate the sum of $20,000,000.
     (i) Excess Availability immediately prior to such Acquisition, immediately
after giving effect thereto, and projected Excess Availability on a pro forma
projected basis for the twelve months immediately following such Acquisition,
shall not be less than $40,000,000.
“Permitted Disposition”: Shall mean any of the following:
     (a) Licenses of intellectual property or licensed or leased departments of
a Loan Party or any of its Subsidiaries in the ordinary course of business or to
any other Loan Party;
     (b) Leases or subleases of Leases, to the extent at any point in time such
Lease or subleases have anticipated minimum fixed annual rental payments of not
more than $3,000,000 in the aggregate;
     (c) Sales, assignments, transfers, conveyances or other dispositions of any
or all of the property specified in Exhibit 1.7 hereof; provided that in
connection with a sale or similar disposition of any such property, if a Loan
Party receives a note or similar obligations as all or part of the consideration
therefor, such Loan Party shall secure such note or obligation with a mortgage
or similar Lien on such property and pledge such note or other obligation to the
Collateral Agent as security for the Liabilities pursuant to the terms of the
Loan Documents;
     (d) Sales of Inventory and Equipment in connection with store closures
permitted in accordance with the provisions of Section 5.4(c) hereof, provided
that all sales of Inventory in connection with store closings (1) after the
occurrence and during the continuance of an Event of Default, or (2) consisting
of more than four (4) retail stores at the same time, shall be in accordance
with liquidation agreements and with liquidators reasonably acceptable to the
Collateral Agent;

26



--------------------------------------------------------------------------------



 



     (e) the sale, lease or transfer of any property to the Parent or to any
Loan Party;
     (f) as long as no Event of Default then exists or would arise therefrom,
the dividend, distribution or other transfer of the capital stock of DSW owned
by the Parent to the stockholders of the Parent;
     (g) (i) the sale of any property, land or building (including any related
receivables or other intangible assets) to DSW, DSW Shoe or any Person which is
not a Subsidiary of the Parent, or (ii) in addition to the transfers described
in clause (f) of this definition, the sale of the entire capital stock (or other
equity interests) and Indebtedness of any Subsidiary owned by a Loan Party to
any Person which is not a Subsidiary of the Borrower, or (iii) the consummation
of any other asset sale with a Person who is not a Subsidiary of the Borrower,
provided that, in each case ((i)-(iii)):

  A.   the consideration for such transaction represents fair value, and at
least 90% of such consideration consists of cash, provided that in connection
with a sale or similar disposition of any such Property, if a Loan Party
receives a note or similar obligations as all or part of the consideration
therefor, such Loan Party shall secure such note or obligation with a mortgage
or similar Lien on such Property and pledge such note or other obligation to the
Collateral Agent as security for the Liabilities pursuant to the terms of the
Loan Documents;     B.   the aggregate consideration for all such transactions
completed in any fiscal year does not exceed $1,000,000,     C.   the aggregate
consideration for all such transactions completed after the Second Amendment
Effective Date does not exceed $5,000,000, and     D.   other than in connection
with a transaction, the aggregate consideration for which is equal to an amount
less than $500,000, at least five (5) Business Days prior to the date of
completion of such transaction such Loan Party shall have delivered to the Agent
an officer’s certificate executed on behalf of such Loan Party by an Authorized
Officer of such Loan Party, which certificate shall contain a description of the
proposed transaction, the date such transaction is scheduled to be consummated,
the estimated purchase price or other consideration for such transaction,
financial information pertaining to compliance with the preceding clause (A),
and which shall (if requested by the Agent) include a certified copy of the
draft or definitive documentation pertaining thereto.     (h)   the sale or
transfer of Inventory to a Person who shall operate a licensed department in a
Loan Party’s store; and

27



--------------------------------------------------------------------------------



 



  (i)   the sale, lease or other transfer of any property pursuant to the
Purchase Agreement.

“Permitted Encumbrances”: Shall mean any of the following:
     (a) Encumbrances for taxes not yet delinquent or which are being contested
in good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of the applicable Loan Party in
accordance with GAAP, and provided further that, no notice of tax lien has been
filed with respect thereto;
     (b) Encumbrances in respect of property or assets imposed by law in the
ordinary course of business, such as carrier’s, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s or similar Encumbrances arising in the
ordinary course of business which (i) are not overdue in accordance with
customary business practices and consistent with the applicable Loan Party’s
prior practices, and do not in the aggregate materially detract from the value
of such property or assets or materially impair the use thereof in the operation
of the business of the Loan Parties, or (ii) are being contested in good faith
by a Loan Party, by appropriate proceedings diligently instituted and conducted
and without danger of any material risk to the Collateral and adequate reserves
or other appropriate provision, if any, as shall be required in conformity with
GAAP shall have been made therefor;
     (c) Encumbrances, pledges or deposits in connection with workers’
compensation, unemployment insurance and other types of social security;
     (d) Deposits to secure the performance of tenders, bids, sales, trade and
government contracts, leases, statutory obligations, surety, appeal, and
supersedeas bonds, warranty, advance payment, customs, performance and
return-of-money bonds and other obligations of a like nature in the ordinary
course of business (exclusive of obligations in respect of the payment of
borrowed money) whether pursuant to statutory requirements, common law or
consensual arrangements;
     (e) Easements, rights of way, leases, zoning or deed restrictions,
licenses, covenants, building, restrictions, minor defects or irregularities in
title and other similar real estate encumbrances incurred in the ordinary course
of business that in the aggregate do not materially interfere with the conduct
of the business of the Loan Parties; defects and irregularities in titles,
survey exceptions, encumbrances, easements or reservations of others for
rights-of-way, roads, pipelines, railroad crossings, services, utilities or
other similar purposes; outstanding mineral rights or reservations (including
rights with respect to the removal of material resource) which do not materially
diminish the value of the surface estate, assuming usage of such surface estate
similar to that being carried on by any Loan Party as of the effective date;

28



--------------------------------------------------------------------------------



 



     (f) Any interest or title of a lessor under any lease entered into by any
Loan Party in the ordinary course of business not in violation of the Loan
Documents;
     (g) Any interest or title of any lessee under any leases or subleases of
real property of a Loan Party not in violation of the requirements of the Loan
Documents, provided that all such Encumbrances do not in the aggregate
materially detract from the value of such Loan Party’s property or materially
impair the use thereof in the operation of such Loan Party’s business;
     (h) Encumbrances arising from financing statements regarding property
subject to Capital Leases not in violation of the requirements of the Loan
Documents, provided that such Encumbrances are only in respect of the property
subject to, and secure only, the respective lease;
     (i) Rights of consignors of goods to a Loan Party as consignee;
     (j) Encumbrances arising from judgments, decrees or attachments in
existence less than 30 days after the entry thereof, with respect to which
execution has been stayed and with respect to which payment in full above any
applicable deductible is covered by insurance or a bond, or in circumstances not
constituting an Event of Default under Section 11.10(a);
     (k) Encumbrances created by this Agreement or the other Loan Documents;
     (l) Encumbrances (i) listed on Exhibit 4.5(a), annexed hereto, or (ii)
arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any such Encumbrances, provided that the principal
amount of such Indebtedness is not increased and such Indebtedness is not
secured by any additional assets;
     (m) Encumbrances which are placed upon Equipment or improvements to real
property (including the associated real property) used in the ordinary course of
business of a Loan Party or any Subsidiary (other than DSW, DSW Shoe and their
Subsidiaries) (i) at the time of (or within 90 days after) the acquisition of
such Equipment or the completion of such improvements by such Loan Party or any
such Subsidiary (other than DSW, DSW Shoe and their Subsidiaries) to secure
Indebtedness incurred to pay or finance all or a portion of the purchase price
or other cost thereof, provided that the Encumbrance on the Equipment so
acquired or the real property so improved does not encumber any other asset of
such Loan Party or any such Subsidiary; or (ii) are existing on Equipment or
real property at the time acquired by a Loan Party or any Subsidiary or on
assets of a Person at the time such Person first becomes a Subsidiary of the
Borrower; provided that (A) any such Encumbrances were not created at the time
of or in contemplation of the acquisition of such assets or Person by a Loan
Party or any Subsidiaries; (B) in the case of any such acquisition of a Person,
any such Encumbrance attaches only to the Equipment or real estate, as
applicable, of such Person; and (C) in the case of any such acquisition of
Equipment or real estate by

29



--------------------------------------------------------------------------------



 



a Loan Party or any Subsidiary, any such Encumbrance attaches only to the
property and assets so acquired and not to any other property or assets of such
Loan Party or any such Subsidiary; provided that the Encumbrances outstanding
from time to time under this clause (m) shall not secure any Indebtedness other
than Permitted Indebtedness described in clause (b) of such definition;
     (n) Encumbrances securing Indebtedness assumed in connection with, or
continuing to exist after, but not incurred in connection with, or contemplation
of, a Permitted Acquisition, which Encumbrances were in effect prior to the
consummation of the Permitted Acquisition, provided that such Encumbrances may
not extend to any Accounts, Inventory, or General Intangibles of the Loan
Parties or of the Person so acquired; and
     (o) An Encumbrance granted by the Parent on the Non-Convertible Senior
Collateral in connection with the Senior Non-Convertible Facility.
The inclusion of the foregoing as “Permitted Encumbrances” shall not limit or
impair the right of the Collateral Agent to impose Reserves on account thereof
in accordance with the provisions of this Agreement.
“Permitted Indebtedness”: Shall mean any of the following:
     (a) Indebtedness incurred under this Agreement and the other Loan Documents
including any Indebtedness on account of the Revolving Credit;
     (b) Any Indebtedness incurred under the Senior Non-Convertible Facility;
     (c) Indebtedness on account of Equipment or improvements to real property
acquired in compliance with the requirements of subparagraph (m) of the
definition of Permitted Encumbrances, the incurrence of which would not
otherwise be prohibited by this Agreement; provided that such Indebtedness shall
not exceed $10,000,000 in the aggregate at any time outstanding for all Loan
Parties and, with respect to the Parent only, shall not exceed $5,000,000 in the
aggregate outstanding at any time;
     (d) (i) Indebtedness consisting of all obligations of a Loan Party or any
Subsidiary (other than DSW, DSW Shoe and their Subsidiaries) as lessee under
Capital Leases, and
          (ii) Indebtedness consisting of all obligations of a Loan Party or any
Subsidiary (other than DSW, DSW Shoe and their Subsidiaries) under any lease (i)
which is accounted for by the lessee as an operating lease and (ii) under which
the lessee is intended to be the “owner” of the leased property for Federal
income tax purposes;
provided that (A) at the time of any incurrence thereof after the date hereof,
and after giving effect thereto, no Event of Default shall have occurred and be
continuing or would result therefrom; and (B) the aggregate outstanding
principal

30



--------------------------------------------------------------------------------



 



amount (using the obligations in lieu of principal amount, in the case of any
Capital Lease, or present value, based on the implicit interest rate, in lieu of
principal amount, in the case of any lease described above in part (ii)) of
Indebtedness permitted by this clause (d) shall not exceed $10,000,000 in the
aggregate principal amount outstanding at any time for all Loan Parties and,
with respect to the Parent only, shall not exceed $5,000,000 in the aggregate
principal amount outstanding at any time.
     (e) Indebtedness of the Loan Parties and any Subsidiary (other than DSW,
DSW Shoe and their Subsidiaries) under Hedge Agreements other than for
speculative purposes with any Revolving Credit Lender or an Affiliate of a
Revolving Credit Lender;
     (f) The Indebtedness listed on Exhibit 4.6, annexed hereto;
     (g) Indebtedness to sellers in connection with Permitted Acquisitions;
     (h) Intercompany indebtedness between and among the Loan Parties (other
than the Parent) and intercompany Indebtedness due to the Parent by any other
Loan Party, in each case, to the extent permitted hereunder;
     (i) Indebtedness with respect to indemnities, warranties, statutory
obligations, and surety, appeal and supersedeas bonds incurred in the ordinary
course of business;
     (j) Indebtedness in respect of overdraft protections and otherwise in
connection with deposit accounts;
     (k) Indebtedness arising out of the refinancing, extension, renewal or
refunding of any Indebtedness permitted under this Agreement, provided that the
principal amount of such Indebtedness is not increased from the amount
outstanding at the time of such refinancing;
     (l) Indebtedness owed by the Parent to any of the other Loan Parties in an
amount not to exceed $5,000,000 (less amounts paid under Section 5.16(a) hereof)
in the aggregate at any time outstanding;
     (m) Indebtedness owed by the Parent under the PIES;
     (n) Intercompany Indebtedness between and among the Loan Parties, as
evidenced by the Intercompany Notes, including without limitation on account of
the Filene’s Notes;
     (o) Indebtedness consisting of the RVI Indemnity, as defined in that
certain Agreement to Acquire Leases and Lease Properties dated as of October 3,
2007 by and between, among others, VCDS, GB Retailers, Inc. and Burlington Coat
Factory Warehouse Corporation; and

31



--------------------------------------------------------------------------------



 



     (p) Indebtedness consisting of any indemnification obligations of the
Parent, in its capacity as the Seller, pursuant to the terms of the Purchase
Agreement
“Permitted Investments”: Shall mean each of the following:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing not more than one
year from the date of acquisition thereof;
     (b) investments in commercial paper maturing not more than one year from
the date of acquisition thereof and having, at such date of acquisition, the
highest credit rating obtainable from Standard & Poors or from Moody’s
Investment Services, Inc.;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing not more than one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any financial institution organized under
the laws of the United States of America or any State thereof that has a
combined capital and surplus and undivided profits of not less than
$500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above;
     (e) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either Standard & Poors or from Moody’s Investment Services,
Inc.;
     (f) investments in money market funds, substantially all the assets of
which are comprised of securities of the types described in clauses (a) through
(e) above;
     (g) investments acquired by a Loan Party or any of its Subsidiaries (i) in
exchange for any other investment held by such Loan Party or any such Subsidiary
in connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other investment, or (ii) as a result of
a foreclosure by such Loan Party or any of its Subsidiaries with respect to any
secured investment or other transfer of title with respect to any secured
investment in default;

32



--------------------------------------------------------------------------------



 



     (h) investments by a Loan Party in the capital of any wholly-owned
Subsidiary of such Loan Party, including without limitation, any Permitted
Acquisitions, provided that such Loan Party has complied with the provisions of
Section 5.21 hereof with respect to such Subsidiary;
     (i) to the extent not permitted by the foregoing clauses, existing
investments in any Subsidiaries (and any increases thereof attributable to
increases in retained earnings);
     (j) to the extent not permitted by the foregoing clauses, the existing
investments described on Exhibit 1.6 hereto;
     (k) investments of a Loan Party and any Subsidiary in Hedge Agreements
other than for speculative purposes;
     (l) investments of any Person which are outstanding at the time such Person
becomes a Subsidiary of a Loan Party as a result of a Permitted Acquisition, but
not any increase in the amount thereof unless otherwise permitted by this
Agreement;
     (m) any other investments (whether in the form of cash or contribution of
property, and if in the form of a contribution of property, such property shall
be valued for purposes of this clause at the fair value thereof) in any
corporation, partnership, limited liability company, joint venture or other
business entity, which is not itself a Subsidiary of the Parent or the Borrower
or owned or Controlled by any director, officer or employee of the Parent or the
Borrower or any of its Subsidiaries, not otherwise permitted by the foregoing
clauses, made after the Second Amendment Effective Date, shall be permitted to
be incurred if (i) no Event of Default shall have occurred and be continuing, or
would result therefrom, and (ii) the aggregate cumulative amount of such
investments (together with any loans and advances permitted under Section 5.6)
does not exceed $4,000,000;
     (n) investments by the Parent in the capital stock of DSW existing on the
Second Amendment Effective Date and increases thereof due to retained earnings;
and
     (o) investments contemplated by the Purchase Agreement, including, but not
limited to, investments by the Parent in VCH;
provided that, except for Excluded Property and loans to officers and directors,
all such Permitted Investments are subject to a perfected Encumbrance in favor
of the Collateral Agent.
“Person”: Any natural person, and any corporation, limited liability company,
trust, partnership, joint venture, or other enterprise or entity.

33



--------------------------------------------------------------------------------



 



“PIES” : The Premium Income Exchangeable Securities up to $172.5 million
pursuant to an Indenture dated August 16, 2006 between the Parent and HSBC Bank
USA, National Association, as trustee.
“PIES Collateral”: Certain of the capital stock of DSW consisting of Class B
common shares in the amounts required by the Indenture evidencing the PIES and
the Proceeds therefrom, including, without limitation, (i) any Proceeds payable
to holders of DSW Common Stock received on a cash merger, reclassification or
sale of all or substantially all of the assets of DSW, and (ii) any Proceeds
payable to the holders of the PIES in the form of the capital stock of DSW
consisting of Class A common shares for which the Class B common shares may be
exchanged.
“PIES Note”: That certain Amended and Restated Replacement Promissory Note made
by the Borrower in favor of the Parent, dated as of the Second Amendment
Effective Date, in the principal amount of $27,599,000, evidencing the restated
obligations of the Borrower to the Parent as a result of the Parent’s loan of
certain proceeds from the PIES to the Borrower.
“Post Foreclosure Asset”: All or any part of the Collateral, ownership of which
is acquired by the Collateral Agent or a Nominee on account of the “bidding in”
at a disposition as part of a Liquidation or by reason of a “deed in lieu” type
of transaction.
“Protective OverAdvances”: Revolving Credit Loans which are OverLoans, but as to
which each of the following conditions is satisfied: (a) when aggregated with
all other Revolving Credit Loans, SwingLine Loans, Protective OverAdvances and
the Stated Amount of L/Cs and Banker’s Acceptances, the Revolving Credit Ceiling
is not exceeded; and (b) when aggregated with all other Protective OverAdvances,
such Revolving Credit Loans do not aggregate more than $10,000,000; (c) such
Protective OverAdvances shall not remain outstanding for more than forty-five
(45) days in any period of one hundred eighty (180) consecutive days, and
(d) such Revolving Credit Loans are made or undertaken in the Administrative
Agent’s reasonable, good faith discretion (or as directed by the Collateral
Agent) to protect and preserve the interests of the Revolving Credit Lenders.
Overadvances on account of circumstances beyond the control of the Agent (such
as a drop in collateral value) shall not be deemed “Protective Overadvances” and
shall not be subject to the limitations contained herein.
“Proceeds”: Includes, without limitation, “Proceeds” as defined in the UCC.
“Purchase Agreement”: Is defined in the recitals hereto.
“Receipts”: All cash, cash equivalents, money, checks, credit card slips,
receipts and other Proceeds from any sale of the Collateral.
“Receivables Collateral”: That portion of the Collateral which consists of
Accounts, Payment Intangibles, Chattel Paper, Instruments, Documents of Title,
Documents, Investment Property, Payment Intangibles, Letter-of-Credit Rights,
bankers’ acceptances, and all other rights to payment.

34



--------------------------------------------------------------------------------



 



“Related Business”: Any business or enterprise consisting of any of the
following:
     (a) asset maximization services; or
     (b) asset valuation services.
“Release”: Any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property, which is in violation of any Environmental Laws.
“Register”: Is defined in Section 17.2(c).
“Requirements of Law”: As to any Person:
     (a) Applicable Law.
     (b) That Person’s organizational documents.
     (b) That Person’s by-laws and/or other instruments which deal with
corporate or similar governance, as applicable.
“Reserves”: The following: Availability Reserves and Inventory Reserves.
“Revolving Credit”: Is defined in Section 2.1.
“Revolving Credit Ceiling”: $100,000,000.00.
“Revolving Credit Lenders”: Each Tranche A Lender and each Tranche A-1 Lender to
which reference is made in the Preamble of this Agreement and any other Person
who becomes a “Tranche A Lender” or a “Tranche A-1 Lender” in accordance with
the provisions of this Agreement.
“Revolving Credit Loans”: Tranche A Loans and Tranche A-1 Loans made under the
Revolving Credit, except that where the term “Revolving Credit Loan” is used
with reference to available interest rates applicable to the loans under the
Revolving Credit, it refers to so much of the unpaid principal balance of the
Loan Account as bears the same rate of interest for the same Interest Period.
(See Section 2.12(d)).
“Revolving Credit Note”: Collectively, the Tranche A Notes and the Tranche A-1
Notes.
“SEC”: The Securities and Exchange Commission.

35



--------------------------------------------------------------------------------



 



“Second Amendment Effective Date”: The date upon which the conditions precedent
set forth in Article 3 hereof have been satisfied or waived and the first
Revolving Credit Loans are to be made and L/Cs to be issued hereunder.
“Senior Non-Convertible Facility”: The loan from Schottenstein Stores
Corporation to the Parent in the principal amount of $250,000 evidenced by a
certain loan agreement dated as of August 16, 2006.
“Specified Event of Default”: An Event of Default arising under any of the
following sections of this Agreement:
     (a) Section 11.1.
     (b) Section 11.2.
     (c) Section 11.3 (with respect to Sections 5.16, 5.17, 5.20, 5.27, 5.28,
5.29 and Article 8 only).
     (d) Section 11.5 (with respect to a breach of Sections 5.5 and 5.7 only).
     (e) Section 11.6.
     (f) Section 11.11.
     (g) Section 11.12.
     (h) Section 11.15.
“Stated Amount”: The maximum amount for which an L/C or Banker’s Acceptance may
be honored.
“Subordinated Note”: That certain Subordinated Promissory Note, dated as of
January 3, 2008, made by the Borrower to the Parent in the principal amount of
$25,000,000.
“Subordination Agreement”: That certain Subordination Agreement, dated as of
January 3, 2008, among the Borrower, the Parent and the Agent, as amended and in
effect from time to time.
“Subsidiary”: Any corporation, association, partnership, limited liability
company, trust, or other business entity of which the designated parent shall at
any time own directly or indirectly through a Subsidiary or Subsidiaries at
least a majority (by number of votes or Controlling interests) of the
outstanding voting interests. For the avoidance of doubt, neither VCDS nor VCH
shall be deemed a Subsidiary of the Parent upon the completion of the
transactions contemplated by the Purchase Agreement.
“Successful Syndication”: Has the meaning set forth in the Fee Letter.

36



--------------------------------------------------------------------------------



 



“Supporting Obligation”: Has the meaning given that term in the UCC and also
refers to a Letter-of-Credit Right or secondary obligation which supports the
payment or performance of an Account, Chattel Paper, a Document, a General
Intangible, an Instrument, or Investment Property.
“SwingLine”: The facility pursuant to which the SwingLine Lender may advance
Revolving Credit Loans aggregating up to the SwingLine Loan Ceiling.
“SwingLine Lender”: NCBC.
“SwingLine Loan Ceiling”: $15,000,000.00 (subject to increase as provided in
Section 16.3(e)).
“SwingLine Loans”: Defined in Section 2.8.
“Termination Date”: The earliest of (a) the Maturity Date; or (b) the date of
the occurrence of any event described in Section , below; or (c) the date
designated as the Termination Date in the Administrative Agent’s notice to the
Borrower setting the Termination Date on account of the occurrence of any Event
of Default other than as described in Section , below; or (d) that date
designated as the Termination Date, thirty (30) days irrevocable written notice
of which is provided by the Borrower to the Administrative Agent.
“Tranche A Borrowing Base”: The aggregate of the following:
     (a) The face amount of Eligible Credit Card Receivables multiplied by the
Credit Card Advance Rate.
          Plus
     (b) The Appraised Inventory Percentage of the Appraised Inventory
Liquidation Value.
          Less
     (c) Availability Reserves.
“Tranche A Dollar Commitment”: As set forth on Exhibit 2.22, annexed hereto (as
such amounts may change in accordance with the provisions of this Agreement).
“Tranche A Lender”: Each Revolving Credit Lender having a Tranche A Dollar
Commitment.
“Tranche A Loans”: Revolving Credit Loans made under the Revolving Credit with
reference to the Tranche A Borrowing Base.
“Tranche A Note”: Has the meaning set forth in Section 2.10.

37



--------------------------------------------------------------------------------



 



“Tranche A-1 Appraised Inventory Percentage” An amount equal to the sum of the
Appraised Inventory Percentage and the following percentages for the periods
indicated:

          Period   Percentage
December 1, 2007 through April 30, 2008
    10 %
May 1, 2008 through August 31, 2008
    12.5 %
September 1, 2008 through November 30, 2008
    10 %
December 1, 2008 and at all times thereafter
    7.5 %

“Tranche A-1 Borrowing Base”: The aggregate of the following:
     (a) The face amount of Eligible Credit Card Receivables multiplied by the
Tranche A-1 Credit Card Advance Rate.
          Plus
     (b) The Tranche A-1 Appraised Inventory Percentage of the Appraised
Inventory Liquidation Value.
          Plus
     (c) The Appraised Inventory Percentage of the Appraised Inventory
Liquidation Value
          Less
     (d)Availability Reserves.
“Tranche A-1 Credit Card Advance Rate”: 95%.
“Tranche A-1 Dollar Commitment”: As set forth on Exhibit 2.22, annexed hereto
(as such amounts may change in accordance with the provisions of this
Agreement).
“Tranche A-1 Lender”: Each Revolving Credit Lender having a Tranche A-1 Dollar
Commitment.
“Tranche A-1 Loans”: Revolving Credit Loans made under the Revolving Credit with
reference to the Tranche A-1 Borrowing Base.

38



--------------------------------------------------------------------------------



 



“Tranche A-1 Note”: Has the meaning set forth in Section 2.10.
“Transfer”: Wire transfer pursuant to the wire transfer system maintained by the
Board of Governors of the Federal Reserve Board, or as otherwise may be agreed
to from time to time by the Administrative Agent making such Transfer and the
subject Revolving Credit Lender. Wire instructions may be changed in the same
manner that Notice Addresses may be changed (Section 18.1), except that no
change of the wire instructions for Transfers to any Revolving Credit Lender
shall be effective without the consent of the Administrative Agent.
“UCC”: The Uniform Commercial Code as in effect from time to time in the State
of Ohio.
“Unanimous Consent”: Consent of Revolving Credit Lenders (other than Delinquent
Revolving Credit Lenders) holding 100% of the Loan Commitments (other than Loan
Commitments held by a Delinquent Revolving Credit Lender).
“Unrestricted Subsidiary”: Those Subsidiaries of the Borrower described on
Exhibit 1.5 hereto.
“Unused Line Fee”: As defined in Section 2.14.
“Upfront Fee”: Is defined in Section 2.13.
“VCDS”: Is defined in the recitals hereto.
“VCH”: Is defined in the recitals hereto.
ARTICLE 2 - THE REVOLVING CREDIT:
     2.1. Establishment of Revolving Credit.
          (a) The Revolving Credit Lenders hereby establish a revolving line of
credit (the “Revolving Credit”) in the Borrower’s favor pursuant to which each
Revolving Credit Lender, subject to, and in accordance with, this Agreement,
acting through the Administrative Agent, shall make loans and advances and
otherwise provide financial accommodations to and for the account of the
Borrower as provided herein.
          (b) Loans, advances, and financial accommodations under the Revolving
Credit shall be made with respect to the Tranche A Borrowing Base and the
Tranche A-1 Borrowing Base and shall be subject to Availability. The Tranche A
Borrowing Base and the Tranche A-1 Borrowing Base and Availability shall be
determined by the Administrative Agent by reference to Borrowing Base
Certificates furnished as provided in Section 6.4, below, and shall be subject
to the following:
          (A) Such determination shall take into account such Reserves as the
Administrative Agent may determine as being applicable thereto.
          (B) The Cost of Eligible Inventory will be determined in a manner
consistent with current tracking practices of the Borrower as in effect on

39



--------------------------------------------------------------------------------



 



the date hereof and as previously disclosed to the Administrative Agent, based
on the Borrower’s stock ledger inventory.
          (c) The commitment of each Revolving Credit Lender to provide such
loans, advances, and financial accommodations is subject to Section 2.22.
          (d) The proceeds of borrowings under the Revolving Credit shall be
used to refinance existing Indebtedness of the Borrower, to finance Capital
Expenditures of the Borrower, for the Borrower’s working capital and general
corporate purposes (including to make intercompany loans to the Parent for the
sole purpose of paying interest, fees and other charges (but not principal) on
account of the PIES pursuant to Section 5.17 hereof), all solely to the extent
permitted by this Agreement. No proceeds of a borrowing under the Revolving
Credit may be used, nor shall any be requested, with a view towards the
accumulation of any general fund or funded reserve of the Borrower other than in
the ordinary course of the Borrower’s business and consistent with the
provisions of this Agreement.
     2.2. Advances in Excess of Applicable Borrowing Base (OverLoans).
          (a) No Revolving Credit Lender has any obligation to the Borrower to
make any loan or advance, or otherwise to provide any credit to or for the
benefit of the Borrower where the result of such loan, advance, or credit is an
OverLoan.
          (b) No Tranche A Lender has any obligation to the Borrower to make any
loan or advance, or otherwise to provide any credit to or for the benefit of the
Borrower where such loan, advance, or credit results in the aggregate
outstanding amount of the loans, advances and credit extended by the Tranche A
Lenders exceeds the lesser of (i) the aggregate Tranche A Dollar Commitments of
all Tranche A Lenders, or (ii) when combined with the outstanding balance of
Tranche A-1 Loans, the Tranche A-1 Borrowing Base.
          (c) The Revolving Credit Lenders’ obligations, among themselves, are
subject to (among other provisions of this Agreement) Section 13.3(a) (which
relates to each Revolving Credit Lender’s making amounts available to the
Administrative Agent).
          (d) The Revolving Credit Lenders’ providing of an OverLoan on any one
occasion does not affect the obligations of the Borrower hereunder (including
the Borrower’s obligation to immediately repay any amount which otherwise
constitutes an OverLoan) nor obligate any of the Revolving Credit Lenders to do
so on any other occasion.
     2.3. Risks of Value of Collateral. The Agent’s reference to a given asset
in connection with the making of loans, credits, and advances and the providing
of financial accommodations under the Revolving Credit and/or the monitoring of
compliance with the provisions hereof shall not be deemed a determination by the
Agent or any Revolving Credit Lender relative to the actual value of the asset
in question. All risks concerning the value of the Collateral are and remain
upon the Borrower. All Collateral secures the prompt, punctual, and faithful
performance of the Liabilities whether or not relied upon by the Administrative
Agent in connection with the making of loans, credits, and advances and the
providing of financial accommodations under the Revolving Credit.

40



--------------------------------------------------------------------------------



 



     2.4. Commitment to Make Revolving Credit Loans and Support Letters of
Credit. Subject to the provisions of this Agreement, the Revolving Credit
Lenders shall make a loan or advance under the Revolving Credit and the
Administrative Agent shall endeavor to have an L/C or Banker’s Acceptance issued
for the account of one or more of the Loan Parties, in each instance if duly and
timely requested by the Borrower as provided herein provided that:
          (a) No OverLoan is then outstanding and none will result therefrom.
          (b) No Borrower is then in Default and none will thereby become in
Default.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, L/C’s and Banker’s Acceptances issued for the account of the Parent
shall be limited to those L/Cs required to support the workman’s compensation
obligations of the Parent and its Subsidiaries (other than DSW, DSW Shoe and
their Subsidiaries) and for no other purpose.
     2.5. Revolving Credit Loan Requests.
          (a) Requests for loans and advances under the Revolving Credit or for
the continuance or conversion of an interest rate applicable to a Revolving
Credit Loan may be requested by the Borrower in accordance with the provisions
of Sections 2.5(b) through and including 2.5(d) hereof, by written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent). Such notice of borrowing shall be
substantially in the form of Exhibit 2.5 hereto, signed by the Borrower and
transmitted to the Administrative Agent by telecopier. Each such notice shall be
irrevocable and shall specify (i) the amount of the proposed borrowing and the
date thereof (which shall be a Business Day) and (ii) whether the borrowing then
being requested is to be a borrowing of Base Margin Loans or LIBOR Loans and, if
LIBOR Loans, the Interest Period with respect thereto. If no election is made as
to the type of Loan or no election of Interest Period is specified in any such
notice for a borrowing of LIBOR Loans, such notice shall be deemed a request for
borrowing of Base Margin Loans. The Administrative Agent may rely on any
telephonic request for a borrowing to the same extent that the Administrative
Agent may rely on a written request. The Borrower shall bear all risks related
to the giving of borrowing requests telephonically.
          (b) Subject to the provisions of this Agreement, the Borrower may, on
behalf of the Borrower, request a Revolving Credit Loan and elect an interest
rate and Interest Period to be applicable to that Revolving Credit Loan by
giving notice to the Administrative Agent by no later than the following:
          (i) If such Revolving Credit Loan is to be or is to be converted to a
Base Margin Loan: By 2:00 p.m. on the Business Day on which the subject
Revolving Credit Loan is to be made or is to be so converted (provided that if
notice is furnished after 12:00 noon on any Business Day, the Revolving Credit
Loan so requested shall be deemed a request for a SwingLine Loan). Base Margin
Loans requested by the Borrower, other than those resulting from the conversion
of a LIBOR Loan, shall not be less than $250,000 and in increments of $10,000 in
excess of such minimum.
          (ii) If such Revolving Credit Loan is to be, or is to be continued as,
or converted to, a LIBOR Loan: By 2:00 p.m. three (3) LIBOR Business Days before
the

41



--------------------------------------------------------------------------------



 



commencement of any new Interest Period or the end of the then applicable
Interest Period. LIBOR Loans and conversions to LIBOR Loans shall each be not
less than $3,000,000 and in increments of $1,000,000 in excess of such minimum.
          (iii) Any LIBOR Loan which matures while the Borrower is in Default
shall be converted, at the option of the Administrative Agent, to a Base Margin
Loan notwithstanding any notice from the Borrower that such Loan is to be
continued as a LIBOR Loan.
          (iv) LIBOR Loans may not be converted or continued as LIBOR Loans at
any time other than the end of the Interest Period applicable thereto unless the
Borrower shall pay, upon demand, any amounts due pursuant to Section 2.11(f)
hereof.
          (c) Any request for a Revolving Credit Loan after any repayment of
outstanding Tranche A-1 Loans pursuant to Section 2.11 hereof shall be deemed a
request for a Tranche A-1 Loan until the Revolving Credit Lenders’ Tranche A-1
Dollar Commitments have been fully funded.
          (d) Any request for a Revolving Credit Loan or for the continuance or
conversion of an interest rate applicable to a Revolving Credit Loan which is
made after the applicable deadline therefor, as set forth above, shall be deemed
to have been made at the opening of business on the then next Business Day or
LIBOR Business Day, as applicable.
          (e) The Borrower may, on behalf of any Loan Party, request that the
Administrative Agent cause the issuance by the Issuer of L/Cs or Banker’s
Acceptances for the account of the Borrower as provided in Section 2.17.
Notwithstanding anything to the contrary contained in this Agreement, L/C’s and
Banker’s Acceptances issued for the account of the Parent shall be limited to
those L/Cs required to support the workman’s compensation obligations of the
Parent and its Subsidiaries (other than DSW, DSW Shoe and their Subsidiaries)
and for no other purpose.
          (f) The Administrative Agent may rely on any request for a loan or
advance, or other financial accommodation under the Revolving Credit which the
Administrative Agent, in good faith, believes to have been made by a Person duly
authorized to act on behalf of the Borrower and may decline to make any such
requested loan or advance, or issuance, or to provide any such financial
accommodation pending the Administrative Agent’s being furnished with such
documentation concerning that Person’s authority to act as may be satisfactory
to the Administrative Agent.
          (g) A request by the Borrower for loan or advance, or other financial
accommodation under the Revolving Credit shall be irrevocable and shall
constitute certification by the Borrower that as of the date of such request,
each of the following is true and correct:
          (i) There has been no material adverse change in the Borrower’s
financial condition from the most recent financial information furnished the
Agent or any Revolving Credit Lender pursuant to this Agreement.
          (ii) Each representation which is made herein or in any of the Loan
Documents is then true and complete in all material respects as of and as if
made on the

42



--------------------------------------------------------------------------------



 



date of such request except to the extent that any of the same relates expressly
to a different date.
          (iii) Unless accompanied by a written certificate of the Borrower’s
President or its Chief Financial Officer describing (in reasonable detail) the
facts and circumstances of any Default then existing and the steps (if any)
being taken to remedy such condition, that no Default has occurred and is
continuing.
     2.6. Suspension of Revolving Credit. If, at any time or from time to time,
the Borrower is in Default:
          (a) The Administrative Agent may, and at the direction of the Majority
Lenders shall, suspend the Revolving Credit immediately, in which event, neither
the Administrative Agent nor any Revolving Credit Lender shall be obligated,
during such suspension, to make any loans or advance to the Borrower, or to
provide any financial accommodation hereunder or to seek the issuance of any L/C
or of any Banker’s Acceptance for the account of any Loan Party. Nothing
contained herein shall limit the right of the Administrative Agent to make
Protective OverAdvances or the obligation of the Revolving Credit Lenders with
respect to SwingLine Loans, Protective OverAdvances, L/Cs and Banker’s
Acceptances during such suspension period.
          (b) The Administrative Agent may, and at the direction of the Majority
Lenders shall, suspend the right of the Borrower to request any LIBOR Loan or to
convert any Base Margin Loan to a LIBOR Loan.
     2.7. Making of Revolving Credit Loans.
          (a) On the Second Amendment Effective Date, each Tranche A-1 Lender,
severally and not jointly with any other Tranche A-1 Lender, agrees, upon the
terms and subject to the conditions herein set forth, to make Tranche A-1 Loans
to the Borrower in a single drawing in an amount equal to such Tranche A-1
Lender’s Tranche A-1 Dollar Commitment.
          (b) A loan or advance under the Revolving Credit shall be made by the
transfer of the proceeds of such loan or advance to the Operating Account of the
applicable Division. The proceeds of any Revolving Credit Loan shall be made
available before 3:00 p.m. on the date requested in accordance with Section 2.5
hereof.
          (c) A loan or advance shall be deemed to have been made under the
Revolving Credit (and the Borrower shall be indebted to the Administrative Agent
and the Revolving Credit Lenders for the amount thereof immediately) at the
following:
          (i) The Administrative Agent’s initiation of the transfer of the
proceeds of such loan or advance in accordance with the Borrower’s instructions
(if such loan or advance is of funds requested by the Borrower).
          (ii) The charging of the amount of such loan to the Loan Account (in
all other circumstances).

43



--------------------------------------------------------------------------------



 



          (d) Absent gross negligence, bad faith or willful misconduct, there
shall not be any recourse to or liability of the Administrative Agent or any
Revolving Credit Lender, on account of:
          (i) Any delay in the making of any loan or advance requested under the
Revolving Credit.
          (ii) Any delay by any bank or other depository institution in treating
the proceeds of any such loan or advance as collected funds.
          (iii) Any delay in the receipt, and/or any loss, of funds which
constitute a loan or advance under the Revolving Credit, the wire transfer of
which was properly initiated by the Administrative Agent in accordance with wire
instructions provided to the Administrative Agent by the Borrower.
     2.8. SwingLine Loans.
          (a) For ease of administration, Tranche A Loans which are Base Margin
Loans may be made by the SwingLine Lender (in the aggregate, the “SwingLine
Loans”) in accordance with the procedures set forth in this Agreement for the
making of loans and advances under the Revolving Credit. The aggregate unpaid
principal balance of the SwingLine Loans shall not at any one time be in excess
of the lesser of (i) the SwingLine Loan Ceiling, or (ii) Availability. The
SwingLine Lender shall not make a SwingLine Loan if the SwingLine Lender has
received notice from the Administrative Agent that the Administrative Agent has
suspended, or the Administrative Agent has received written notice from the
Majority Lenders instructing the Administrative Agent to suspend, the Revolving
Credit in accordance with the terms hereof. Absent such notification, the
SwingLine Lender (x) shall not otherwise be required to determine whether the
conditions precedent to such SwingLine Loan have been satisfied or whether the
requested borrowing would cause Availability to be exceeded, and (y) shall be
entitled in all cases to have each Tranche A Lender make Revolving Credit Loans
in settlement of such SwingLine Loans in accordance with the provisions of
Section 13.2 hereof.
          (b) The aggregate unpaid principal balance of SwingLine Loans shall
bear interest at the rate applicable to Base Margin Loans (or a money market
based rate quoted by the Agent and accepted by the Borrower) and shall be
repayable as a loan under the Revolving Credit.
          (c) The Borrower’s obligation to repay SwingLine Loans shall be
evidenced by a Note in the form of Exhibit 2.8(c), annexed hereto, executed by
the Borrower, and payable to the SwingLine Lender. Neither the original nor a
copy of that Note shall be required, however, to establish or prove any
Liability. Upon receipt of an affidavit of an officer of, and a customary
indemnity from, a SwingLine Lender as to the loss, theft, destruction or
mutilation of the SwingLine Note, the Borrower will issue in lieu thereof a
replacement SwingLine Note in the same principal amount thereof and of like
tenor.
          (d) For all purposes of this Loan Agreement, the SwingLine Loans and
the Borrower’s obligations to the SwingLine Lender constitute Tranche A Loans
and are secured as “Liabilities”.

44



--------------------------------------------------------------------------------



 



          (e) SwingLine Loans shall be subject to periodic settlement with the
Tranche A Lenders as provided in this Agreement.
     2.9. The Loan Account.
          (a) An account (“Loan Account”) shall be opened on the books of the
Administrative Agent in which a record shall be kept of all loans and advances
made under the Revolving Credit (including, without limitation, Swingline
Loans).
          (b) The Administrative Agent shall also keep a record (either in the
Loan Account or elsewhere, as the Administrative Agent may from time to time
elect) of all interest, fees, service charges, costs, expenses, and other debits
owed to the Agent and each Revolving Credit Lender on account of the Liabilities
from the Borrower and of all credits against such amounts so owed.
          (c) All credits against the Liabilities shall be conditional upon
final payment to the Administrative Agent for the account of the Agent or
Revolving Credit Lender entitled thereto of the items giving rise to such
credits. The amount of any item credited against the Liabilities which is
charged back against the Agent or any Revolving Credit Lender or is disgorged
for any reason or is not so paid shall be a Liability and shall be added to the
Loan Account, whether or not the item so charged back or not so paid is
returned.
          (d) Except as otherwise provided herein, all fees, service charges,
costs, and expenses for which the Borrower is obligated hereunder are payable on
demand.
          (e) The Administrative Agent, without the request of the Borrower, may
advance under the Revolving Credit any interest, fee, service charge, or other
payment to which the Agent or any Revolving Credit Lender is entitled from the
Borrower pursuant hereto and may charge the same to the Loan Account
notwithstanding that an OverLoan may result thereby; provided that the
Administrative Agent shall not charge the Loan Account for any third-party
expenses incurred by the Agent (such as fees for attorneys, appraisers and
commercial finance examinations) without first having furnished the Borrower
with a copy of the invoice therefor two (2) Business Days prior to the date that
the Loan Account is to be so charged. Any such advance shall be deemed a Base
Margin Loan. Such action on the part of the Administrative Agent shall not
constitute a waiver of the Administrative Agent’s rights and the Borrower’s
obligations under Section 2.11(b). Any amount which is added to the principal
balance of the Loan Account as provided in this Section shall bear interest at
the interest rate then and thereafter applicable to Base Margin Loans. The
Administrative Agent shall promptly furnish the Borrower with a detailed
statement itemizing any amounts so charged to the Loan Account.
          (f) Any statement rendered by the Administrative Agent or any
Revolving Credit Lender to the Borrower concerning the Liabilities shall be
considered correct and accepted by the Borrower and shall, absent manifest
error, be conclusively binding upon the Borrower unless the Borrower provides
the Administrative Agent with written objection thereto within twenty (20) days
from the receipt by the Borrower of such statement, which written objection
shall indicate, with particularity, the reason for such objection. The Loan
Account and the Administrative Agent’s books and records concerning the loan
arrangement contemplated herein and the Liabilities shall be prima facie
evidence and proof of the items described therein.

45



--------------------------------------------------------------------------------



 



     2.10. The Revolving Credit Notes. The Borrower’s obligation to repay loans
and advances (a) under the Tranche A Dollar Commitments, with interest as
provided herein, shall be evidenced by Notes (each, a “Tranche A Note”) in the
form of Exhibit 2.10(a) and (b) under the Tranche A-1 Dollar Commitments, with
interest as provided herein, shall be evidenced by Notes (each, a “Tranche A-1
Note”) in the form of Exhibit 2.10(b), annexed hereto, executed by the Borrower,
one payable to each Revolving Credit Lender. Neither the original nor a copy of
any Revolving Credit Note shall be required, however, to establish or prove any
Liability. Upon receipt of an affidavit of an officer of, and a customary
indemnity from, a Revolving Credit Lender as to the loss, theft, destruction or
mutilation of the Revolving Credit Note, the Borrower will issue in lieu thereof
a replacement Revolving Credit Note in the same principal amount thereof and of
like tenor.
     2.11. Payment of The Loan Account.
          (a) The Borrower may repay all or any portion of the principal balance
of the Loan Account from time to time until the Termination Date. All such
prepayments shall first be applied to Tranche A Loans until paid in full and
thereafter shall be applied to Tranche A-1 Loans.
          (b) The Borrower, without notice or demand from the Administrative
Agent or any Revolving Credit Lender, shall immediately pay the Administrative
Agent that amount, from time to time, which is necessary so that there is no
OverLoan outstanding. Any such payment shall be first applied to Tranche A Loans
until paid in full and then to Tranche A-1 Loans.
          (c) Subject to Section 8.4, during the continuance of a Cash Control
Event, the Borrower shall repay the Revolving Credit:
          (i) in an amount equal to the proceeds realized from the sale,
refinancing, or other disposition of, or realization upon, any Collateral; and
          (ii) in accordance with the provisions of Article 8 hereof.
All amounts prepaid under this Section 2.11 shall be first applied to Tranche A
Loans until paid in full and then to Tranche A-1 Loans and may be reborrowed
under the Revolving Credit, subject to and in accordance with, the terms of this
Agreement.
          (d) The Borrower shall repay the then entire unpaid balance of the
Loan Account and all other Liabilities on the Termination Date.
          (e) The Administrative Agent shall endeavor to cause the application
of payments (if any), pursuant to Sections 2.11(a), 2.11(b) and 2.11(c) against
LIBOR Loans then outstanding in such manner as results in the least cost to the
Borrower, but shall not have any affirmative obligation to do so nor liability
on account of the Administrative Agent’s failure to have done so. In no event
shall action or inaction taken by the Administrative Agent excuse the Borrower
from any indemnification obligation under Section 2.11(f).
          (f) The Borrower shall indemnify the Administrative Agent and each
Revolving Credit Lender and hold the Administrative Agent and each Revolving
Credit Lender

46



--------------------------------------------------------------------------------



 



harmless from and against any loss, cost or expense (including loss of
anticipated profits and amounts payable by the Administrative Agent or such
Revolving Credit Lender on account of “breakage fees” (so-called)) which the
Administrative Agent or such Revolving Credit Lender may sustain or incur
(including, without limitation, by virtue of acceleration after the occurrence
of any Event of Default) as a consequence of the following:
          (i) Failure by the Borrower to pay any of the principal amount of or
any interest on any LIBOR Loan as and when due and payable, including any such
loss or expense arising from interest or fees payable by such Revolving Credit
Lender in order to maintain its LIBOR Loans.
          (ii) Failure by the Borrower to make a borrowing or conversion after
the Borrower has given (or is deemed to have given) a request for a Revolving
Credit Loan or a request to convert a Revolving Credit Loan from one applicable
interest rate to another.
          (iii) The making of any payment on a LIBOR Loan or the making of any
conversion of any such Loan to a Base Margin Loan on a day that is not the last
day of the applicable Interest Period with respect thereto.
          (g) (i) Upon at least ten (10) Business Days’ prior written notice to
the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Tranche A Dollar
Commitments. Each such reduction shall be in the principal amount of $5,000,000
or any integral multiple thereof, provided that no such partial reductions shall
exceed $10,000,000 in the aggregate after the Second Amendment Effective Date.
Each such reduction or termination shall (i) be applied ratably to the Tranche A
Dollar Commitments of each Tranche A Lender and (ii) be irrevocable when given.
At the effective time of each such termination, the Borrower shall pay to the
Administrative Agent for application as provided herein any amount by which the
unpaid balance of the Tranche A Loans and aggregate undrawn Stated Amount of all
then outstanding L/Cs and Banker’s Acceptances outstanding on such date exceeds
the amount to which the Tranche A Dollar Commitments are so reduced. Any such
reduction or termination of the Tranche A Dollar Commitments may not be
reinstated. If the Tranche A Dollar Commitments are terminated, the Tranche A-1
Dollar Commitments shall also be deemed terminated contemporaneously therewith.
          (ii) The Borrower may not permanently terminate or permanently reduce,
the Tranche A-1 Dollar Commitments unless contemporaneously therewith, the
Tranche A Dollar Commitments are permanently terminated.
     2.12. Interest on Revolving Credit Loans.
          (a) Each Revolving Credit Loan shall bear interest at the Base Margin
Rate unless timely notice is given (as provided in Section 2.5) that the subject
Revolving Credit Loan (or a portion thereof) is, or is to be converted to, a
LIBOR Loan.
          (b) Each Revolving Credit Loan which consists of a LIBOR Loan shall
bear interest at the applicable LIBOR Rate.

47



--------------------------------------------------------------------------------



 



          (c) Subject to, and in accordance with, the provisions of this
Agreement, the Borrower may cause all or a part of the unpaid principal balance
of the Loan Account to bear interest at the Base Margin Rate or the LIBOR Rate
as specified from time to time by the Borrower by notice to the Administrative
Agent.
          (d) For ease of reference and administration, each part of the Loan
Account which bears interest at the same rate of interest and for the same
Interest Period is referred to herein as if it were a separate “Revolving Credit
Loan”.
          (e) The Borrower shall not select, renew, or convert any interest rate
for a Revolving Credit Loan such that, in addition to interest at the Base
Margin Rate, there are more than eight (8) Interest Periods for LIBOR Loans in
the aggregate applicable to the Revolving Credit Loans at any one time.
          (f) The Borrower shall pay accrued and unpaid interest on each
Revolving Credit Loan in arrears as follows:
          (i) On the applicable Interest Payment Date for that Revolving Credit
Loan.
          (ii) On the Termination Date and on the End Date.
          (iii) Following the occurrence of any Event of Default, with such
frequency as may be determined by the Administrative Agent.
          (g) Following the occurrence of any Event of Default (and whether or
not the Agent exercises its rights on account thereof), all Revolving Credit
Loans shall bear interest, at the option of the Administrative Agent or at the
instruction of the Majority Lenders, at a rate which is the aggregate of the
applicable rate (including the Applicable Margin) for Base Margin Loans and/or
LIBOR Loans, as applicable, plus two percent (2%) per annum.
     2.13. Arrangement Fee; Upfront fee; Collateral Monitoring Fee; Early
Termination Fee. In addition to any other fee or expense to be paid by the
Borrower on account of the Revolving Credit, the Borrower shall pay the
Administrative Agent the “Arrangement Fee”, the “Upfront Fee”, the “Early
Termination Fee” and the “Collateral Monitoring Fee” at the times and in the
amounts as set forth the Fee Letter.
     2.14. Unused Line Fee. In addition to any other fee to be paid by the
Borrower on account of the Revolving Credit, the Borrower shall pay the
Administrative Agent, for the account of the Tranche A Lenders, an “Unused Line
Fee” (so referred to herein) of 0.25% per annum of the average difference,
during the month just ended (or relevant period with respect to the payment
being made on the Termination Date) between the aggregate Tranche A Dollar
Commitments and the aggregate of the unpaid principal balance of the Tranche A
Loans and the undrawn Stated Amount of L/Cs and Banker’s Acceptances outstanding
during the relevant period.
          (b) In addition to any other fee to be paid by the Borrower on account
of the Revolving Credit, the Borrower shall pay the Administrative Agent, for
the account of the Tranche A-1 Lenders, an “Unused Line Fee” (so referred to
herein) of 0.25% per annum of the

48



--------------------------------------------------------------------------------



 



average difference, during the month just ended (or relevant period with respect
to the payment being made on the Termination Date) between the aggregate Tranche
A-1 Dollar Commitments and the aggregate of the unpaid principal balance of the
Tranche A-1 Loans during the relevant period.
          (c) The Unused Line Fee shall be paid in arrears, on the first day of
each month after the execution of this Agreement and on the Termination Date.
     2.15. Concerning Fees. The Borrower shall not be entitled to any credit,
rebate or repayment of any fee earned by the Administrative Agent or any
Revolving Credit Lender pursuant to this Agreement or any Loan Document
notwithstanding any termination of this Agreement or suspension or termination
of the Administrative Agent’s and any Revolving Credit Lender’s respective
obligation to make loans and advances hereunder.
     2.16. Agent’s and Revolving Credit Lenders’ Discretion.
          (a) Each reference in the Loan Documents to the exercise of
reasonable, good faith discretion or the like by the Agent or any Revolving
Credit Lender shall be to such Person’s exercise of its judgment, in good faith,
based upon such information of which that Person then has actual knowledge.
          (b) The burden of establishing the failure of the Agent or any
Revolving Credit Lender to have acted in a reasonable manner in such Person’s
exercise of such discretion shall be the Borrower’s.
     2.17. Procedures For Issuance of L/Cs and Banker’s Acceptances.
          (a) The Borrower may request, either directly or through Retail
Ventures Imports, Inc., that an Issuer cause the issuance of L/Cs or Banker’s
Acceptances for the account of any Loan Party. Requests for L/Cs and Banker’s
Acceptances shall be given by the Borrower to the Administrative Agent and the
Issuer not later than 2:00 p.m. three (3) Business Days prior to the specified
date for the issuance of the requested L/C or Banker’s Acceptance. Requests for
L/Cs and Banker’s Acceptances may be requested by the Borrower by written or
telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Administrative Agent or the Issuer). Each such
notice shall be irrevocable and shall specify with respect to each L/C and
Banker’s Acceptance requested (i) the face amount of the proposed L/C or
Banker’s Acceptance, which shall be denominated in dollars and the intended date
of issuance thereof (which shall be a Business Day), (ii) the beneficiary, and
(iii) the terms (including the anticipated expiry date) of the L/C or Banker’s
Acceptance. The Administrative Agent and the Issuer may rely on any telephonic
request for the issuance of a L/C or Banker’s Acceptance to the same extent that
the Administrative Agent and the Issuer may rely on a written request. The
Borrower shall bear all risks related to the giving of requests for the issuance
of L/Cs or Banker’s Acceptances telephonically. Notwithstanding anything to the
contrary contained in this Agreement, (i) L/C’s and Banker’s Acceptances issued
for the account of the Parent shall be limited to those L/Cs required to support
the workman’s compensation obligations of the Parent and its Subsidiaries (other
than DSW, DSW Shoe and their Subsidiaries) and for no other purpose, and (ii) no
L/C or Banker’s Acceptance shall be issued by any Issuer which is not also the
Administrative Agent unless such Issuer shall have received notice from the
Administrative Agent that the conditions to such issuance have been met. Any
Issuer shall notify the

49



--------------------------------------------------------------------------------



 



Administrative Agent in writing on each Business Day of all L/Cs or Banker’s
Acceptances issued on the prior Business Day by such Issuer.
          (b) The Administrative Agent and/or the applicable Issuer will,
subject to the terms of this Agreement, issue any L/C or Banker’s Acceptance so
requested by the Borrower from and including the Second Amendment Effective Date
until the thirtieth (30th) Business Day prior to the Maturity Date, provided
that, at the time that the request is made, the Revolving Credit has not been
suspended as provided in Section 2.6 and if so issued:
          (i) The aggregate Stated Amount of all L/Cs and Banker’s Acceptances
then outstanding, does not exceed $25,000,000;
          (ii) The expiry of the L/C or Banker’s Acceptance is not later than
the earlier of thirty (30) days prior to the Maturity Date or the following:
          (A) As to standby L/Cs: one (1) year from initial issuance (or in the
case of renewal or extension thereof, one year after such renewal or extension),
provided that each standby L/C may, upon the request of the Borrower, include a
provision whereby, subject to the approval of the Issuer, such standby L/C may
be renewed for additional consecutive periods of twelve (12) months or less (but
not beyond the date that is thirty Business Days prior to the Maturity Date)
unless the Issuer notifies the beneficiary thereof at least 30 days prior to the
then applicable expiration date that such L/C will not be renewed.
          (B) As to documentary L/Cs: ninety (90) days from issuance.
          (C) As to Banker’s Acceptances: ninety (90) days from issuance.
          (iii) If, notwithstanding the foregoing, the Administrative Agent
causes the issuance of an L/C or Banker’s Acceptance, the expiry of which is
later than the Maturity Date, it shall be 105% cash collateralized at its
issuance; and
          (iv) An OverLoan will not result from the issuance of the subject L/C
or Banker’s Acceptance.
          (c) Concurrently with requesting the issuance of a L/C or a Banker’s
Acceptance, the applicable Borrower shall execute and deliver to the Issuer in
respect of such requested L/C or Banker’s Acceptance a reimbursement or similar
agreement in the Issuer’s then standard form of application for and
reimbursement agreement with respect to letters of credit and banker’s
acceptances; provided however that in the event of any conflict between the
provisions of such reimbursement agreement and this Agreement, the provisions of
this Agreement shall govern.
          (d) Absent gross negligence, bad faith or willful misconduct, there
shall not be any recourse to, nor liability of, the Administrative Agent or any
Revolving Credit Lender on account of
          (i) Any delay or refusal by an Issuer to issue an L/C or a Banker’s
Acceptance;

50



--------------------------------------------------------------------------------



 



          (ii) Any action or inaction of an Issuer on account of or in respect
to, any L/C or any Banker’s Acceptance.
          (e) Immediately upon the issuance of any L/C or any Banker’s
Acceptance by the Issuer (or the amendment of a L/C or Banker’s Acceptance
increasing the amount thereof), and without any further action on the part of
the Issuer, the Issuer shall be deemed to have sold to each Tranche A Lender,
and each such Tranche A Lender shall be deemed unconditionally and irrevocably
to have purchased from the Issuer, without recourse or warranty, an undivided
interest and participation, to the extent of such Tranche A Lender’s Applicable
Commitment Percentage, in such L/C and Banker’s Acceptance, each drawing
thereunder and the obligations of the Borrower under this Agreement and the
other Loan Documents with respect thereto. In consideration thereof, each
Tranche A Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent for the account of the Issuer its Applicable Commitment
Percentage of each disbursement made by the Issuer with respect to a L/C or
Banker’s Acceptance which is not reimbursed by the Borrower. Each Tranche A
Lender acknowledges and agrees that its obligations hereunder are absolute and
unconditional and shall not be effected by any event or circumstance whatsoever,
including the existence of a Default or the suspension of the Revolving Credit.
Any action taken or omitted by the Issuer under or in connection with a L/C or
Banker’s Acceptance, if taken or omitted in the absence of gross negligence,
actual bad faith, or willful misconduct, shall not create for the Issuer any
resulting liability to any Revolving Credit Lender.
          (f) The Borrower shall reimburse the Issuer for the amount of any
honoring of a drawing under an L/C or Banker’s Acceptance on the same day on
which such honoring takes place in immediately available funds in U.S. dollars.
The Administrative Agent, without the request of the Borrower, may advance under
the Revolving Credit (and charge to the Loan Account) the amount of any honoring
of any L/C or Banker’s Acceptance and other amount for which the Borrower, the
Issuer, or the Tranche A Lenders become obligated on account of, or in respect
to, any L/C or Banker’s Acceptance. Such advance shall be a Base Margin Loan and
shall be made whether or not the Borrower is in Default or such advance would
result in an OverLoan. Such action shall not constitute a waiver of the
Administrative Agent’s rights under Section 2.11(b) hereof.
     2.18. Fees For L/Cs and Banker’s Acceptances.
          (a) The Borrower shall pay the Administrative Agent, for the account
of the Tranche A Lenders, on the first day of each calendar month, in arrears, a
fee (each, an “L/C Fee”) equal to the following per annum percentages of the
average Stated Amount of the following categories of L/Cs outstanding during the
subject month:
          (i) As to standby L/Cs: the Applicable Margin for LIBOR Loans.
          (ii) As to documentary L/Cs: the Applicable Margin for LIBOR Loans
minus 0.50%.
          (iii) After the occurrence and during the continuance of an Event of
Default, at the option of the Administrative Agent (or at the instruction of the
Majority Lenders), the L/C Fee shall be increased for any L/Cs which from time
to time are not

51



--------------------------------------------------------------------------------



 



cash collateralized in the amounts required in accordance with the provisions of
this Agreement by an amount equal to two percent (2%) per annum.
          (b) The applicable Borrower shall pay the Administrative Agent, for
the account of the Revolving Credit Lenders, on the first day of each month, in
arrears, a fee (each, a “Banker’s Acceptance Fee”) equal to the Applicable
Margin for LIBOR Loans minus 0.50% of the average Stated Amount of the Banker’s
Acceptances outstanding during the subject month. After the occurrence and
during the continuance of an Event of Default, at the option of the
Administrative Agent (or at the instruction of the Majority Lenders), the
Banker’s Acceptance Fee shall be increased for any Banker’s Acceptances which
from time to time are not cash collateralized in the amounts required in
accordance with the provisions of this Agreement by an amount equal to two
percent (2%) per annum.
          (c) In addition to the fees to be paid as provided in Subsections
2.18(a) and 2.18(b), above, the Borrower shall pay to the Administrative Agent
(or to the Issuer, if so requested by Administrative Agent), on demand, all
issuance, processing, negotiation, amendment, and administrative fees and other
amounts charged by the Issuer on account of, or in respect to, any L/C or
Banker’s Acceptance.
          (d) If any change in Applicable Law shall either:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirements against letters of credit heretofore or hereafter issued by
any Issuer or with respect to which any Tranche A Lender or any Issuer has an
obligation to lend to fund drawings under any L/C or any Banker’s Acceptance; or
          (ii) impose on any Issuer any other condition or requirements relating
to any such letters of credit or banker’s acceptance;
and the result of any event referred to in Section 2.18(d)(i) or 2.18(d)(ii),
above, shall be to increase the cost to any Tranche A Lender or to any Issuer of
issuing or maintaining any L/C or Banker’s Acceptance (which increase in cost
shall be the result of such Issuer’s reasonable allocation among that Tranche A
Lender’s or Issuer’s letter of credit customers of the aggregate of such cost
increases resulting from such events), then, upon demand by the Administrative
Agent and delivery by the Administrative Agent to the Borrower of a certificate
of an officer of the subject Tranche A Lender or the subject Issuer describing
such change in law, executive order, regulation, directive, or interpretation
thereof, its effect on such Tranche A Lender or such Issuer, and the basis for
determining such increased costs and their allocation, the Borrower shall
immediately pay to the Administrative Agent, from time to time as specified by
the Administrative Agent, such amounts as shall be sufficient to compensate the
subject Tranche A Lender or the subject Issuer for such increased cost. Any
Tranche A Lender’s or any Issuer’s determination of costs incurred under
Section 2.18(d)(i) or 2.18(d)(ii), above, and the allocation, if any, of such
costs among the Borrower and other letter of credit customers of such Tranche A
Lender or such Issuer, if done in good faith and made on an equitable basis and
in accordance with such officer’s certificate, shall, absent manifest error, be
presumed to be accurate.

52



--------------------------------------------------------------------------------



 



     2.19. Concerning L/C’s and Banker’s Acceptances.
          (a) None of the Issuer, the Issuer’s correspondents, any Revolving
Credit Lender, the Administrative Agent, or any advising, negotiating, or paying
bank with respect to any L/C or Banker’s Acceptance shall be responsible in any
way for:
          (i) The performance by any beneficiary under any L/C or Banker’s
Acceptance of that beneficiary’s obligations to the Borrower.
          (ii) The form, sufficiency, correctness, genuineness, authority of any
Person signing; falsification; or the legal effect of; any documents called for
under any L/C or Banker’s Acceptance if (with respect to the foregoing) such
documents on their face appear to be in order.
          (b) The Issuer may honor, as complying with the terms of any L/C or
any Banker’s Acceptance and of any drawing thereunder, any drafts or other
documents otherwise in order, but signed or issued by an administrator,
executor, conservator, trustee in bankruptcy, debtor in possession, assignee for
the benefit of creditors, liquidator, receiver, or other legal representative of
the party authorized under such L/C or Banker’s Acceptance to draw or issue such
drafts or other documents.
          (c) The Issuer may reject any drafts and documents presented under any
L/C or any Banker’s Acceptance which are discrepant in any manner,
notwithstanding any prior course of dealing by the Issuer in honoring drafts
under L/Cs or Banker’s Acceptances.
          (d) Unless otherwise agreed to, in the particular instance, the
Borrower hereby authorizes any Issuer to:
          (i) Select an advising bank, if any.
          (ii) Select a paying bank, if any.
          (iii) Select a negotiating bank.
          (e) All directions, correspondence, and funds transfers relating to
any L/C or any Banker’s Acceptance are at the risk of the Borrower. The Issuer
shall have discharged the Issuer’s obligations under any L/C or Banker’s
Acceptance which, or the drawing under which, includes payment instructions, by
the initiation of the method of payment called for in, and in accordance with,
such instructions (or by any other commercially reasonable and comparable
method). None of the Administrative Agent, any Revolving Credit Lender, or the
Issuer shall have any responsibility for any inaccuracy, interruption, error, or
delay in transmission or delivery by post, telegraph or cable, or for any
inaccuracy of translation.
          (f) The Administrative Agent’s, each Revolving Credit Lender’s, and
the Issuer’s rights, powers, privileges and immunities specified in or arising
under this Agreement are in addition to any heretofore or at any time hereafter
otherwise created or arising, whether by statute or rule of law or contract.
          (g) Except to the extent otherwise expressly provided hereunder or
agreed to in writing by the Issuer and the Borrower, documentary L/Cs will be
governed by the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce, Publication No. 500, and standby L/Cs will be
governed by International Standby Practices

53



--------------------------------------------------------------------------------



 



ISP98 (adopted by the International Chamber of Commerce on April 6, 1998) and
any respective subsequent revisions thereof.
          (h) The obligations of the Borrower under this Agreement with respect
to L/Cs and Banker’s Acceptances are absolute, unconditional, and irrevocable
and shall be performed strictly in accordance with the terms hereof under all
circumstances, whatsoever including, without limitation, the following:
          (i) Any lack of validity or enforceability or restriction, restraint,
or stay in the enforcement of this Agreement, any L/C, any Banker’s Acceptance,
or any other agreement or instrument relating thereto.
          (ii) The Borrower’s consent to any amendment or waiver of, or consent
to the departure from, any L/C or any Banker’s Acceptance.
          (iii) The existence of any claim, set-off, defense, or other right
which the Borrower may have at any time against the beneficiary of any L/C or
Banker’s Acceptance.
          (iv) Any good faith honoring of a drawing under any L/C or Banker’s
Acceptance, which drawing possibly could have been dishonored based upon a
strict construction of the terms of the L/C or Banker’s Acceptance.
     2.20. Changed Circumstances.
          (a) The Administrative Agent may advise the Borrower that the
Administrative Agent has made the good faith determination (which determination
shall be final and conclusive) of any of the following:
          (i) Adequate and fair means do not exist for ascertaining the rate for
LIBOR Loans.
          (ii) The continuation of or conversion of any Revolving Credit Loan to
a LIBOR Loan has been made impracticable or unlawful by the occurrence of a
contingency that materially and adversely affects the applicable market or the
compliance by the Administrative Agent or any Revolving Credit Lender in good
faith with any Applicable Law.
          (iii) The indices on which the interest rates for LIBOR Loans are
based shall no longer represent the effective cost to the Administrative Agent
or any Revolving Credit Lender for U.S. dollar deposits in the interbank market
for deposits in which it regularly participates.
          (b) In the event that the Administrative Agent advises the Borrower of
an occurrence described in Section 2.20(a), then, until the Administrative Agent
notifies the Borrower that the circumstances giving rise to such notice no
longer apply:
          (i) The obligation of the Administrative Agent or each Revolving
Credit Lender to make loans of the type affected by such changed circumstances
or to

54



--------------------------------------------------------------------------------



 



permit the Borrower to select the affected interest rate as otherwise applicable
to any Revolving Credit Loans shall be suspended.
          (ii) Any notice which the Borrower had given the Administrative Agent
with respect to any LIBOR Loan, the time for action with respect to which has
not occurred prior to the Administrative Agent’s having given notice pursuant to
Section 2.20(a), shall be deemed at the option of the Administrative Agent to
not having been given.
     2.21. Intentionally Omitted.
     2.22. Revolving Credit Lenders’ Commitments.
          (a) Subject to Section 17.1 (which provides for assignments and
assumptions of commitments), each Revolving Credit Lender’s “Tranche A Dollar
Commitment”, “Tranche A-1 Dollar Commitment” and “Applicable Commitment
Percentage” (respectively so referred to herein) is set forth on Exhibit 2.22,
annexed hereto.
          (b) The obligations of each Revolving Credit Lender are several and
not joint.
          (c) No Revolving Credit Lender shall have any liability to the
Borrower on account of the failure of any other Revolving Credit Lender to
provide any loan or advance under the Revolving Credit nor any obligation to
make up any shortfall which may be created by such failure.
          (d) The Tranche A Dollar Commitments, Tranche A-1 Dollar Commitments,
Applicable Commitment Percentages, and identities of the Revolving Credit
Lenders may be changed, from time to time by the reallocation or assignment of
the Tranche A Dollar Commitments or the Tranche A-1 Dollar Commitments among the
Revolving Credit Lenders or with other Persons who determine to become
“Revolving Credit Lenders”, provided, however unless an Event of Default has
occurred and is continuing (in which event, no consent of the Borrower is
required) any assignment to a Person (other than to another Lender or to any
domestic Affiliate of any Lender) shall be subject to the prior consent of the
Borrower (not to be unreasonably withheld or delayed), which consent will be
deemed given unless the Borrower provides the Administrative Agent with written
objection, not more than five (5) Business Days after the Administrative Agent
shall have given the Borrower written notice of a proposed assignment), provided
that the Borrower’s consent shall in no event be required with respect to the
following: (i) an assignment to another Revolving Credit Lender; or (ii) an
assignment to a transferee of a Revolving Credit Lender’s rights in and to a
material portion of such Revolving Credit Lender’s portfolio of asset based
credit facilities.
          (e) Upon written notice given the Borrower from time to time by the
Administrative Agent, of any assignment or allocation referenced in
Section 2.22(d):
          (i) The Borrower shall execute one or more replacement Revolving
Credit Notes to reflect such changed Tranche A Dollar Commitments, Tranche A-1
Dollar Commitments, and identities and shall deliver such replacement Revolving
Credit Notes to the Administrative Agent (which promptly thereafter shall
deliver to the Borrower the Revolving Credit Notes so replaced) provided
however, in the event that a

55



--------------------------------------------------------------------------------



 



Revolving Credit Note is to be exchanged following its acceleration or the entry
of an order for relief under the Bankruptcy Code with respect to the Borrower,
the Administrative Agent, in lieu of causing the Borrower to execute one or more
new Revolving Credit Notes, may issue the Administrative Agent’s certificate
confirming the resulting Tranche A Dollar Commitments, Tranche A-1 Dollar
Commitments, and Applicable Commitment Percentages.
          (ii) Such change shall be effective from the effective date specified
in such written notice and any Person added as a Revolving Credit Lender shall
have all rights and privileges of a Revolving Credit Lender hereunder thereafter
as if such Person had been a signatory to this Agreement and any other Loan
Document to which a Revolving Credit Lender is a signatory and any Person
removed as a Revolving Credit Lender shall be relieved of any obligations or
responsibilities of a Revolving Credit Lender hereunder thereafter.
     2.23. Payments.
          (a) The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of drawings under L/Cs, Banker’s Acceptances, or otherwise)
prior to 2:00 p.m. on the date when due, in immediately available funds, without
setoff or counterclaim. Any amounts received after such time on any date may, in
the reasonable, good faith discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 2300 Crown Colony Drive, Suite 202,
Quincy, Massachusetts 02169 (or such other address as to which the Borrower
shall have been advised by the Administrative Agent), except payments to be made
directly to the Issuer as expressly provided herein. If any payment under any
Loan Document shall be due on a day that is not a Business Day, except with
respect to LIBOR Loans, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.
          (b) If and to the extent that any payment owed by the Borrower to the
Administrative Agent, any Revolving Credit Lender or the Issuer is not made when
due, the Borrower authorizes the Administrative Agent, the Revolving Credit
Lenders and the Issuer, as the case may be, to charge from time to time against
any or all of the deposit accounts of the Borrower any amount so due. Notice of
such charge shall be given promptly to the Borrower.
ARTICLE 3 - CONDITIONS PRECEDENT:
     As a condition to the effectiveness of this Agreement, the establishment of
the Revolving Credit, and the making of the first loan under the Revolving
Credit, each of the documents respectively described in Sections 3.1 through and
including 3.4, (each in form and substance satisfactory to the Administrative
Agent) shall have been delivered to the Administrative Agent, and the conditions
respectively described in Sections 3.5 through and including 3.21, shall have
been satisfied:

56



--------------------------------------------------------------------------------



 



     3.1. Corporate Due Diligence.
          (a) Certificates of corporate good standing or full force and effect,
as applicable, for each Loan Party, respectively issued by the Secretary of
State for the state in which that Loan Party is incorporated.
          (b) Certificates of due qualification, in good standing, issued by the
Secretary(ies) of State of each State for each Loan Party reasonably required by
the Administrative Agent.
          (c) Certificates of each Loan Party’s Secretary of the due adoption,
continued effectiveness, and setting forth the texts of, each corporate
resolution adopted in connection with the establishment of the loan arrangement
contemplated by the Loan Documents and attesting to the true signatures of each
Person authorized as a signatory to any of the Loan Documents.
     3.2. Opinions Opinions of counsel to the Loan Parties in form and substance
satisfactory to the Administrative Agent.
     3.3. Additional Documents Such additional instruments and documents as the
Agent or its counsel may reasonably require or request including, without
limitation, the documents described on Exhibit 3.3 hereto.
     3.4. Officers’ Certificates Certificates executed by the Chief Financial
Officer of the Borrower in form and substance satisfactory to the Administrative
Agent.
     3.5. Representations and Warranties Each of the representations made by or
on behalf of each Loan Party in this Agreement or in any of the other Loan
Documents or in any other report, statement, document, or paper provided by or
on behalf of each Loan Party shall be true and complete as of the date as of
which such representation or warranty was made.
     3.6. Minimum Day One Availability After giving effect to the first funding
under the Revolving Credit, any charges to the Loan Account made in connection
with the establishment of the credit facility contemplated hereby, L/Cs and
Banker’s Acceptances to be issued at, or immediately subsequent to, such
establishment, Excess Availability shall not be less than $30,000,000.00.
     3.7. Subordinated Indebtedness; Intercreditor Agreement The Borrower shall
have received the proceeds of subordinated Indebtedness in the amount of at
least $25,000,000, the terms of which subordinated Indebtedness shall be
satisfactory to the Administrative Agent in its sole reasonable, good faith
discretion. The Agent shall have entered into an intercreditor agreement with
the holder of such subordinated Indebtedness on terms reasonably satisfactory to
the Administrative Agent.
     3.8. Repayment Under Existing Loan Agreement The Administrative Agent shall
have received a principal payment under the Existing Loan Agreement so that,
after giving effect thereto, no OverLoan shall exist hereunder.
     3.9. Consents. All necessary consents and approvals to the transactions
contemplated hereby shall have been obtained and shall be satisfactory to the
Administrative Agent.
     3.10. Appraisals and Commercial Finance Examinations The Collateral Agent
shall have received (a) appraisals of the Borrower’s Inventory by a third party
appraiser

57



--------------------------------------------------------------------------------



 



acceptable to the Collateral Agent, and (b) a commercial finance examination
with respect to the Borrower and its Subsidiaries, including a review of the
Borrower’s books and records, each in form and substance satisfactory to the
Collateral Agent.
     3.11. Financial Information.
     The Administrative Agent shall have received such financial information and
projections as the Agent may reasonably request, including, without limitation,
monthly financial projections of the Borrower for the subsequent three fiscal
years and annual financial projections of the Borrower through the Maturity
Date. All such financial information shall be reasonably satisfactory to the
Agent and shall reflect the Borrower’s ability to perform their obligations
hereunder.
     3.12. Material Agreements The consummation of the transactions contemplated
hereby shall not (a) violate any applicable law, statute, rule or regulation or
(b) conflict with, or result in a default or event of default under, any
material agreement of any Loan Party. There shall not have occurred any default
of any material contract or agreement of any Loan Party. The Agent shall be
satisfied with the corporate structure and organizational documents of the
Borrower and the Parent.
     3.13. Litigation There shall not be pending any litigation or other
proceeding, the result of which could reasonably be expected to have a Material
Adverse Effect.
     3.14. Perfection of Encumbrances.
          (a) The Collateral Agent shall have received results of searches or
other evidence reasonably satisfactory to the Collateral Agent (in each case
dated as of a date reasonably satisfactory to the Collateral Agent) indicating
the absence of Encumbrances, except for Permitted Encumbrances, on the assets of
the Loan Parties, except for which termination statements and releases
reasonably satisfactory to the Collateral Agent are being tendered concurrently
with such extension of credit.
          (b) The Collateral Agent shall have received all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create or perfect the first priority Encumbrances intended to be
created under the Loan Documents (subject to Permitted Encumbrances having
priority over the Encumbrance of the Collateral Agent pursuant to operation of
law) and all such documents and instruments shall have been so filed (or
provision made therefor), registered or recorded to the satisfaction of the
Collateral Agent.
     3.15. All Fees and Expenses Paid. All fees due at or immediately after the
first funding under the Revolving Credit and all costs and expenses incurred by
the Agent and the Lead Arranger in connection with the establishment of the
credit facility contemplated hereby (including the fees and expenses of counsel
to the Agent and the Lead Arranger) shall have been paid in full.
     3.16. Cash Management. The Loan Parties shall have established cash
management systems reasonably acceptable to the Agent, including, without
limitation, compliance with the provisions of Sections 8.1(b), 8.2(b), and
8.3(a).

58



--------------------------------------------------------------------------------



 



     3.17. Insurance. The Agent shall be reasonably satisfied with the insurance
maintained by the Loan Parties and the Agent shall have received an endorsement
to such insurance policies naming the Agent as loss payee and/or additional
insured and otherwise satisfactory in form and substance to the Agent.
     3.18. No Loan Party in Default. No Loan Party is in Default.
     3.19. No Adverse Change. The Agent shall be reasonably satisfied that any
financial statements delivered to it fairly present the business and financial
condition of the Borrower and its Subsidiaries, and that there has been no
material adverse change in the assets, business, financial condition, or income
of the Borrower and its Subsidiaries since the December 1, 2007 financial
information delivered to the Agent.
     3.20. Certain Changes.
          (a) No material changes in governmental regulations or policies
affecting the Loan Parties, the Agent, the Lead Arranger or any Revolving Credit
Lender involved in this transaction shall have occurred prior to the Second
Amendment Effective Date.
          (b) There shall not have occurred prior to the Effective Date any
disruption or material adverse change in the financial or capital markets in
general that would, in the reasonable opinion of the Administrative Agent, have
a material adverse effect on the market for loan syndications or adversely
affecting the syndication of the Revolving Credit Loans.
     3.21. Purchase Agreement.
The transactions contemplated by the Purchase Agreement shall have been
consummated on terms reasonably satisfactory to the Agent.
     3.22. Benefit of Conditions Precedent. The conditions set forth in this
Article 3 are for the sole benefit of the Agent and each Revolving Credit Lender
and may be waived by the Administrative Agent in whole or in part without
prejudice to the Agent or any Revolving Credit Lender.
No document shall be deemed delivered to the Agent or any Revolving Credit
Lender until received and accepted by the Administrative Agent at its offices in
Cleveland, Ohio. Under no circumstances shall this Agreement take effect until
executed and accepted by the Agent.
ARTICLE 4 - GENERAL REPRESENTATIONS AND WARRANTIES:
     To induce each Revolving Credit Lender to establish the credit facility
contemplated herein and to induce the Revolving Credit Lenders to provide loans
and advances under the Revolving Credit (each of which loans shall be deemed to
have been made in reliance thereupon) the Loan Parties, in addition to all other
representations and warranties made by any Loan Party in any other Loan
Document, make those representations and warranties set forth below.
     4.1. Due Organization. Authorization. No Conflicts.
          (a) Each Loan Party presently is in good standing as a corporation or
other entity under the laws of the state in which it is organized, and, except
as described on EXHIBIT 4.1,

59



--------------------------------------------------------------------------------



 



annexed hereto, is duly qualified and in good standing in every other state in
which, by reason of the nature or location of each Loan Parties’ assets or
operation of each of their respective business, such qualification may be
necessary, except where the failure to so qualify would not have a Material
Adverse Effect.
          (b) Each Loan Party’s respective organizational identification number
assigned to it by the state of its incorporation and its respective federal
employer identification number, as of the Second Amendment Effective Date, is
listed on Exhibit 4.1, annexed hereto.
          (c) Each Loan Party has all requisite power and authority to execute
and deliver all Loan Documents to which that Loan Party is a party and has all
requisite power to perform all Liabilities.
          (d) The execution and delivery by each Loan Party of each Loan
Document to which it is a party; each Loan Party’s consummation of the
transactions contemplated by such Loan Documents (including, without limitation,
the creation of Collateral Interests by that Loan Party to secure the
Liabilities); and each Loan Party’s performance under those of the Loan
Documents to which it is a party:
          (i) Have been duly authorized by all necessary action.
          (ii) Do not contravene in any material respect any provision of any
Requirement of Law, agreement or other obligation of that Loan Party.
          (iii) Will not result in the creation or imposition of, or the
obligation to create or impose, any Encumbrance upon any assets of that Loan
Party pursuant to any Requirement of Law, agreement or other obligation, except
pursuant to the Loan Documents.
          (e) The Loan Documents have been duly executed and delivered by each
Loan Party and are the legal, valid and binding obligations of each Loan Party,
enforceable against each Loan Party in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.
     4.2. Trade Names.
          (a) Exhibit 4.2, annexed hereto, is a listing as of the Second
Amendment Effective Date, of:
          (i) All names under which, to the knowledge of the Borrower, any Loan
Party has conducted its business in the past five (5) years.
          (ii) All Persons with whom any Loan Party has consolidated or merged,
or from whom any Loan Party has acquired in a single transaction or in a series
of related transactions substantially all of such Person’s assets in the past
five (5) years.

60



--------------------------------------------------------------------------------



 



     4.3. Intellectual Property.
          (a) Each Loan Party owns and possesses, or has the right to use all
material patents, industrial designs, trademarks, trade names, trade styles,
brand names, service marks, logos, copyrights, trade secrets, know-how,
confidential information, and other intellectual or proprietary property of any
third Person necessary for that Loan Party’s conduct of that Loan Party’s
business.
          (b) The conduct by each Loan Party of that Loan Party’s business does
not, to the knowledge of the Loan Parties, presently infringe (nor will any Loan
Party conduct its business in the future so as to infringe) the patents,
industrial designs, trademarks, trade names, trade styles, brand names, service
marks, logos, copyrights, trade secrets, know-how, confidential information, or
other intellectual or proprietary property of any third Person, except where
such infringement is not reasonably likely to have a Material Adverse Effect.
     4.4. Locations.
          (a) The Collateral, and the books, records, and papers of the Loan
Parties pertaining thereto, are kept and maintained solely (i) at those
locations which are listed on Exhibit 4.4, annexed hereto (or as supplemented
pursuant to the terms of this Agreement), which Exhibit includes, with respect
to each such location, the name and address of the landlord on the Lease which
covers such location (or an indication that a Loan Party owns the subject
location) and of all service bureaus with which any such records are maintained
or (ii) at such other locations as to which the Borrower has provided ten
(10) days prior written notice to the Administrative Agent of the intended
location of the Collateral, books, records, and papers thereat.
          (b) No tangible personal property of any Loan Party is in the care or
custody of any third party or stored or entrusted with a bailee or other third
party, except (i) goods in transit to a Loan Party or as otherwise disclosed
pursuant to, or permitted by, this Section 4.4, or (ii) for Inventory in an
amount not to exceed $1,000,000 at Cost in the aggregate at any time in the
ordinary course of business.
     4.5. Encumbrances.
          (a) The Loan Parties are the owners of the Collateral free and clear
of all Encumbrances other than any Permitted Encumbrance.
          (b) No Loan Party has possession of any property on consignment to
that Loan Party from a third party that is not a Loan Party except (i) as of the
Second Amendment Effective Date, those listed on Exhibit 4.5(b), annexed hereto
and (ii) those as to which the Loan Parties notify the Administrative Agent in
accordance with the provisions of Section 6.3 hereof.
     4.6. Indebtedness. The Loan Parties do not have any Indebtedness other
than:
          (a) Permitted Indebtedness; and
          (b) A Loan Party’s guaranty of Permitted Indebtedness of another Loan
Party.

61



--------------------------------------------------------------------------------



 



     4.7. Insurance.
          Exhibit 4.7, annexed hereto, is a schedule of all insurance policies
owned by the Loan Parties or under which any Loan Party is the named insured as
of the Second Amendment Effective Date. Each of such policies is in full force
and effect. To the best of such Loan Party’s knowledge, neither the issuer of
any such policy nor any Loan Party is in default or violation of any such
policy.
     4.8. Licenses. Each material license, distributorship, franchise, and
similar agreement issued to, or to which any Loan Party is a party is in full
force and effect. Each material license agreement to which a Loan Party is a
party as of the Second Amendment Effective Date is listed on Exhibit 4.8,
annexed hereto. No party to any such license or agreement is in default or
violation thereof, except where such default or failure is not reasonably likely
to have a Material Adverse Effect. No Loan Party has received any notice or
threat of cancellation of any such license or agreement.
     4.9. Leases. Exhibit 4.9, annexed hereto, is a schedule of all presently
effective Capital Leases as of the Second Amendment Effective Date. (Exhibit 4.4
includes a list of all other presently effective Leases). Each of such Leases
and Capital Leases is in full force and effect. No Loan Party, to the best of
its knowledge, is in default or violation of any such Lease or Capital Lease,
except where such violation is not reasonably likely to have a Material Adverse
Effect. No Loan Party has received any notice or threat of cancellation of any
such Lease or Capital Lease, which cancellation (together with all other similar
cancellations) is reasonably likely to have a Material Adverse Effect.
     4.10. Requirements of Law. Each Loan Party and each of its Subsidiaries is
in compliance with all Requirements of Law except where the failure of such
compliance will not have a Material Adverse Effect. No Loan Party has received
any notice of any violation of any Requirement of Law (other than of a violation
which does not have a Material Adverse Effect), which violation has not been
cured or otherwise remedied.
     4.11. Labor Relations.
          (a) As of the Second Amendment Effective Date, no Loan Party is a
party to any collective bargaining or other labor contract except as listed on
Exhibit 4.11, annexed hereto.
          (b) There is not presently pending and, to any Loan Party’s knowledge,
there is not threatened any of the following except to the extent any of the
following is not reasonably likely to have a Material Adverse Effect:
          (i) Any strike, slowdown, picketing, work stoppage, or employee
grievance process.
          (ii) Except as described on Exhibit 4.17 annexed hereto, any
proceeding against or affecting any Loan Party relating to the alleged violation
of any Applicable Law pertaining to labor relations or before National Labor
Relations Board, the Equal Employment Opportunity Commission, or any comparable
governmental body, organizational activity, or other labor or employment dispute
against or affecting any Loan Party, which, if determined adversely to that Loan
Party is reasonably likely to have a Material Adverse Effect on that Loan Party.

62



--------------------------------------------------------------------------------



 



          (iii) Any lockout of any employees by any Loan Party (and no such
action is contemplated by any Loan Party).
          (iv) Any application for the certification of a collective bargaining
agent.
          (c) No event has occurred or circumstance exists which could provide
the basis for any work stoppage or other labor dispute which would be reasonably
likely to have a Material Adverse Effect.
          (d) Each Loan Party:
          (i) Has complied with all Applicable Law relating to employment, equal
employment opportunity, nondiscrimination, immigration, wages, hours, benefits,
collective bargaining, the payment of social security and similar taxes,
occupational safety and health, and plant closing, except where such
non-compliance is not reasonably likely to have a Material Adverse Effect.
          (ii) Is not liable for the payment of compensation, damages, taxes,
fines, penalties, or other amounts, however designated, for that Loan Party’s
failure to comply with any Applicable Law referenced in Section 4.11(d)(i) which
is reasonably likely to have a Material Adverse Effect.
     4.12. Taxes.
          (a) With respect to the Loan Parties’ federal, state, and local tax
liability and obligations:
          (i) To the best of its knowledge, the Borrower, in compliance with all
Applicable Law, has properly filed all material returns due to be filed up to
the date of this Agreement.
          (ii) Except as described on Exhibit 4.12:
          (A) Currently, no Loan Party has received from any taxing authority
any request to perform any examination of or with respect to any Loan Party nor
any other written or verbal notice in any way relating to any claimed failure by
any Loan Party to comply with all Applicable Law concerning payment of any taxes
or other amounts in the nature of taxes in excess of $500,000 in any one
instance.
          (B) No agreement exists which waives or extends any statute of
limitations applicable to the right of any taxing authority to assert a
deficiency or make any other claim for or in respect to federal income taxes.
          (C) No issue has been raised in any tax examination of any Loan Party
which reasonably could be expected to result in the assertion of a deficiency
for any fiscal year open for examination, assessment, or claim by any taxing
authority in excess of $500,000 in the aggregate for all Loan Parties.

63



--------------------------------------------------------------------------------



 



          (b) The Loan Parties have paid, as they become due and payable, all
taxes and unemployment contributions and other charges of any kind or nature
levied, assessed or claimed against any Loan Party or the Collateral by any
Person whose claim could result in an Encumbrance upon any asset of any Loan
Party or by any governmental authority except for (i) taxes, contributions and
charges which are being contested in good faith by such Loan Party, by
appropriate proceedings diligently instituted and conducted, without danger to
any material risk to the Collateral, and adequate reserves or appropriate
provision, if any, as shall be required in conformity with GAAP, shall have been
made therefor, and provided that no Encumbrance has been filed on account
thereof, and (ii) taxes, contributions, and other charges which the Loan Parties
have inadvertently not paid when due as long as (A) the aggregate amount thereof
does not exceed $500,000, and (B) no Encumbrance has been filed on account
thereof, and (C) promptly upon the date an Authorized Officer obtains knowledge
or should have obtained knowledge thereof, the Borrower make payment of such
taxes, contributions or charges; has properly exercised any trust
responsibilities imposed upon any Loan Party by reason of withholding from
employees’ pay or by reason of any Loan Parties’ receipt of sales tax or other
funds for the account of any third party; has timely made all contributions and
other payments as may be required pursuant to any Employee Benefit Plan now or
hereafter established by any Loan Party; and has timely filed all tax and other
returns and other reports with each Governmental Authority to whom any Loan
Party is obligated to so file, except for such returns or reports which the Loan
Parties have inadvertently not paid when due as long as (A) the aggregate amount
of taxes, assessments or charges with respect to such returns does not exceed
$500,000, and (B) no Encumbrance has been filed on account thereof, and
(C) promptly upon the date an Authorized Officer obtains knowledge or should
have obtained knowledge thereof, the Borrower file such returns and/or reports
and make payment of any amounts required to be paid on account thereof.
     4.13. No Margin Stock. No Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying any margin stock
(within the meaning of Regulations U, T, and X of the Board of Governors of the
Federal Reserve System of the United States).
     4.14. Investment Company Status. No Loan Party is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.
     4.15. ERISA. Except to the extent that such action is not reasonably likely
to have a Material Adverse Effect, neither any Loan Party nor any ERISA
Affiliate has within the past three (3) years:
          (i) Violated or failed to be in full compliance with any Loan Party’s
Employee Benefit Plan.
          (ii) Failed timely to file all reports and filings required by ERISA
to be filed by any Loan Party.
          (iii) Engaged in any nonexempt “prohibited transactions” or
“reportable events” (respectively as described in ERISA).

64



--------------------------------------------------------------------------------



 



          (iv) Engaged in, or committed, any act such that a tax or penalty
reasonably could be imposed upon any Loan Party on account thereof pursuant to
ERISA.
          (v) Incurred any material accumulated funding deficiency within the
meaning of ERISA.
          (vi) Terminated any Employee Benefit Plan such that a lien could be
asserted against any assets of any Loan Party on account thereof pursuant to
ERISA.
          (vii) Failed to make any required contribution or payment to, or made
a complete or partial withdrawal from, any Employee Benefit Plan which is a
multiemployer plan within the meaning of Section 4001(a) of ERISA.
     4.16. Hazardous Materials. Except as set forth on Exhibit 4.16 hereto,
(i) the operations of each Loan Party are in material compliance with all
Environmental Laws; (ii) to the best of each Loan Party’s knowledge, there has
been no Release at any of the properties owned or operated by any Loan Party or
a predecessor in interest, or at any disposal or treatment facility which
received Hazardous Materials generated by any Loan Party or any predecessor in
interest which is reasonably likely to have a Material Adverse Effect; (iii) no
Environmental Action has been asserted against any Loan Party or any predecessor
in interest nor does any Loan Party have knowledge or notice of any threatened
or pending Environmental Action against any Loan Party or any predecessor in
interest which is reasonably likely to have a Material Adverse Effect; (iv) no
Loan Party has knowledge of any Environmental Actions that have been asserted
against any facilities that may have received Hazardous Materials generated by
any Loan Party or any predecessor in interest which are reasonably likely to
have a Material Adverse Effect; (v) to the best of such Loan Party’s knowledge,
no property now or formerly owned or operated by a Loan Party has been used as a
treatment or disposal site for any Hazardous Material; (vi) no Loan Party has
failed to report to the proper Governmental Authority any Release which is
required to be so reported by any Environmental Laws which is reasonably likely
to have a Material Adverse Effect; (vii) each Loan Party holds all licenses,
permits and approvals required under any Environmental Laws in connection with
the operation of the business carried on by it, except for such licenses,
permits and approvals as to which a Loan Party’s failure to maintain or comply
with is not reasonably likely to have a Material Adverse Effect; and (viii) no
Loan Party has received any notification pursuant to any Environmental Laws that
(A) any work, repairs, construction or Capital Expenditures are required to be
made in respect as a condition of continued compliance with any Environmental
Laws, or any license, permit or approval issued pursuant thereto or (B) any
license, permit or approval referred to above is about to be reviewed, made,
subject to limitations or conditions, revoked, withdrawn or terminated, in each
case, except as is not reasonably likely to have a Material Adverse Effect.
     4.17. Litigation. Except as described in Exhibit 4.17, annexed hereto,
there is not presently pending or threatened by or against any Loan Party any
suit, action, proceeding, or investigation which, if determined adversely to any
Loan Party, would have a Material Adverse Effect. As of the Second Amendment
Effective Date, no Loan Party is the holder of any Commercial Tort Claim other
than as described on Exhibit 4.17.

65



--------------------------------------------------------------------------------



 



     4.18. Adequacy of Disclosure.
          (a) All monthly, quarterly and annual financial statements furnished
to the Administrative Agent and to each Revolving Credit Lender by the Loan
Parties on a consolidated basis have been prepared in accordance with GAAP
consistently applied (provided however, that unaudited financial statements are
subject to normal year end adjustments and to the absence of footnotes). All
financial statements furnished to the Administrative Agent and to each Revolving
Credit Lender by the Loan Parties present fairly the condition of the Loan
Parties at the date(s) thereof and the results of operations and cash flows for
the period(s) covered (provided however, that unaudited financial statements are
subject to normal year end adjustments and to the absence of footnotes). There
has been no change in the Consolidated financial condition, results of
operations, or cash flows of the Loan Parties since the date(s) of such
financial statements, other than changes which are not reasonably likely to have
a Material Adverse Effect.
          (b) No Loan Party has any material contingent obligation or material
obligation under any Lease or Capital Lease which is not noted in the Loan
Parties’ annual Consolidated financial statements furnished to the
Administrative Agent and to each Revolving Credit Lender prior to the execution
of this Agreement.
          (c) No document, instrument, agreement, or paper given to the Agent or
to any Revolving Credit Lender by or on behalf of each Loan Party or any
guarantor of the Liabilities in connection with the execution of this Agreement
by the Agent and to each Revolving Credit Lender contains any untrue statement
of a material fact or omits or will omit to state a material fact necessary in
order to make the statements therein not misleading. There is no fact known to
any Loan Party which has, or which, in the foreseeable future is reasonably
likely to have a Material Adverse Effect.
     4.19. Unrestricted Subsidiaries. Each of the Unrestricted Subsidiaries is
inactive or in the process of being liquidated or dissolved.
     4.20. No Bankruptcy Filing. No Loan Party is contemplating, or has any
knowledge of any other Person contemplating, taking any of the actions described
in Section 11.11 or 11.12 hereof. No Loan Party is contemplating the liquidation
of all or a major portion of such Loan Party’s assets.
     4.21. Patriot Act. The Borrower is in compliance, in all material respects,
with the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”). No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
     4.22. Foreign Asset Control Regulations. Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism

66



--------------------------------------------------------------------------------



 



(66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore, neither the
Borrower or its Affiliates (a) is or will become a “blocked person” as described
in the Executive Order, the Trading With the Enemy Act or the Foreign Assets
Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.
ARTICLE 5 - GENERAL COVENANTS:
     5.1. Payment and Performance of Liabilities. The Loan Parties shall pay
each payment Liability when due (or when demanded, if payable on demand) and
shall promptly, punctually, and faithfully perform each other Liability.
     5.2. Due Organization. Authorization. No Conflicts.
          (a) Each Loan Party shall remain in good standing as a corporation or
other entity under the laws of the state in which it is organized, and shall
hereafter remain duly qualified and in good standing in every other state in
which, by reason of the nature or location of each Loan Parties’ assets or
operation of each of their respective business, such qualification may be
necessary, except where the failure to so qualify would not have a Material
Adverse Effect.
          (b) No Loan Party shall change its state of organization; any
organizational identification number assigned to that Loan Party by that state;
or that Loan Party’s federal taxpayer identification number, without the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld.
          (c) Except where the failure to observe, maintain, or perform the
following is not reasonably likely to have a Material Adverse Effect:
          (i) All customary formalities regarding the corporate existence of
each Loan Party will be observed.
          (ii) In accordance with its present practices, each Loan Party will
accurately maintain its organizational documents separate from those of any
Affiliate of such Loan Party and any other Person.
     5.3. Trade Names.
          The Borrower will provide the Administrative Agent with not less than
ten (10) days prior written notice (with reasonable particularity) of any change
to any Loan Party’s name from that under which that Loan Party is conducting its
business at the execution of this Agreement and will not effect such change
unless each Loan Party is then in compliance with all provisions of this
Agreement.
     5.4. Locations.
          (a) The Collateral, and the books, records, and papers of the Loan
Parties pertaining thereto, will be kept and maintained solely (i) at those
locations which are listed on

67



--------------------------------------------------------------------------------



 



Exhibit 4.4, annexed hereto (or as supplemented pursuant to the terms of this
Agreement), which Exhibit includes, with respect to each such location, the name
and address of the landlord on the Lease which covers such location (or an
indication that a Loan Party owns the subject location) and of all service
bureaus with which any such records are maintained or (ii) at such other
locations as to which the Borrower has provided ten (10) days prior written
notice to the Administrative Agent of the intended location of the Collateral,
books, records, and papers thereat.
          (b) No Loan Party shall remove any of the Collateral from those
locations described in Section 4.4(a) except for the following purposes:
          (i) To accomplish sales of Inventory in the ordinary course of
business.
          (ii) To move Inventory or other Collateral from one such location to
another such location.
          (iii) To utilize such of the Collateral as is removed from such
locations in the ordinary course of business.
          (c) No Loan Party will:
          (i) Alter, modify, or amend any Lease in a manner which is reasonably
likely to have a Material Adverse Effect.
          (ii) Other than leased departments and similar arrangements with third
parties, commit to open or close, or open or close, any location at which any
Loan Party maintains, offers for sales, or stores any of the Collateral, in any
fiscal year such that the actual number of stores of all Borrower in the
aggregate (A) exceeds by four (4) the number of stores reflected on the Business
Plan for such fiscal year, or (B) is more than four (4) fewer than the number of
stores reflected on the Business Plan for such fiscal year (without giving
effect to any new stores which the Business Plan projected to be opened or
closed, but which have not in fact been opened or closed)
          (d) No tangible personal property of any Loan Party shall hereafter be
placed under such care, custody, storage, or entrustment, except (i) goods in
transit to a Loan Party or as otherwise disclosed pursuant to, or permitted by,
this Section 5.5, or (ii) for Inventory in an amount not to exceed $1,000,000 at
Cost in the aggregate at any time in the ordinary course of business.
     5.5. Encumbrances.
          (a) The Loan Parties shall remain, the owners of the Collateral free
and clear of all Encumbrances other than any Permitted Encumbrance.
          (b) No Loan Party shall have possession of any property on consignment
to that Loan Party from a third party that is not a Loan Party except (i) those
listed on Exhibit 4.5(b), annexed hereto and (ii) those as to which the Loan
Parties notify the Administrative Agent in accordance with the provisions of
Section 6.3 hereof.

68



--------------------------------------------------------------------------------



 



     5.6. Indebtedness. The Loan Parties shall not hereafter have any
Indebtedness other than:
          (a) Permitted Indebtedness; and
          (b) A Loan Party’s guaranty of Permitted Indebtedness of another Loan
Party.
     5.7. Insurance.
          (a) The Borrower shall provide the Administrative Agent with prompt
written notice of any change in the insurance policies owned by the Loan Parties
or under which any Loan Party is the named insured from those in effect as of
the Second Amendment Effective Date.
          (b) The Loan Parties shall have and maintain at all times insurance
covering such risks, in such amounts, containing such terms, in such form, for
such periods, and written by the companies presently providing such insurance,
or such other companies as may be selected by the Borrower and are satisfactory
to the Agent (whose consent shall not be unreasonably withheld).
          (c) All insurance carried by the Loan Parties shall provide for a
minimum of thirty (30) days’ prior written notice of cancellation to the
Administrative Agent and all such insurance which covers the Collateral shall
          (i) Include an endorsement in favor of the Collateral Agent, which
endorsement shall provide that the insurance, to the extent of the Collateral
Agent’s interest therein, shall not be impaired or invalidated, in whole or in
part, by reason of any act or neglect of any Loan Party or by the failure of any
Loan Party to comply with any warranty or condition of the policy.
          (ii) Not include an endorsement in favor of any other Person (other
than those Persons intended as beneficiaries of any builder’s risk insurance,
and the holder of any Permitted Encumbrances).
          (d) The Borrower shall furnish the Collateral Agent from time to time,
upon request of the Collateral Agent, with certificates or other evidence
satisfactory to the Collateral Agent regarding compliance by the Loan Parties
with the foregoing requirements.
          (e) In the event of the failure by the Loan Parties to maintain
insurance as required herein, the Agent, at its option and the Loan Parties’
expense, may obtain such insurance at the expense of the Loan Parties, provided,
however, the Agent’s obtaining of such insurance shall not constitute a cure or
waiver of any Event of Default occasioned by the Loan Parties’ failure to have
maintained such insurance.
     5.8. Licenses. The Loan Parties shall (a) with respect to existing
licensors and licensees, use its best efforts to, and (b) with respect to
license agreements entered into after the Second Amendment Effective Date,
shall, cause the licensors and licensees to enter into such tri-party or
estoppel agreements as the Agent may reasonably request.

69



--------------------------------------------------------------------------------



 



     5.9. Requirements of Law. Each Loan Party shall and shall cause its
Subsidiaries to be in compliance with, and shall hereafter comply with and use
its assets in compliance with, all Requirements of Law except where the failure
of such compliance will not have a Material Adverse Effect.
     5.10. Labor Relations.
          The Borrower shall provide the Administrative Agent with prompt
written notice of any additional or amended collective bargaining or other labor
contract entered into after the Second Amendment Effective Date.
     5.11. Maintain Properties. The Loan Parties shall:
          (a) Keep the Collateral in good order and repair (ordinary reasonable
wear and tear and insured casualty excepted).
          (b) Not suffer or cause the waste or destruction of any material part
of the Collateral.
          (c) Not use any of the Collateral in violation of any policy of
insurance thereon.
          (d) Not sell, lease, or otherwise dispose of any of the Collateral,
other than the following:
          (i) The use of Inventory in compliance with this Agreement.
          (ii) The disposal of Equipment which is obsolete, worn out, or damaged
beyond repair, or no longer useful in the Loan Parties’ businesses.
          (iii) Permitted Dispositions.
          (iv) The turning over to the Administrative Agent of all Receipts as
provided herein.
          (v) The use of the Collateral to pay Liabilities arising in the
ordinary course.
     5.12. Taxes.
          The Loan Parties shall: pay, as they become due and payable, all taxes
and unemployment contributions and other charges of any kind or nature levied,
assessed or claimed against any Loan Party or the Collateral by any Person whose
claim could result in an Encumbrance upon any asset of any Loan Party or by any
governmental authority, provided, however, that (i) no such taxes, contributions
and charges are required to be paid if being contested in good faith by such
Loan Party, by appropriate proceedings diligently instituted and conducted,
without danger to any material risk to the Collateral, and adequate reserves or
appropriate provision, if any, as shall be required in conformity with GAAP,
shall have been made therefor, and provided that no Encumbrance has been filed
on account thereof, and (ii) the inadvertent failure of a Loan Party to pay any
such taxes, contributions, and other charges when

70



--------------------------------------------------------------------------------



 



due shall not constitute an Event of Default hereunder as long as (A) the
aggregate amount thereof does not exceed $500,000, and (B) no Encumbrance has
been filed on account thereof, and (C) promptly upon the date an Authorized
Officer obtains knowledge or should have obtained knowledge thereof, the
Borrower makes payment of such taxes, contributions or charges; properly
exercise any trust responsibilities imposed upon any Loan Party by reason of
withholding from employees’ pay or by reason of any Loan Parties’ receipt of
sales tax or other funds for the account of any third party; timely make all
contributions and other payments as may be required pursuant to any Employee
Benefit Plan now or hereafter established by any Loan Party; and timely file all
tax and other returns and other reports with each Governmental Authority to whom
any Loan Party is obligated to so file, provided that the inadvertent failure of
a Loan Party to file any such returns or reports when due shall not constitute
an Event of Default hereunder as long as (A) the aggregate amount of taxes,
assessments or charges with respect to such returns does not exceed $500,000,
and (B) no Encumbrance has been filed on account thereof, and (C) promptly upon
the date an Authorized Officer obtains knowledge or should have obtained
knowledge thereof, the Borrower files such returns and/or reports and make
payment of any amounts required to be paid on account thereof.
     5.13. No Margin Stock. No part of the proceeds of any borrowing hereunder
will be used at any time to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin
stock.
     5.14. ERISA.
          Neither any Loan Party nor any ERISA Affiliate shall ever engage in
any action of the type described in Section 4.15, if as a result thereof, such
Loan Party or ERISA Affiliate will, or could reasonably be expected to, incur
liability that could reasonably likely have a Material Adverse Effect.
     5.15. Hazardous Materials.
          (a) Each Loan Party shall, except where a violation or failure is not
reasonably likely to have a Material Adverse Effect: (i) keep any property
either owned or operated by it or any of its Subsidiaries free of any
Environmental Liens; (ii) comply, and cause each of its Subsidiaries to comply,
in all material respects with Environmental Laws and provide to the Collateral
Agent any documentation of such compliance which the Collateral Agent may
reasonably request; (iii) provide the Collateral Agent written notice within
five (5) days of any Release of a Hazardous Material in excess of any reportable
quantity from or onto property at any time owned or operated by it or any of its
Subsidiaries and take any remedial actions required to abate said Release;
(iv) provide the Collateral Agent with written notice within ten (10) days of
the receipt of any of the following: (A) notice that an Environmental Lien has
been filed against any property of any Loan Party or any of its Subsidiaries;
(B) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Loan Party or any of its Subsidiaries; and
(C) notice of a violation, citation or other administrative order which, to the
extent that any of the foregoing are reasonably likely to have a Material
Adverse Effect and (v) defend, indemnify and hold harmless the Agent and the
Revolving Credit Lenders and their transferees, and their respective employees,
agents, officers and directors, from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs or expenses (including, without
limitation, attorney and consultant fees, investigation and laboratory fees,
court costs and litigation expenses) arising out of (A) the generation,
presence,

71



--------------------------------------------------------------------------------



 



disposal, Release or threatened Release of any Hazardous Materials on, under,
in, originating or emanating from any property at any time owned or operated by
any Loan Party or any of its Subsidiaries (or its predecessors in interest or
title), (B) any personal injury (including wrongful death) or property damage
(real or personal) arising out of or related to the presence or Release of such
Hazardous Materials, (C) any request for information, investigation, lawsuit
brought or threatened, settlement reached or order by a Governmental Authority
relating to the presence or Release of such Hazardous Materials, (D) any
violation of any Environmental Law and/or (E) any Environmental Action filed
against the Agent or any Revolving Credit Lender, to the extent that any of the
foregoing is reasonably likely to have a Material Adverse Effect.
          (b) No Loan Party shall knowingly or negligently permit the use,
handling, generation, storage, treatment, Release or disposal of Hazardous
Materials at any property owned or leased by it or any of its Subsidiaries,
except in compliance with Environmental Laws and so long as such use, handling,
generation, storage, treatment, Release or disposal of Hazardous Materials is
not reasonably likely to result in a Material Adverse Effect.
     5.16. Dividends. Investments. Corporate Action. No Loan Party shall:
          (a) Pay any cash dividend or make any other distribution in respect of
any class of that Loan Party’s capital stock (other than dividends payable to
another Loan Party or payable solely in the capital stock of such paying Loan
Party). Notwithstanding anything to the contrary contained herein, dividends
(other than dividends payable solely in the capital stock of another Loan Party)
shall only be payable to the Parent by any other Loan Party to the extent not
otherwise in violation of the Loan Documents and in any event in an amount not
to exceed $5,000,000 (less loans and advances to the Parent made under clause
(l) of the definition of Permitted Indebtedness) in the aggregate after the date
hereof. In addition, as long as no Event of Default then exists or would arise
therefrom, the Borrower may make other cash dividends or distributions to the
Parent for the sole purpose of paying interest, fees and other charges (but not
principal) on account of the PIES, provided that no such dividends or
distributions may be made unless (i) the payments made on account of the
Filene’s Notes are not sufficient to pay such interest, fees and other charges
and (ii) Excess Availability immediately after giving effect to such dividends
and distributions is equal to or greater than $12,500,000, and provided further
that such dividends and distributions, when combined with intercompany loans
made under clause (v) of Section 5.17(f), shall not exceed $6,500,000 in the
aggregate in any fiscal year.
          (b) Own, redeem, retire, purchase, or acquire any of any Loan Party’s
capital stock; provided that the Loan Parties may make cash payments for any
such purposes if:
          (i) no Default or Event of Default shall have occurred and be
continuing at the time of declaration or payment thereof; and
          (ii) after giving effect to the making any such cash payment, the
aggregate amount so expended for such purposes subsequent to the Second
Amendment Effective Date does not exceed $1,500,000; and
          (iii) after giving effect to the making any such cash payment, the
aggregate amount so expended for such purposes in any fiscal year of the
Borrower does not exceed $500,000.

72



--------------------------------------------------------------------------------



 



          (c) Invest in or purchase any stock or securities or rights to
purchase any such stock or securities, of any Person other than a Permitted
Investment, or a Permitted Acquisition.
          (d) Merge or consolidate or be merged or consolidated with or into any
other corporation or other entity, other than in connection with a Permitted
Acquisition (provided that a Loan Party is the surviving, continuing or
resulting corporation) or of one Loan Party into another Loan Party; provided
that, if no Default or Event of Default shall have occurred and be continuing or
would result therefrom, the following shall be permitted:
          (i) The merger, consolidation or amalgamation of any wholly-owned
Subsidiary with or into the Borrower or with or into another wholly-owned
Subsidiary of the Borrower, so long as in any merger, consolidation or
amalgamation involving the Borrower, the Borrower is the surviving, continuing
or resulting corporation;
          (ii) The liquidation or dissolution of any Unrestricted Subsidiary.
          (iii) Any acquisition which is a Permitted Acquisition, provided that
all of the applicable conditions contained in the definition of the term
Permitted Acquisition are satisfied.
Notwithstanding the foregoing, the Parent may not merge or consolidate or be
merged or consolidated with or into any other Person without the prior written
consent of the Administrative Agent.
          (e) Subordinate any debts or obligations owed to that Loan Party by
any third party to any other debts owed by such third party to any other Person.
          (f) Enter into leases of property or assets not constituting Permitted
Acquisitions, unless such leases are not otherwise in violation of this
Agreement.
          (g) Organize or create any Affiliate other than in connection with a
Permitted Acquisition or in compliance with the provisions of Section 5.21
hereof with respect to such Subsidiary.
          (h) Acquire any assets other than in the ordinary course and conduct
of that Loan Party’s business as conducted at the execution of this Agreement,
other than in connection with a Permitted Acquisition or as otherwise permitted
in this Agreement.
     5.17. Loans. No Loan Party shall make any loans or advances to, nor acquire
the Indebtedness of, any Person, provided, however, the foregoing does not
prohibit any of the following:
          (a) Advance payments made to that Loan Party’s suppliers in the
ordinary course;.
          (b) Advances to that Loan Party’s officers, employees, and
salespersons with respect to reasonable expenses to be incurred by such
officers, employees, and salespersons for the benefit of that Loan Party, which
expenses are properly substantiated by the Person seeking such advance and
properly reimbursable by that Loan Party;

73



--------------------------------------------------------------------------------



 



          (c) Loans and advances to employees for business-related moving
expenses, costs of replacement homes, business machines or supplies, automobiles
and other similar expenses, in each case incurred in the ordinary course of
business not to exceed (together with loans and advances under Section 5.17(d)
and investments permitted under clause (m) of the definition of Permitted
Investments) $6,000,000 in the aggregate outstanding to all employees at any one
time;
          (d) Loans and advances to that Loan Party’s officers, employees, and
salespersons in connection with any employment agreements or arrangements, or
any stock options or option plans not to exceed $6,000,000 (together with loans
and advances under Section 5.17(c) and investments permitted under clause (m) of
the definition of Permitted Investments) in the aggregate outstanding to all
employees at any one time;
          (e) To the extent not permitted by the foregoing clauses, the existing
loans and advances, described on Exhibit 5.17(e) hereto;
          (f) Intercompany loans and advances or other intercompany Indebtedness
(i) existing on the date hereof and described on EXHIBIT 5.17(f) hereof,
(ii) hereafter made by any Loan Party to any of its wholly owned Subsidiaries
which are also Loan Parties; and (iii) hereafter made to the Parent by any other
Loan Party to the extent any of the same constitutes Permitted Indebtedness
under clause (l) of the definition of Permitted Indebtedness or to any Loan
Party by the Parent, (iv) on account of the Filene’s Notes, and (v) as long as
no Event of Default then exists or would arise therefrom, other intercompany
loans to the Parent for the sole purpose of paying interest, fees and other
charges (but not principal) on account of the PIES, provided that no such loans
may be made unless (i) the payments made on account of the Filene’s Notes are
not sufficient to pay such interest, fees and other charges and (ii) Excess
Availability immediately after giving effect to such loans is equal to or
greater than $12,500,000, and provided further that such loans, when combined
with dividends and distributions made under the last sentence of
Section 5.16(a), shall not exceed $6,500,000 in the aggregate in any fiscal
year; and provided that such intercompany loans shall be evidenced by such
documentation as the Collateral Agent may require.
          (g) Loans and advances of a Person outstanding at the time such Person
becomes a Subsidiary as a result of a Permitted Acquisition, provided that any
such loans or advances were not made at the time of or in contemplation of the
acquisition of such Person by a Loan Party or any Subsidiaries.
          (h) Any other loans and advances to or for the benefit of any Person
which (i) is not itself a Loan Party, (ii) are not otherwise permitted by the
foregoing clauses, and (iii) are made after the Second Amendment Effective Date,
which loans and advances have been approved in advance by the Administrative
Agent.
     5.18. Protection of Assets. The Administrative Agent, in the Administrative
Agent’s reasonable, good faith discretion, and from time to time, may discharge
any tax or Encumbrance on any of the Collateral, or take any other action which
the Administrative Agent may deem reasonably necessary or desirable to repair,
insure, maintain, preserve, collect, or realize upon any of the Collateral. The
Administrative Agent shall not have any obligation to undertake any of the
foregoing and shall have no liability on account of any action so undertaken
except where there is a specific finding in a judicial proceeding (in which the
Administrative

74



--------------------------------------------------------------------------------



 



Agent has had an opportunity to be heard), from which finding no further appeal
is available, that the Administrative Agent had acted in actual bad faith, in
willful misconduct, or in a grossly negligent manner. The Loan Parties shall pay
to the Administrative Agent, on demand, or the Administrative Agent, in its
reasonable, good faith discretion, may add to the Loan Account, all amounts paid
or incurred by the Administrative Agent pursuant to this Section 5.18.
     5.19. Line of Business; Conduct of Business.
          (a) No Loan Party shall engage in any business other than the business
in which it is currently engaged or a business reasonably related thereto, or
any retail lease department operation.
          (b) The Loan Parties shall conduct their business substantially in
accordance with the Business Plan, or as otherwise approved by the
Administrative Agent pursuant to Section 6.10, below. The foregoing shall not
obligate the Borrower to achieve any specific financial performance and no
financial performance covenants are intended to be imposed thereby.
     5.20. Affiliate Transactions.
          (a) Except as set forth in that certain confidential side letter from
the Borrower to the Administrative Agent and for loans which may be made between
Loan Parties permitted pursuant to Section 5.17, above, no Loan Party shall make
any payment, nor give any value to any Affiliate except for leases, goods and
services with such Affiliate for a price and on terms which shall be in the
ordinary course of business at prices and on terms and conditions no less
favorable to that Loan Party than those which would have been charged and
imposed in an arms length transaction from unrelated third parties, except
(i) sales of goods to an Affiliate for use or distribution outside of the United
States of America which complies with the any applicable legal requirements of
the Internal Revenue Code of 1986 and the Treasury Regulations, each as amended
from time to time, provided that such sales shall not exceed $500,000 in the
aggregate in any fiscal year of the Borrower, (ii) loans, advances and other
payments to officers and directors as part of their compensation which are
entered into in the ordinary course of business and which are not otherwise
prohibited under the Loan Documents, (iii) other dividends and distributions to
officers, directors and shareholders otherwise permitted under this Agreement,
or (iv) transactions between or among the Loan Parties not prohibited hereunder
and not involving any other Affiliate.
          (b) The Loan Parties shall not (i) without the prior written consent
of the Administrative Agent, amend, modify or waive any of the provisions of the
instruments, documents or agreements described in the confidential side letter
referred to in clause (a) above, the effect of which is to increase the payments
or value to be furnished by a Loan Party to any Affiliate (other than for
ordinary increases under such instruments, documents and agreements in the
ordinary course of business, for which the Loan Parties are presently obligated
to make payment in such instrument, document or agreement as in effect on the
Second Amendment Effective Date) or which would cause such instruments,
documents or agreements to be at prices and on terms and conditions less
favorable to that Loan Party than those which would have been charged and
imposed in an arms length transaction from unrelated third parties, or (ii) make
any payments under such instruments, documents or agreements in advance of the
date when due (other than payments made to Affiliates to fund obligations or
anticipated claims under workers’

75



--------------------------------------------------------------------------------



 



compensation, medical plans, employee benefit plans or agreements, and other
similar plans, all in accordance with current practices).
          (c) The Borrower shall use their best efforts to cause their
Affiliates to execute and deliver to the Agent and the Revolving Credit Lenders
such documentation as the Administrative Agent may reasonably require to
evidence the Affiliates’ agreement with the provisions of this Section 5.20.
     5.21. Additional Subsidiaries. If any additional Subsidiary (other than
DSW, DSW Shoe and their Subsidiaries and other than any Unrestricted Subsidiary)
is formed or acquired after the Second Amendment Effective Date, the Borrower
will notify the Collateral Agent thereof and (a)  the Loan Parties will cause
such Subsidiary to become a Borrower or Facility Guarantor hereunder, as
determined by the Collateral Agent, within three (3) Business Days after such
Subsidiary is formed or acquired and promptly take such actions to create and
perfect Encumbrances on such Subsidiary’s assets to secure the Liabilities as
the Collateral Agent or the Majority Lenders shall reasonably request and (b) if
any shares of capital stock or Indebtedness of such Subsidiary are owned by or
on behalf of any Loan Party, the Loan Parties will cause such shares and
promissory notes evidencing such Indebtedness to be pledged within three
(3) Business Days after such Subsidiary is formed or acquired. Nothing contained
herein shall be deemed a modification of any other provisions of this Agreement
restricting the formation or acquisition of Subsidiaries by the Loan Parties.
     5.22. Further Assurances.
          (a) No Loan Party will hereafter acquire any asset or any interest in
property (other than Leasehold Interests) which is not, immediately upon such
acquisition, subject to such a perfected Collateral Interest in favor of the
Collateral Agent to secure the Liabilities (subject only to Permitted
Encumbrances).
          (b) Each Loan Party shall execute and deliver to the Collateral Agent
such instruments, documents, and papers, and shall do all such things from time
to time hereafter as the Collateral Agent may reasonably request to carry into
effect the provisions and intent of this Agreement; to protect and perfect the
Collateral Agent’s Collateral Interests in the Collateral; and to comply with
all applicable statutes and laws, and facilitate the collection of the
Receivables Collateral. Each Loan Party shall execute all such instruments as
may be reasonably required by the Collateral Agent with respect to the
recordation and/or perfection of the Collateral Interests created or
contemplated herein.
          (c) Each Loan Party hereby designates the Collateral Agent as and for
that Loan Party’s true and lawful attorney, with full power of substitution, to
sign and file any financing statements in order to perfect or protect the
Collateral Agent’s Collateral Interests in the Collateral.
          (d) This Agreement constitutes an authenticated record which
authorizes the Collateral Agent to file such financing statements as the
Collateral Agent determine as appropriate to perfect or protect the Collateral
Interests created by this Agreement.

76



--------------------------------------------------------------------------------



 



     5.23. Adequacy of Disclosure.
          No document, instrument, agreement, or paper hereafter given to the
Agent or to any Revolving Credit Lender by or on behalf of each Loan Party or
any guarantor of the Liabilities in connection with the execution of this
Agreement by the Agent and to each Revolving Credit Lender contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements therein not misleading.
     5.24. No Restrictions on Liabilities. No Loan Party shall enter into or
directly or indirectly become subject to any agreement which prohibits or
restricts, in any manner, any Loan Party’s:
          (a) Creation of, and granting of Collateral Interests in favor of the
Collateral Agent.
          (b) Incurrence of Liabilities.
     5.25. Unrestricted Subsidiaries. No Unrestricted Subsidiary shall, at any
time, have assets in excess of $500,000 in the aggregate.
     5.26. Parent’s Line of Business. The Parent shall not engage in any
business, and shall not own any property or assets, other than acquiring and
owning (a) the capital stock of any other Loan Party, DSW or the Unrestricted
Subsidiaries, and (b) any investments permitted to be made by the Parent
hereunder, and (c) otherwise incidental to the operation of the business of a
holding company.
     5.27. Restrictions on Payment of Senior Non-Convertible Facility. The
Senior Non-Convertible Facility may be paid only as follows:
          (a) Interest and fees on the Senior Non-Convertible Facility may be
paid by the Parent in cash in the ordinary course in accordance with the terms
of the documents evidencing the Senior Non-Convertible Facility as long as no
Event of Default has occurred and is continuing.
          (b) Principal on the Senior Non-Convertible Facility may be paid only
from the net cash proceeds of the Non-Convertible Senior Collateral.
     5.28. Restrictions on Payment of PIES
          (a) The PIES may be paid only as follows:
          (i) Interest on the PIES may be paid in cash in the ordinary course in
accordance with the terms of the documents evidencing the PIES;
          (ii) Principal on the PIES may be paid only by the delivery of all or
any part of the PIES Collateral; provided that no cash payments of principal on
account of the PIES may be made (other than from Proceeds constituting the PIES
Collateral) without the prior written consent of the Majority Lenders, which
consent shall not be unreasonably withheld.

77



--------------------------------------------------------------------------------



 



          (b) The Loan Parties shall not hereafter effect or permit any changes
in or amendment to the PIES or any instruments, agreements or documents relating
thereto, which would (i) accelerate any date for any payment or prepayment of
principal, interest, fees or other amounts due thereunder, (ii) increase the
rate of interest, any fees or other amounts payable thereunder, (iii) require
the Loan Parties to repay the principal of the PIES in cash, (iv) grant any
collateral for the PIES (other than the PIES Collateral), or (v) otherwise be
adverse to the Revolving Credit Lenders (including, without limitation, any
modification which could reasonably likely be expected to have a Material
Adverse Effect).
     5.29. Restrictions on Payment of Filene’s Notes.
          (a) As long as no Default or Event of Default then exists or would
arise therefrom, the Loan Parties may make regularly scheduled payments of
interest on the PIES Note to the Parent.
          (b) Until the Senior Debt (as defined in the Subordination Agreement)
is indefeasibly paid in full in cash, the Parent may not receive, and the Loan
Parties may not make, Distributions (as defined in the Subordination Agreement)
to the Parent on account of the Subordinated Note (whether principal, interest
or otherwise).
          (c) The Loan Parties shall not prepay the Filene’s Notes, in whole or
in part, at any time, without the prior written consent of the Majority Lenders,
which consent shall not be unreasonably withheld.
ARTICLE 6 - FINANCIAL REPORTING AND PERFORMANCE COVENANTS:
     6.1. Maintain Records. The Loan Parties shall:
          (a) At all times, keep proper books of account, in which full, true,
and accurate entries shall be made of all of the Loan Parties’ financial
transactions, all in accordance with GAAP applied consistently with prior
periods to fairly reflect the Consolidated financial condition of the Loan
Parties at the close of, and its results of operations for, the periods in
question.
          (b) Timely provide the Administrative Agent with those financial
reports, statements, and schedules required by this Article 6 or otherwise, each
of which reports, statements and schedules shall be prepared, to the extent
applicable, in accordance with GAAP applied consistently with prior periods to
fairly reflect the Consolidated financial condition of the Loan Parties at the
close of, and the results of operations for, the period(s) covered therein.
          (c) At all times, keep accurate current records of the Collateral
including, without limitation, accurate current stock, cost, and sales records
of its Inventory, accurately and sufficiently itemizing and describing the
kinds, types, and quantities of Inventory and the cost and selling prices
thereof.
          (d) At all times, retain (i) Deloitte and Touche, LLP, or such other
nationally recognized independent certified public accountants who are
reasonably satisfactory to Schottenstein Stores Corporation (as long as it
remains in Control of the Borrower) or (ii) or such other independent certified
public accountants who are reasonably satisfactory to Schottenstein

78



--------------------------------------------------------------------------------



 



Stores Corporation (as long as it remains in Control of the Borrower) and the
Administrative Agent, and instruct such accountants, subject to the terms of
such accountants’ internal policies, and subject to the confidentiality
provisions of this Agreement, to fully cooperate with, and be available to, the
Administrative Agent to discuss the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such accountants, as may be raised by the
Administrative Agent.
          (e) Not change any Loan Party’s fiscal year.
     6.2. Access to Records.
          (a) Each Loan Party shall accord the Agent with reasonable access
during normal business hours from time to time as each Agent may require to all
properties owned by or over which any Loan Party has control. The Agent shall
have the right, and each Loan Party will permit the Agent from time to time as
the Agent may request, to examine, inspect, copy, and make extracts from any and
all of the Loan Parties’ books, records, electronically stored data, papers, and
files. Each Loan Party shall make that Loan Party’s copying facilities available
to the Agent.
          (b) Each Loan Party hereby authorizes the Agent to:
          (i) Inspect, copy, duplicate, review, cause to be reduced to hard
copy, run off, draw off, and otherwise use any and all computer or
electronically stored information or data which relates to any Loan Party. Each
Loan Party shall request full cooperation with the Agent from any service
bureau, contractor, accountant, or other Person.
          (ii) Verify at any time the Collateral or any portion thereof,
including verification with Account Debtors, and/or with each Loan Party’s
computer billing companies, collection agencies, and accountants.
          (c) The Agent from time to time may designate one or more
representatives to exercise the Agent’s rights under this Section 6.2 as fully
as if the Agent were doing so, provided that the Agent shall not designate a
Person which is in a Competitive Business.
     6.3. Prompt Notice to Administrative Agent.
          (a) The Borrower shall provide the Administrative Agent with written
notice promptly upon the occurrence of any of the following events, which
written notice shall be with reasonable particularity as to the facts and
circumstances in respect of which such notice is being given:
          (i) Any change in any Loan Party’s President, chief executive officer,
chief operating officer, and chief financial officer (without regard to the
title(s) actually given to the Persons discharging the duties customarily
discharged by officers with those titles).
          (ii) Any ceasing of any Loan Party’s payment of the debts of that Loan
Party generally as they mature, in the ordinary course, to its creditors (other
than its ceasing of making of such payments on account of a dispute which, if
adversely

79



--------------------------------------------------------------------------------



 



determined to the Loan Parties is not reasonably likely to have a Material
Adverse Effect).
          (iii) Any failure by any Loan Party to pay rent at any of that Loan
Party’s locations, which failure continues for more than three (3) days
following the last day on which such rent was payable unless such failure is not
reasonably likely to have a Material Adverse Effect.
          (iv) Any material adverse change in the business, operations, or
financial affairs of the Borrower.
          (v) The occurrence of any Default.
          (vi) Any intention on the part of any Loan Party to discharge that
Loan Party’s present independent accountants or any withdrawal or resignation by
such independent accountants from their acting in such capacity (as to which,
see Subsection 6.1(d)).
          (vii) Any litigation which, if determined adversely to any Loan Party,
is reasonably likely to have a Material Adverse Effect.
          (viii) Any intention of the Borrower to enter into a consignment
arrangement or licensing or other similar agreement (whether for intellectual
property, leased departments in stores or otherwise) with any other Person
(other than a Loan Party).
          (ix) Any Material Accounting Changes.
          (x) Any event, occurrence or circumstance not specifically described
herein which is reasonably likely to have a Material Adverse Effect.
          (xi) Any Loan Party’s entering into a license agreement after the
Second Amendment Effective Date.
          (xii) Any Loan Party’s entering into a Capital Lease after the Second
Amendment Effective Date.
          (b) The Borrower shall:
          (i) Provide the Administrative Agent, when so distributed, with copies
of any materials distributed to all shareholders of the Borrower (qua such
shareholders).
          (ii) Provide the Administrative Agent:
               (A) When filed, copies of all filings with the SEC. Such copies
may be provided in electronic format.
               (B) When received, copies of all correspondence from the SEC,
other than routine general communications from the SEC.

80



--------------------------------------------------------------------------------



 



               (C) Should any of the information on any of the Exhibits hereto
become misleading in any material respect, the Borrower shall promptly advise
the Administrative Agent in writing with such revisions or updates as may be
necessary or appropriate to update or correct the same; provided however that no
such Exhibit shall be deemed to have been amended, modified or superseded by any
such correction or update, nor shall any breach of representation or warranty
resulting from the inaccuracy or incompleteness of such Exhibit be deemed to
have been cured or waived, unless and until the Administrative Agent, in its
discretion shall have accepted in writing such revisions.
          (iii) At the request of the Administrative Agent, from time to time,
provide the Administrative Agent with copies of all advertising (including
copies of all print advertising and duplicate tapes of all video and radio
advertising).
          (iv) Provide the Administrative Agent, when received by any Loan
Party, with a copy of any management letter or similar communications from any
independent accountant of any Loan Party.
     6.4. Borrowing Base Reports. Monthly, on the fifth Business Day of each
month, the Borrower shall provide the Administrative Agent with borrowing base
certificates (each, a “Borrowing Base Certificate”) in the form of Exhibit 6.4
annexed hereto (as such form may be revised from time to time by the
Administrative Agent) and sales audit reports and flash collateral reports (each
in such form as may be specified from time to time by the Collateral Agent);
provided that, at any time Excess Availability is less than $15,000,000 for
three consecutive days, such Borrowing Base Certificates and other information
shall be furnished weekly, on Friday of each week (as of the then immediately
preceding Saturday). Such reports may be sent to the Administrative Agent by
facsimile transmission, provided that the original thereof is forwarded to the
Administrative Agent on the date of such transmission.
     6.5. Monthly Reports Monthly, the Borrower shall provide the Administrative
Agent with those financial statements and reports described in Exhibit 6.5,
annexed hereto, at the times set forth in such exhibit.
     6.6. Intentionally Omitted
     6.7. Annual Reports.
          (a) Annually, within ninety (90) days following the end of the Loan
Parties’ fiscal year, the Borrower shall furnish the Administrative Agent with
the following:
          (i) An original signed counterpart of the Loan Parties’ Consolidated
annual financial statement, which statement shall have been prepared by, and
bear the unqualified opinion of, the Borrower’s independent certified public
accountants (i.e. said statement shall be “certified” by such accountants) and
shall include, at a minimum (with comparative information for the then prior
fiscal year) a balance sheet, statement of operations, statement of changes in
shareholders’ equity, and cash flows.
          (ii) The officer’s compliance certificate described in Section 6.8.
          (b) No later than fifteen (15) days prior to the end of each of the
Loan Parties’ fiscal years, the Borrower shall give written notice to such
independent certified accountants

81



--------------------------------------------------------------------------------



 



(with a copy of such notice, when sent, to the Administrative Agent) that such
annual financial statement will be delivered by the Borrower to the
Administrative Agent (for subsequent distribution to each Revolving Credit
Lender), and that the Borrower has been advised that the Administrative Agent
and each Revolving Credit Lender will rely thereon with respect to the
administration of, and transactions under, the credit facility contemplated by
this Agreement.
     6.8. Officers’ Certificates. The Borrower shall cause either the Borrower’s
Chief Executive Officer, President, Executive Vice President, Chief Financial
Officer, Controller, or Treasurer (collectively, an “Authorized Officer”), in
each instance, to provide such Person’s certificate with the monthly, quarterly
and annual financial statements to be provided pursuant to this Agreement, which
certificate shall:
          (a) Indicate that (i) with respect to the Consolidated financial
statement, the subject statement was prepared in accordance with GAAP
consistently applied, and (ii) with respect to all financial statements,
presents fairly the financial condition of the applicable Loan Parties at the
close of, and the results of the applicable Loan Parties’ operations and cash
flows (where such cash flows are required to be provided) for, the period(s)
presented, subject, however to the following:
                 (A) Usual year end adjustments (this exception shall not be
included in the certificate which accompanies such annual statement).
                 (B) Material Accounting Changes (in which event, such
certificate shall include a schedule (in reasonable detail) of the effect of
each such Material Accounting Change.
          (b) Indicate either that (i) no Default has occurred and is
continuing, or (ii) if such an event has occurred, its nature (in reasonable
detail) and the steps (if any) being taken or contemplated by the Loan Parties
to be taken on account thereof.
     6.9. Inventories, Appraisals, and Audits.
          (a) The Collateral Agent, at the reasonable expense of the Loan
Parties, may participate in and/or observe each scheduled physical count of
Inventory which is undertaken on behalf of any Loan Party.
          (b) The Loan Parties, at their own expense, shall cause not less than
one (1) physical inventory to be undertaken in each twelve (12) month period
during which this Agreement is in effect conducted by such inventory takers as
are reasonably satisfactory to the Collateral Agent and following such
methodology as may be reasonably satisfactory to the Collateral Agent.
               (i) The Borrower, within forty-five (45) days following the
completion of such inventory, shall provide the Collateral Agent with a
reconciliation of the results of each such inventory (as well as of any other
physical inventory undertaken by any Loan Party) and shall post such results to
the Loan Parties’ stock ledger and, as applicable to the Loan Parties’ other
financial books and records .

82



--------------------------------------------------------------------------------



 



               (ii) The Collateral Agent, in its reasonable, good faith
discretion, if any Event of Default has occurred and is continuing, may cause
such additional inventories to be taken as the Collateral Agent determines
(each, at the expense of the Loan Parties).
          (c) The Collateral Agent may obtain appraisals of the Collateral
(copies of which, subject to the approval of the appraiser, shall be provided to
the Borrower promptly upon receipt thereof), from time to time (in all events,
at the Loan Parties’ expense) conducted by Hilco Appraisal Services, LLC or such
appraisers as are satisfactory to the Collateral Agent. The Collateral Agent may
conduct up to two (2) appraisals (in each event, at the Loan Parties’ expense)
of the Collateral during any twelve (12) month period during which this
Agreement is in effect, provided that if Excess Availability is less than
$15,000,000 or an Event of Default has occurred and is continuing, the Agent, in
its reasonable, good faith discretion, may undertake additional such appraisals
(likewise at the Loan Party’s expense).
          (d) The Collateral Agent may conduct up to two (2) commercial finance
field examinations (in each event, at the Loan Parties’ expense) of the Loan
Parties’ books and records during any twelve (12) month period during which this
Agreement is in effect, provided that if Excess Availability is less than
$15,000,000 or an Event of Default has occurred and is continuing, the Agent, in
its reasonable, good faith discretion, may undertake additional such audits
(likewise at the Loan Party’s expense) during such period.
          (e) Notwithstanding anything to the contrary herein contained, upon
the occurrence of any event or circumstance which is reasonably likely to have a
material adverse effect on the business, operations, property, assets, or
financial condition of any Loan Party, the limitations set forth in clauses
(c) and (d) on the number of appraisals and commercial finance examinations
which the Agent may cause to be undertaken shall be inapplicable and the Agent
may undertake as many appraisals and commercial finance examinations with such
frequency as the Agent may deem reasonably appropriate and necessary.
          (f) The Collateral Agent from time to time may undertake “mystery
shopping” (so-called) visits to all or any of the Loan Parties’ business
premises.
     6.10. Additional Financial Information.
          (a) In addition to all other information required to be provided
pursuant to this Article 6, the Borrower promptly shall provide the Agent with
such other and additional information concerning the Loan Parties, the
Collateral, the operation of the Loan Parties’ business, and the Loan Parties’
financial condition, including original counterparts of financial reports and
statements, as the Agent or any Revolving Credit Lender may from time to time
reasonably request from the Borrower.
          (b) The Borrower shall, upon the Administrative Agent’s request,
provide the Administrative Agent, from time to time hereafter, with updated
forecasts of the Loan Parties’ anticipated performance and operating results for
the current fiscal year. Such forecasts shall be in a format consistent with the
format previously provided to the Administrative Agent.
          (c) In all events, the Borrower, no sooner than ninety (90) nor later
than sixty (60) days prior to the end of each of the Loan Parties’ fiscal year,
shall provide the

83



--------------------------------------------------------------------------------



 



Administrative Agent with an updated and extended forecast which shall go out at
least through the end of the then next fiscal year and shall include a statement
of operations, balance sheet, and statement of cash flow, by month, each
Consolidated and each prepared in conformity with GAAP and consistent with the
Loan Parties’ then current accounting practices.
          (d) When available the “Annual Budget”, as approved by the Borrower’s
Board of Directors, shall be provided to the Administrative Agent. The Annual
Budget shall be subject to the approval of the Administrative Agent (whose
approval shall not be unreasonably withheld) only if the Annual Budget varies in
a material way from the Business Plan for such fiscal year.
          (e) Each Loan Party recognizes that all commercial finance
examinations, inventories, analysis, financial information, and other materials
which the Agent may obtain, develop, or receive with respect to the Loan Parties
(other than appraisals and inventories received from third parties) are
confidential to the Agent and that, except as otherwise provided herein, no Loan
Party is entitled to receipt of any of such commercial finance examinations,
inventories, analysis, financial information, and other materials, nor copies or
extracts thereof or therefrom.
     6.11. Information Delivered Pursuant to Article 6.
     All information required to be delivered pursuant to Article 6 may be
delivered by and in electronic format.
ARTICLE 7 - Use of Collateral:
     7.1. Use of Inventory Collateral.
          (a) No Loan Party shall engage in any of the following with respect to
its Inventory:
          (i) Any sale other than for fair consideration in the conduct of the
Loan Parties’ business in the ordinary course.
          (ii) Sales or other dispositions to creditors, except returns in the
ordinary course of business.
          (iii) Sales or other dispositions in bulk except in the ordinary
course of business consistent with past practices.
          (iv) Sales in breach of any provision of this Agreement.
          (v) Sales other than in connection with Permitted Dispositions.
          (b) Without the prior written consent of the Collateral Agent, no sale
of Inventory shall be on consignment (other than between Loan Parties),
approval, or under any other circumstances such that, with the exception of the
Loan Parties’ customary return policy applicable to the return of inventory
purchased by the Loan Parties’ retail customers in the ordinary course, such
Inventory may be returned to a Loan Party without the consent of the Collateral
Agent.

84



--------------------------------------------------------------------------------



 



     7.2. Inventory Quality. All Inventory now owned or hereafter acquired by
each Loan Party is and will be of good and merchantable quality, consistent with
past practices.
     7.3. Adjustments and Allowances. Each Loan Party may grant such allowances
or other adjustments to that Loan Party’s Account Debtors as that Loan Party may
reasonably deem to accord with sound business practice and which are normal and
customary extensions and adjustments in the ordinary course of business,
provided, however, the authority granted the Loan Parties pursuant to this
Section 7.3 may be limited or terminated by the Administrative Agent at any time
in the Administrative Agent’s reasonable, good faith discretion after the
occurrence and during the continuance of an Event of Default.
     7.4. Validity of Accounts.
          (a) Except for adjustments and disputes in the ordinary course of
business, the amount of each Account shown on the books, records, and invoices
of the Loan Parties represented as owing by each Account Debtor is the correct
amount actually owing by such Account Debtor and shall have been fully earned by
performance by the Loan Parties.
          (b) No Loan Party has any knowledge of any impairment of the validity
or collectibility of any of the Accounts, other than returns, reserves,
unauthorized use of credit cards, bad checks, adjustments and disputes which
occur in the ordinary course of business. The Borrower shall notify the
Administrative Agent of any such impairment immediately after any Loan Party
becomes aware of any such impairment.
          (c) No Loan Party shall post any bond to secure any Loan Party’s
performance under any agreement to which any Loan Party is a party nor cause any
surety, guarantor, or other third party obligee to become liable to perform any
obligation of any Loan Party (other than to the Collateral Agent) in the event
of any Loan Party’s failure so to perform, if, as a result of the surety,
guarantor or third party obligee’s performance, such Person would obtain a
Encumbrance on any Collateral having priority to the Encumbrance of the
Collateral Agent.
     7.5. Notification to Account Debtors. The Collateral Agent shall have the
right (after the occurrence of a Cash Control Event) to notify any of the Loan
Parties’ Account Debtors to make payment directly to the Administrative Agent
and to collect all amounts due on account of the Collateral.
ARTICLE 8 - Cash Management. Payment of Liabilities:
     8.1. Depository Accounts.
          (a) Annexed hereto as Exhibit 8.1 is a listing of all present DDA’s,
which listing includes, with respect to each depository of the Loan Parties, the
following: (i) the name and address of that depository; (ii) the account
number(s) of the account(s) maintained with such depository; and (iii) a contact
person at such depository.
          (b) The Borrower shall deliver the following to the Administrative
Agent, as a condition to the effectiveness of this Agreement:

85



--------------------------------------------------------------------------------



 



          (i) Notifications, executed on behalf of the Borrower, to each
depository institution with which any DDA is maintained (other than any Exempt
DDA and the Collection Accounts), in form satisfactory to the Administrative
Agent of the Collateral Agent’s interest in such DDA. Such Notifications shall
be held in escrow by the Administrative Agent until the occurrence of a Cash
Control Event at which time they may be delivered to the applicable depositary
institutions.
          (ii) A Collection Account Agreement with any depository institution at
which a Collection Account is maintained, including those listed on Exhibit 8.1.
          (c) No Borrower will establish any DDA hereafter (other than an Exempt
DDA) unless, contemporaneous with such establishment, the Borrower delivers the
following to the Administrative Agent:
          (i) A notification for the depository at which such DDA is established
if the same would have been required pursuant to Section 8.1(b)(i) if the
subject DDA were open at the execution of this Agreement.
          (ii) A Collection Account Agreement executed on behalf of the
depository at which such DDA is established if the same would have been required
pursuant to Section 8.1(b)(ii) if the subject DDA were open at the execution of
this Agreement.
     8.2. Credit Card Receipts.
          (a) Annexed hereto as Exhibit 8.2 is a Schedule which describes all
arrangements to which the Borrower is a party with respect to the payment to the
Borrower of the proceeds of credit card charges for sales by the Borrower.
          (b) The Borrower shall deliver to the Administrative Agent, as a
condition to the effectiveness of this Agreement, an agreement executed on
behalf of the Borrower with each of the Borrower’s credit card clearinghouses
and processors (in form satisfactory to the Administrative Agent), which
agreement provides that, during the existence of a Cash Control Event, payment
of all credit card charges submitted by the Borrower to that clearinghouse or
other processor and any other amount payable to the Borrower by such
clearinghouse or other processor shall be directed to the Administrative Agent’s
Account or as otherwise designated from time to time by the Administrative
Agent. The Borrower shall not change such direction or designation except upon
and with the prior written consent of the Administrative Agent and the Borrower
will not enter into any agreements with a new credit card clearinghouse or
processor hereafter unless, contemporaneous with such establishment, the
Borrower delivers to the Administrative Agent an agreement with such credit card
clearinghouse or processor of like terms to those required hereunder on the
Second Amendment Effective Date.
     8.3. The Administrative Agent’s, Collection, and Operating Accounts .
          (a) The following checking accounts have been or will be established
(and are so referred to herein):

86



--------------------------------------------------------------------------------



 



          (i) The “Administrative Agent’s Account(s)” (so referred to herein):
Established by the Administrative Agent with NCB as more specifically described
on Exhibit 8.3 hereto.
          (ii) The “Collection Accounts” (so referred to herein): Established by
the Borrower with those financial institutions described on Exhibit 8.3 hereof.
          (iii) The “Operating Accounts” (so referred to herein): Established by
the Borrower with NCB as more specifically described on Exhibit 8.3 hereto.
          (b) The contents of each DDA and of each Collection Account
constitutes Collateral and Proceeds of Collateral. The contents of each
Administrative Agent’s Account constitutes the Administrative Agent’s property.
          (c) The Borrower shall pay all fees and charges of, and maintain such
impressed balances as may be required by the depository in which any account is
opened as required hereby (even if such account is opened by and/or is the
property of the Agent).
     8.4. Proceeds and Collections .
          (a) All Receipts constitute Collateral and proceeds of Collateral.
          (b) Absent a Cash Control Event, the Borrower may collect all Receipts
and use such Receipts in the ordinary course of business.
          (c) During a Cash Control Event, the Borrower shall cause all Receipts
to be deposited or transferred to the Administrative Agent’s Account.
          (d) Subject to this Section 8.4, upon notice from the Administrative
Agent to the Borrower that a Cash Control Event has occurred:
     (i) All Receipts:
          (A) Shall be held in trust by the Borrower for the Collateral Agent.
          (B) Shall not be commingled with any of the Borrower’s other funds.
          (C) Shall be deposited and/or transferred only to a Collection Account
or the applicable Administrative Agent’s Accounts, and the Borrower shall not
have any authority to withdraw any amounts from such accounts and the
Administrative Agent shall have no obligation to deposit such Receipts in the
applicable Operating Account.
          (ii) The Borrower shall cause the ACH transfer or wire transfer to the
Collection Account or the applicable Administrative Agent’s Account (except in
those instances in which such transfer is not within the control of the
Borrower), no less frequently than daily (and whether or not there is then an
outstanding balance in the Loan Account) of the following:

87



--------------------------------------------------------------------------------



 



          (A) The then contents of each DDA (other than any Exempt DDA), each
such transfer to be net of any minimum balance, not to exceed $2,000.00, as may
be required to be maintained in the subject DDA by the bank at which such DDA is
maintained.
          (B) The proceeds of all credit card charges not otherwise provided for
pursuant hereto.
          (iii) In the event that, notwithstanding the provisions of this
Section 8.4(d), the Borrower receives or otherwise has dominion and control of
any Receipts, or any proceeds or collections of any Collateral, such Receipts,
proceeds, and collections shall be held in trust by the Borrower for the Agent
and shall not be commingled with any of the Borrower’s other funds or deposited
in any account of the Borrower other than as instructed by the Administrative
Agent.
          (iv) The Borrower shall not disburse any funds in the DDAs, Collection
Accounts or other deposit accounts (other than Exempt DDAs and the Operating
Accounts in the ordinary course of business consistent with past practices)
other than in accordance with the provisions of this Section 8.4.
     8.5. Payment of Liabilities.
          (a) Except as provided in Section 14.7, on each Business Day after the
occurrence and during the continuance of a Cash Control Event, the
Administrative Agent shall apply the then collected balance of each
Administrative Agent’s Account (net of fees charged, and of such impressed
balances as may be required by the bank at which such Administrative Agent’s
Account is maintained) First, towards the SwingLine Loans, Second, towards the
unpaid balance of the Loan Account, such application being first to Tranche A
Loans and then to Tranche A-1 Loans), and Third, to all other Liabilities in
such order as the Administrative Agent may determine.
          (b) The following rules shall apply to deposits and payments under and
pursuant to this Section 8.5:
          (i) Funds shall be deemed to have been deposited to an Administrative
Agent’s Account on the Business Day on which deposited, provided that notice of
such deposit is available to the Administrative Agent by 1:00PM on that Business
Day.
          (ii) Funds paid to the Administrative Agent, other than by deposit to
an Administrative Agent’s Account, shall be deemed to have been received on the
Business Day when they are good and collected funds, provided that notice of
such payment is available to the Administrative Agent by 1:00PM on that Business
Day.
          (iii) If notice of a deposit to an Administrative Agent’s Account
(Section 8.5(b)(i)) or payment (Section 8.5(b)(ii)) is not available to the
Administrative Agent until after 1:00PM on a Business Day, such deposit or
payment shall be deemed to have been made at 9:00AM on the then next Business
Day.

88



--------------------------------------------------------------------------------



 



          (iv) All deposits to an Administrative Agent’s Account and other
payments to the Administrative Agent are subject to clearance and collection.
For purposes of calculating interest hereunder, after the occurrence and during
the continuance of a Cash Control Event, all principal payments made by or on
account of the Borrower shall be deemed to have been applied to the Loan Account
one Business Day after receipt.
          (c) The Administrative Agent shall transfer to the Operating Account
any surplus in the Administrative Agent’s Account remaining after the
application towards the Liabilities referred to in Section 8.5(a), above (less
those amounts which are to be netted out, as provided therein) provided,
however, in the event that
               (i) any Default has occurred and is continuing; and
               (ii) one or more L/Cs and Banker’s Acceptances are then
outstanding,
then the Administrative Agent may, and at the direction of the Majority Lenders
shall, establish a funded reserve of up to 105% of the aggregate Stated Amounts
of such L/C’s and such Banker’s Acceptances. Such funded reserve shall either be
(i) returned to the Borrower provided that the Borrower is not in Default or
(ii) applied towards the Liabilities in the manner set forth herein following
the occurrence of any Event of Default described in Section or acceleration
following the occurrence of any other Event of Default.
     8.6. The Operating Account.
          (a) Except as otherwise specifically provided in, or permitted by,
this Agreement, funds in the Operating Account shall be utilized to fund
disbursements made by the Borrower, including, without limitation, from any
expense accounts maintained by the Borrower.
          (b) After the occurrence and during the continuance of any Event of
Default or at any time that Average Excess Availability for any five
(5) consecutive Business Days is less than $20,000,000.00, NCB shall not be
obligated to permit any outgoing ACH transfers unless the amount of the proposed
transfer is fully prefunded in accordance with the requirements and practices of
NCB.
ARTICLE 9 - Grant of Security Interest:
     9.1. Grant of Security Interest To secure the Borrower’s prompt, punctual,
and faithful performance of all and each of the Liabilities, the Borrower hereby
grants to the Collateral Agent, for the ratable benefit of the Revolving Credit
Lenders, the Issuer, the Agent, and the Affiliates of each of them, a continuing
security interest in and to, and assigns to the Collateral Agent, for the
ratable benefit of the Revolving Credit Lenders, the following, and each item
thereof, whether now owned or now due, or in which the Borrower has an interest,
or hereafter acquired, arising, or to become due, or in which the Borrower
obtains an interest, and all products, Proceeds, substitutions, and accessions
of or to any of the following, but excluding the Excluded Property (all of
which, together with any other property in which the Collateral Agent may in the
future be granted a security interest, is referred to herein as the
“Collateral”):
          (a) All Accounts.

89



--------------------------------------------------------------------------------



 



          (b) All Inventory.
          (c) All General Intangibles.
          (d) All Equipment.
          (e) All Goods.
          (f) All Farm Products.
          (g) All Fixtures.
          (h) All Chattel Paper.
          (i) All Letter-of-Credit Rights.
          (j) All Payment Intangibles.
          (k) All Supporting Obligations.
          (l) The Commercial Tort Claim described on Exhibit 4.17 hereto.
          (m) All books, records, and information relating to the Collateral
and/or to the operation of the Borrower’s business, and all rights of access to
such books, records, and information, and all property in which such books,
records, and information are stored, recorded, and maintained.
          (n) All Leasehold Interests.
          (o) All Investment Property, Instruments, Documents, Deposit Accounts,
money, policies and certificates of insurance, deposits, impressed accounts,
compensating balances, cash, or other property.
          (p) All insurance proceeds, refunds, and premium rebates, including,
without limitation, proceeds of fire and credit insurance, whether any of such
proceeds, refunds, and premium rebates arise out of any of the foregoing. (9.1
through 9.1(o)) or otherwise.
          (q) All liens, guaranties, rights, remedies, and privileges pertaining
to any of the foregoing (9.1 through 9.1(p)), including the right of stoppage in
transit.
     9.2. Extent and Duration of Security Interest.
          (a) The security interest created and granted herein is in addition
to, and supplemental of, any security interest previously granted by the
Borrower to the Collateral Agent (including, without limitation, under any
mortgages and deeds of trust) and shall continue in full force and effect
applicable to all Liabilities until
          (i) the Termination Date has occurred; and

90



--------------------------------------------------------------------------------



 



          (ii) all Liabilities have been paid or satisfied in full in cash and
satisfactory arrangements with respect to L/Cs and Banker’s Acceptances as
provided in Section 19.2 hereof have been made; and
          (iii) the security interest created herein is specifically terminated
in writing by duly authorized officers of the Collateral Agent as provided in
Section 19.2(d) hereof.
          (b) It is intended that the Collateral Interests created herein extend
to and cover all assets of the Borrower, except for Excluded Property.
          (c) If the Borrower shall at any time acquire a Commercial Tort Claim,
the Borrower shall promptly notify the Administrative Agent in writing of the
details thereof and the Borrower shall take such actions as the Collateral Agent
shall request in order to grant to the Collateral Agent, for the ratable benefit
of the Revolving Credit Lenders, the Issuer, the Agent, and the Affiliates of
each of them, a perfected and first priority security interest therein and in
the Proceeds thereof.
ARTICLE 10 - Collateral Agent As Borrower’s Attorney-In-Fact:
     10.1. Appointment as Attorney-In-Fact. The Borrower hereby irrevocably
constitutes and appoints the Collateral Agent (acting through any officer of the
Collateral Agent) as the Borrower’s true and lawful attorney, with full power of
substitution, following the occurrence of an Event of Default, to convert the
Collateral into cash at the sole risk, cost, and expense of the Borrower, but
for the sole benefit of the Agent and the Revolving Credit Lenders. The rights
and powers granted the Collateral Agent by this appointment include but are not
limited to the right and power to:
          (a) Prosecute, defend, compromise, or release any action relating to
the Collateral.
          (b) Sign change of address forms to change the address to which the
Borrower’s mail is to be sent to such address as the Collateral Agent shall
designate (after which copies of all such mail shall be promptly furnished to
the Borrower); receive and open the Borrower’s mail; remove any Receivables
Collateral and Proceeds of Collateral therefrom and turn over the balance of
such mail either to the Borrower or to any trustee in bankruptcy or receiver of
the Borrower, or other legal representative of the Borrower whom the Collateral
Agent determine to be the appropriate Person to whom to so turn over such mail.
          (c) Endorse the name of the Borrower in favor of the Collateral Agent
upon any and all checks, drafts, notes, acceptances, or other items or
instruments; sign and endorse the name of the Borrower on, and receive as
secured party, any of the Collateral, any invoices, schedules of Collateral,
freight or express receipts, or bills of lading, storage receipts, warehouse
receipts, or other documents of title respectively relating to the Collateral.
          (d) Sign the name of the Borrower on any notice to the Borrower’s
Account Debtors or verification of the Receivables Collateral; sign the
Borrower’s name on any Proof of Claim in Bankruptcy against Account Debtors, and
on notices of lien, claims of mechanic’s liens, or assignments or releases of
mechanic’s liens securing the Accounts.

91



--------------------------------------------------------------------------------



 



          (e) Take all such action as may be necessary to obtain the payment of
any letter of credit and/or banker’s acceptance of which the Borrower is a
beneficiary.
          (f) Repair, manufacture, assemble, complete, package, deliver, alter
or supply goods, if any, necessary to fulfill in whole or in part the purchase
order of any customer of the Borrower.
          (g) Use, license or transfer any or all General Intangibles of the
Borrower.
     10.2. No Obligation to Act. The Collateral Agent shall not be obligated to
do any of the acts or to exercise any of the powers authorized by Section 10.1
herein, but if the Collateral Agent elect to do any such act or to exercise any
of such powers, they shall not be accountable for more than they actually
receive as a result of such exercise of power, and shall not be responsible to
the Borrower for any act or omission to act except for any act or omission to
act as to which there is a final determination made in a judicial proceeding (in
which proceeding the Collateral Agent have had an opportunity to be heard) which
determination includes a specific finding that the subject act or omission to
act had been grossly negligent or in actual bad faith, or willful misconduct.
ARTICLE 11 - EVENTS OF DEFAULT:
     The occurrence of any event described in this Article 11 respectively shall
constitute an “Event of Default” herein. The occurrence of any Event of Default
shall also constitute, without notice or demand, a default under all other
agreements between the Agent or any Revolving Credit Lender and any Loan Party
and instruments and papers heretofore, now, or hereafter given the Agent or any
Revolving Credit Lender by any Loan Party in connection with any of the Loan
Documents.
     11.1. Failure to Pay the Revolving Credit. The failure by any Loan Party to
pay when due any principal of, interest on, or fees in respect of, the Revolving
Credit.
     11.2. Failure To Make Other Payments. The failure by any Loan Party to pay
when due (or upon demand, if payable on demand) any payment Liability other than
any payment liability on account of the principal of, or interest on, or fees in
respect of, the Revolving Credit.
     11.3. Failure to Perform Covenant or Liability (No Grace Period). The
failure by any Loan Party to promptly, punctually, faithfully and timely
perform, discharge, or comply with any covenant or Liability included in any of
the following provisions hereof:

      Section   Relates to
5.6
  Indebtedness
5.12
  Taxes
5.16
  Dividends. Investments. Other Corporate Actions
5.17
  Loans
5.20
  Affiliate Transactions
5.26
  Parent’s Line of Business
5.27
  Payment of Senior Non-Convertible Facility

92



--------------------------------------------------------------------------------



 



      Section   Relates to
5.28
  Payment of PIES
5.29
  Payment of Filene’s Notes
Article 6
  Reporting Requirements (except as set forth in Section 11.4, below)
Article 8
  Cash Management

     11.4. Financial Reporting Requirements. The failure by the Borrower to
promptly, punctually, faithfully and timely perform, discharge, or comply with
the financial reporting requirements included in Section 6.4, subject, however,
to the following limited number of grace periods applicable to certain of those
requirements:

                  REQUIRED             BY       NUMBER OF GRACE REPORT /
STATEMENT   SECTION   GRACE PERIOD   PERIODS
Borrowing Base Report
  6.4   Two (2) Business Days   Twice in any twelve (12) consecutive months

     11.5. Failure to Perform Covenant or Liability (Grace Period). The failure
by any Loan Party, within twenty (20) days following the earlier of any
Authorized Officer’s knowledge of a breach of any covenant or Liability not
described in any of Sections 11.1, 11.2, 11.3, or 11.4 or of its receipt of
written notice from the Administrative Agent of the breach of any of such
covenants or Liabilities, provided that if such failure cannot be reasonably
cured within such twenty (20) day period and the Loan Parties have diligently
proceeded, and continue to diligently proceed, to effectuate a cure of such
failure, such failure shall not be an Event of Default hereunder unless (a) such
failure is not cured within twenty (20) days after the expiration of such
initial twenty (20) day period, or (b) such failure, in the reasonable judgment
of the Collateral Agent, is reasonably likely to have a Material Adverse Effect.
     11.6. Misrepresentation. The determination by the Administrative Agent that
any representation or warranty at any time made by any Loan Party to the Agent
or any Revolving Credit Lender was not true or complete in all material respects
when given.
     11.7. Acceleration of Other Debt. Breach of Lease . The occurrence and
continuance of any event of default or other event, which with the giving of
notice, the passage of time or both, would be an event of default under (i) the
Senior Non-Convertible Facility or (ii) any other Indebtedness of any Loan Party
equal to or in excess of One Million Dollars ($1,000,000.00) to any creditor
other than the Agent or any Revolving Credit Lender, (whether or not such
Indebtedness has been accelerated), or, Leases aggregating more than five
percent (5%) of all Leases of the Loan Parties existing from time to time could
be terminated due to a default by a Loan Party thereunder (whether or not the
subject creditor or lessor takes any action on account of such occurrence).
     11.8. Default Under Other Agreements. The occurrence of any breach of any
covenant or Liability imposed by, or of any default under, any agreement between
the Agent or any Revolving Credit Lender and any Loan Party or instrument given
by any Loan Party to the Agent or any Revolving Credit Lender relating to
Indebtedness of any Loan Party in excess of $1,000,000 in the aggregate and the
expiration, without cure, of any applicable grace period

93



--------------------------------------------------------------------------------



 



(notwithstanding that the Agent or Revolving Credit Lender may not have
exercised all or any of its rights on account of such breach or default).
     11.9. Uninsured Casualty Loss. The occurrence of any uninsured loss, theft,
damage, or destruction of or to any material portion of the Collateral.
     11.10. Attachment. Judgment. Restraint of Business.
          (a) The entry of any judgment in excess of One Million Dollars
($1,000,000.00) against any Loan Party, which judgment (i) is not covered by
insurance (as to which the insurer has not notified the applicable Loan Party of
the insurer’s reservation of rights) or (ii) is not satisfied, stayed (if a
money judgment) or appealed from (with execution or similar process stayed)
within thirty (30) days of its entry.
          (b) The entry of any order or the imposition of any other process
having the force of law, the effect of which is to restrain the conduct by the
Borrower of its business in the ordinary course and which is reasonably likely
to have a Material Adverse Effect.
     11.11. Business Failure. Any act by, against, or relating to any Loan
Party, or its property or assets, which act constitutes the determination, by
any Loan Party, to initiate a program of substantial or total self-liquidation;
application for, consent to, or sufferance of the appointment of a receiver,
trustee, or other Person, pursuant to court action or otherwise, over all, or
any part of any Loan Party’s property; the granting of any trust mortgage or
execution of an assignment for the benefit of the creditors of any Loan Party,
or the occurrence of any other voluntary or involuntary liquidation or extension
of debt agreement for any Loan Party; the offering by or entering into by any
Loan Party of any composition, extension, or any other arrangement seeking
relief generally from or extension of the debts of any Loan Party; or the
initiation of any judicial or non-judicial proceeding or agreement by, against,
or including any Loan Party which seeks or intends to accomplish a
reorganization or arrangement with creditors; and/or the initiation by or on
behalf of any Loan Party of the liquidation or winding up of all or any part of
any Loan Party’s business or operations except that any of the foregoing actions
which are commenced against a Loan Party shall not be deemed an Event of Default
hereunder as long as such action is timely contested in good faith by that Loan
Party by appropriate proceedings and is dismissed within sixty (60) days of the
institution of the foregoing.
     11.12. Bankruptcy. The failure by any Loan Party to generally pay the debts
of that Loan Party as they mature; adjudication of bankruptcy or insolvency
relative to any Loan Party; the entry of an order for relief or similar order
with respect to any Loan Party in any proceeding pursuant to the Bankruptcy Code
or any other federal bankruptcy law; the filing of any complaint, application,
or petition by any Loan Party initiating any matter in which any Loan Party is
or may be granted any relief from the debts of that Loan Party pursuant to the
Bankruptcy Code or any other insolvency statute or procedure; the filing of any
complaint, application, or petition against any Loan Party initiating any matter
in which that Loan Party is or may be granted any relief from the debts of that
Loan Party pursuant to the Bankruptcy Code or any other insolvency statute or
procedure, which complaint, application, or petition is not timely contested in
good faith by that Loan Party by appropriate proceedings or, if so contested, is
not dismissed within sixty (60) days of when filed.

94



--------------------------------------------------------------------------------



 



     11.13. Termination of Guaranty. The termination or attempted termination of
any Facility Guarantee by any Facility Guarantor.
     11.14. Challenge to Loan Documents.
          (a) Any challenge by or on behalf of any Loan Party to the validity of
any Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto.
          (b) Any determination by any court or any other judicial or government
authority that any Loan Document is not enforceable strictly in accordance with
the subject Loan Document’s terms or which voids, avoids, limits, or otherwise
adversely affects any security interest created by any Loan Document or any
payment made pursuant thereto.
     11.15. Change in Control. Any Change in Control.
ARTICLE 12 - Rights and Remedies Upon Default:
     12.1. Acceleration. Upon the occurrence of any Event of Default as
described in Section , all Indebtedness of the Loan Parties to the Revolving
Credit Lenders shall be immediately due and payable. Upon the occurrence and
continuance of any Event of Default other than as described in Section 11.12,
the Administrative Agent may (and on the issuance of Acceleration Notice(s)
requisite to the causing of Acceleration, the Administrative Agent shall)
declare all Indebtedness of the Borrower to the Revolving Credit Lenders to be
immediately due and payable and the Agent may exercise all of the Agent’s Rights
and Remedies as the Agent from time to time thereafter determine as appropriate.
     12.2. Rights of Enforcement The Collateral Agent shall have all of the
rights and remedies of a secured party upon default under the UCC, in addition
to which the Collateral Agent shall have all and each of the following rights
and remedies:
          (a) To give notice to any bank at which any DDA or Collection Account
is maintained and in which Proceeds of Collateral are deposited, to turn over
such Proceeds directly to the Agent.
          (b) To give notice to any customs broker of any of the Borrower to
follow the instructions of the Collateral Agent as provided in any written
agreement or undertaking of such broker in favor of the Collateral Agent.
          (c) To collect the Receivables Collateral with or without the taking
of possession of any of the Collateral.
          (d) To take possession of all or any portion of the Collateral.
          (e) To sell, lease, or otherwise dispose of any or all of the
Collateral, in its then condition or following such preparation or processing as
the Collateral Agent deems advisable and with or without the taking of
possession of any of the Collateral.

95



--------------------------------------------------------------------------------



 



          (f) To conduct one or more going out of business sales which include
the sale or other disposition of the Collateral.
          (g) To apply the Receivables Collateral or the Proceeds of the
Collateral towards (but not necessarily in complete satisfaction of) the
Liabilities.
          (h) To exercise all or any of the rights, remedies, powers,
privileges, and discretions under all or any of the Loan Documents.
     12.3. Sale of Collateral.
     After the occurrence and during the continuance of an Event of Default:
          (a) Any sale or other disposition of the Collateral may be at public
or private sale upon such terms and in such manner as the Collateral Agent deem
advisable, having due regard to compliance with any statute or regulation which
might affect, limit, or apply to the Collateral Agent’ disposition of the
Collateral.
          (b) The Collateral Agent, in the exercise of the Collateral Agent’s
rights and remedies upon default, may conduct one or more going out of business
sales, in the Collateral Agent’s own right or by one or more agents and
contractors. Such sale(s) may be conducted upon any premises owned, leased, or
occupied by the Borrower. The Collateral Agent and any such agents or
contractors, in conjunction with any such sale, may augment the Inventory with
other goods (all of which other goods shall remain the sole property of the
Collateral Agent or such agents or contractors). Any amounts realized from the
sale of such goods which constitute augmentations to the Inventory (net of an
allocable share of the costs and expenses incurred in their disposition) shall
be the sole property of the Collateral Agent or such agents or contractors and
neither the Borrower nor any Person claiming under or in right of the Borrower
shall have any interest therein. Upon request of the Borrower, the Collateral
Agent shall promptly furnish, or cause to be furnished, to the Borrower a
reconciliation of the amounts received from the augmentation of the Inventory
and the allocation of costs and expenses thereto.
          (c) Unless the Collateral is perishable or threatens to decline
speedily in value, or is of a type customarily sold on a recognized market (in
which event the Collateral Agent shall provide the Borrower such notice as may
be practicable under the circumstances), the Collateral Agent shall give the
Borrower at least ten (10) days prior notice, by authenticated record, of the
date, time, and place of any proposed public sale, and of the date after which
any private sale or other disposition of the Collateral may be made. The
Borrower agrees that such written notice shall satisfy all requirements for
notice to the Borrower which are imposed under the UCC or other applicable law
with respect to the exercise of the Collateral Agent’s rights and remedies upon
default.
          (d) The Agent and any Revolving Credit Lender may purchase the
Collateral, or any portion of it at any sale held under this Article.
          (e) The Collateral Agent shall deliver the proceeds of the Collateral
Agent’s exercise of its rights and remedies upon default to the Administrative
Agent for application pursuant to Section 14.6 hereof.

96



--------------------------------------------------------------------------------



 



     12.4. Occupation of Business Location. In connection with the Collateral
Agent’s exercise of the Collateral Agent’s rights under this Article 12, the
Collateral Agent may enter upon, occupy, and use any premises owned or occupied
by the Borrower, and may exclude the Borrower from such premises or portion
thereof as may have been so entered upon, occupied, or used by the Collateral
Agent. The Collateral Agent shall not be required to remove any of the
Collateral from any such premises upon the Collateral Agent’s taking possession
thereof, and may render any Collateral unusable to the Borrower. In no event
shall the Collateral Agent be liable to the Borrower for use or occupancy by the
Collateral Agent of any premises pursuant to this Article 12, nor for any charge
(such as wages for the Borrower’s employees and utilities) incurred in
connection with the Collateral Agent’s exercise of the Agent’s Rights and
Remedies.
     12.5. Grant of Nonexclusive License. In connection with the Collateral
Agent’s exercise of the Collateral Agent’s rights under this Article 12, the
Borrower hereby grants to the Collateral Agent a royalty free nonexclusive
irrevocable license to use, apply, and affix any trademark, trade name, logo, or
the like in which the Borrower now or hereafter has rights, such license being
with respect to the Collateral Agent’s exercise of the rights hereunder
including, without limitation, in connection with any completion of the
manufacture of Inventory or sale or other disposition of Inventory.
     12.6. Assembly of Collateral. In connection with the Collateral Agent’s
exercise of the Collateral Agent’s rights under this Article 12, the Collateral
Agent may require the Borrower to assemble the Collateral and make it available
to the Collateral Agent at the Borrower’s sole risk and expense at a place or
places which are reasonably convenient to both the Collateral Agent and the
Borrower.
     12.7. Rights and Remedies. The rights, remedies, powers, privileges, and
discretions of the Agent hereunder (herein, the “Agent’s Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which it would
otherwise have. No delay or omission by the Agent in exercising or enforcing any
of the Agent’s Rights and Remedies shall operate as, or constitute, a waiver
thereof. No waiver by the Agent of any Event of Default or of any default under
any other agreement shall operate as a waiver of any other default hereunder or
under any other agreement. No single or partial exercise of any of the Agent’s
Rights or Remedies, and no express or implied agreement or transaction of
whatever nature entered into between the Agent and any Person, at any time,
shall preclude the other or further exercise of the Agent’s Rights and Remedies.
No waiver by the Agent of any of the Agent’s Rights and Remedies on any one
occasion shall be deemed a waiver on any subsequent occasion, nor shall it be
deemed a continuing waiver. The Agent’s Rights and Remedies may be exercised at
such time or times and in such order of preference as the Agent may determine.
The Agent’s Rights and Remedies may be exercised without resort or regard to any
other source of satisfaction of the Liabilities.
ARTICLE 13 - Revolving Credit Fundings and Distributions:
     13.1. Revolving Credit Funding Procedures. Subject to Section 13.2:
          (a) The Administrative Agent shall advise each Revolving Credit
Lender, no later than 12:30 p.m. on a date on which any Revolving Credit Loan
(other than a SwingLine Loan) is to be made on that date. Such advice, in each
instance, may be by telephone or facsimile transmission, provided that if such
advice is by telephone, it shall be confirmed in writing.

97



--------------------------------------------------------------------------------



 



Advice of a Revolving Credit Loan shall include the amount of and interest rate
applicable to the subject Revolving Credit Loan.
          (b) Subject to that Revolving Credit Lender’s Tranche A Dollar
Commitment or Tranche A-1 Dollar Commitment, as applicable, each Revolving
Credit Lender, by no later than 3:00 p.m. on the day on which the subject
Revolving Credit Loan is to be made, shall Transfer that Revolving Credit
Lender’s Applicable Commitment Percentage of the subject Revolving Credit Loan
to the Administrative Agent in immediately available funds.
     13.2. SwingLine Loans.
          (a) In the event that, when a Base Margin Rate Revolving Credit Loan
is requested, the aggregate unpaid balance of the SwingLine Loan is less than
the SwingLine Loan Ceiling, then the SwingLine Lender may advise the
Administrative Agent that the SwingLine Lender has determined to include up to
the amount of the requested Revolving Credit Loan as part of the SwingLine Loan.
In such event, the SwingLine Lender shall Transfer the amount of the requested
Revolving Credit Loan to the Administrative Agent.
          (b) The SwingLine Loan shall be converted to a Revolving Credit Loan
in which all Tranche A Lenders participate as follows:
          (i) At any time and from time to time, but no less frequently than
once during each five (5) Business Day period, the SwingLine Lender may advise
the Administrative Agent that all, or any part of the SwingLine Loan is to be
converted to a Revolving Credit Loan in which all Tranche A Lenders participate.
          (ii) At the times set forth in Section 13.4, the then entire unpaid
principal balance of the SwingLine Loan shall be converted to a Revolving Credit
Loan in which all Tranche A Lenders participate.
          (iii) At the initiation of a Liquidation, the then entire unpaid
principal balance of the SwingLine Loan shall be converted to a Revolving Credit
Loan in which all Tranche A Lenders participate.
In either such event, the Administrative Agent shall advise each Tranche A
Lender of such conversion as if, and with the same effect as if such conversion
were the making of a Revolving Credit Loan as provided in Section 9.1.
          (c) The SwingLine Lender, in separate capacities, may also be the
Administrative Agent and a Revolving Credit Lender.
          (d) The SwingLine Lender, in its capacity as SwingLine Lender, is not
a “Revolving Credit Lender” for any of the following purposes:
          (i) Except as otherwise specifically provided in the relevant Section,
any distribution pursuant to Section 14.6.
          (ii) Determination of whether the requisite Loan Commitments have
Consented to action requiring such Consent.

98



--------------------------------------------------------------------------------



 



     13.3. Administrative Agent’s Covering of Fundings.
          (a) Each Revolving Credit Lender shall make available to the
Administrative Agent, as provided herein, that Revolving Credit Lender’s
Applicable Commitment Percentage of the following:
          (i) Each Tranche A Loan, up to the maximum amount of that Tranche A
Lender’s Tranche A Dollar Commitment of the Tranche A Loans.
          (ii) Each Tranche A-1 Loan, up to the maximum amount of that Tranche
A-1 Lender’s Tranche A-1 Dollar Commitment of the Tranche A-1 Loans.
          (iii) Up to the maximum amount of that Tranche A Lender’s Tranche A
Dollar Commitment of each drawing under a L/C and Banker’s Acceptance (to the
extent that such drawing under a L/C or Banker’s Acceptance is not “covered” by
a Revolving Credit Loan as provided herein).
          (b) In all circumstances, the Administrative Agent may:
          (i) Assume that each Revolving Credit Lender, subject to
Section 13.3(a), timely shall make available to the Administrative Agent that
Revolving Credit Lender’s Applicable Commitment Percentage of each Revolving
Credit Loan, notice of which is provided pursuant to Section 9.1 and shall make
available, to the extent not “covered” by a Revolving Credit Loan, that Tranche
A Lender’s Applicable Commitment Percentage of any honoring of an L/C or a
Banker’s Acceptance.
          (ii) In reliance upon such assumption, make available the
corresponding amount to the Borrower (but the Administrative Agent shall not be
obligated to make such amount available to the Borrower until actual receipt
thereof from the Revolving Credit Lenders).
          (iii) Assume that each Revolving Credit Lender timely shall pay, and
shall make available, to the Administrative Agent all other amounts which that
Revolving Credit Lender is obligated to so pay and/or make available hereunder
or under any of the Loan Documents.
          (c) In the event that, in reliance upon any of such assumptions, the
Administrative Agent makes available a Revolving Credit Lender’s Applicable
Commitment Percentage of one or more Revolving Credit Loans, or any other amount
to be made available hereunder or under any of the Loan Documents, which amount
a Revolving Credit Lender (a “Delinquent Revolving Credit Lender”) fails to
provide to the Administrative Agent within one (1) Business Day of written
notice of such failure, then:
          (i) The amount which had been made available by the Administrative
Agent is an “Administrative Agent’s Cover” (and is so referred to herein).
          (ii) All interest paid by the Borrower on account of the Revolving
Credit Loan or coverage of the subject drawing of a L/C or Banker’s Acceptance
which consist of the Administrative Agent’s Cover shall be retained by the
Administrative Agent until the Administrative Agent’s Cover, with interest, has
been paid.

99



--------------------------------------------------------------------------------



 



          (iii) The Delinquent Revolving Credit Lender shall pay to the
Administrative Agent, on demand, interest at a rate equal to the prevailing
Federal Funds Effective Rate on any Administrative Agent’s Cover in respect of
that Delinquent Revolving Credit Lender.
          (iv) The Administrative Agent shall have succeeded to all rights to
payment to which the Delinquent Revolving Credit Lender otherwise would have
been entitled hereunder in respect of those amounts paid by or in respect of the
Borrower on account of the Administrative Agent’s Cover together with interest
until it is repaid. Such payments shall be deemed made first towards the amounts
in respect of which the Administrative Agent’s Cover was provided and only then
towards amounts in which the Delinquent Revolving Credit Lender is then
participating. For purposes of distributions to be made pursuant to Section
13.4(a) (which relates to ordinary course distributions) or Section 14.6 (which
relates to distributions of proceeds of a Liquidation) below, amounts shall be
deemed distributable to a Delinquent Revolving Credit Lender (and consequently,
to the Administrative Agent to the extent to which the Administrative Agent is
then entitled) at the highest level of distribution (if applicable) at which the
Delinquent Revolving Credit Lender would otherwise have been entitled to a
distribution.
          (v) Subject to Subsection 13.3(c)(iv), the Delinquent Revolving Credit
Lender shall be entitled to receive any payments from the Borrower to which the
Delinquent Revolving Credit Lender is then entitled, provided however there
shall be deducted from such amount and retained by the Administrative Agent any
interest to which the Administrative Agent is then entitled on account of
Section 13.3(c)(ii), above.
          (d) A Delinquent Revolving Credit Lender shall not be relieved of any
obligation of such Delinquent Revolving Credit Lender hereunder (all and each of
which shall constitute continuing obligations on the part of any Delinquent
Revolving Credit Lender).
          (e) A Delinquent Revolving Credit Lender may cure its status as a
Delinquent Revolving Credit Lender by paying the Administrative Agent the
aggregate of the following:
          (i) The Administrative Agent’s Cover (to the extent not previously
repaid by the Borrower and retained by the Administrative Agent in accordance
with Subsection 13.3(c)(iv), above) with respect to that Delinquent Revolving
Credit Lender.
          Plus
          (ii) The aggregate of the amount payable under Subsection
13.3(c)(iii), above (which relates to interest to be paid by that Delinquent
Revolving Credit Lender).
          Plus
          (iii) All such costs and expenses as may be incurred by the
Administrative Agent in the enforcement of the Administrative Agent’s rights
against such Delinquent Revolving Credit Lender.

100



--------------------------------------------------------------------------------



 



     13.4. Ordinary Course Distributions. (This Section 13.4 applies unless the
provisions of Section 14.6 (which relates to distributions in the event of a
Liquidation) becomes operative).
          (a) Weekly, on each Thursday (or more frequently at the Administrative
Agent’s option) the Administrative Agent and each Revolving Credit Lender shall
settle up on amounts advanced under the Revolving Credit and payments received
on account of the Revolving Credit (including, without limitation, collected
funds received in the Administrative Agent’s Accounts and not released to the
Operating Accounts as provided herein).
          (b) The Administrative Agent shall distribute to the SwingLine Lender
and to each Revolving Credit Lender, such Person’s respective pro-rata share of
payments of interest and fees on account of the Revolving Credit when actually
received and collected by the Administrative Agent. For purposes of calculating
interest due to a Revolving Credit Lender, that Revolving Credit Lender shall be
entitled to receive interest on the actual amount contributed by that Revolving
Credit Lender towards the principal balance of the Revolving Credit Loans
outstanding during the applicable period covered by the interest payment made by
the Borrower. Any net principal reductions to the Revolving Credit Loans
received by the Administrative Agent in accordance with the Loan Documents
during such period shall not reduce such actual amount so contributed, for
purposes of calculation of interest due to that Revolving Credit Lender, until
the Administrative Agent has distributed to that Revolving Credit Lender its
pro-rata share thereof.
          (c) No Revolving Credit Lender shall have any interest in, or right to
receive any part of, the Arrangement Fee or the Collateral Monitoring Fee to be
paid by the Borrower to the Administrative Agent pursuant to this Agreement.
          (d) Any amount received by the Administrative Agent as reimbursement
for any cost or expense (including without limitation, reasonable attorneys’
fees) shall be distributed by the Administrative Agent to that Person which is
entitled to such reimbursement as provided in this Agreement (and if such
Person(s) is (are) the Revolving Credit Lenders, pro-rata based upon their
respective Applicable Commitment Percentages at the date on which the expense,
in respect of which such reimbursement is being made, was incurred).
          (e) Each distribution pursuant to this Section 13.4 is subject to
Section 13.3(c), above.
ARTICLE 14 - Acceleration and Liquidation:
     14.1. Acceleration Notices.
          (a) The Administrative Agent may give the Revolving Credit Lenders an
Acceleration Notice at any time following the occurrence of an Event of Default.
          (b) The Majority Lenders may give the Administrative Agent an
Acceleration Notice at any time following the occurrence of an Event of Default.
Such notice may be by multiple counterparts, provided that counterparts executed
by the requisite Revolving Credit Lenders are received by the Administrative
Agent within a period of five (5) consecutive Business Days.

101



--------------------------------------------------------------------------------



 



     14.2. Acceleration. Unless stayed by judicial or statutory process, the
Administrative Agent shall Accelerate the Liabilities on account of the
Revolving Credit within a commercially reasonable time following:
          (a) The Administrative Agent’s giving of an Acceleration Notice to the
Revolving Credit Lenders as provided in Section 14.1(a).
          (b) The Administrative Agent’s receipt of an Acceleration Notice from
the Majority Lenders, in compliance with Section 14.1(b) .
     14.3. Initiation of Liquidation. Unless stayed by judicial or statutory
process, a Liquidation shall be initiated by the Administrative Agent within a
commercially reasonable time following Acceleration of Liabilities on account of
the Revolving Credit.
     14.4. Actions At and Following Initiation of Liquidation.
          (a) At the initiation of a Liquidation:
          (i) The unpaid principal balance of the SwingLine Loan (if any) shall
be converted, pursuant to Section 13.2(b)(iii), to a Tranche A Loan in which all
Tranche A Lenders participate.
          (ii) The Administrative Agent and the Revolving Credit Lenders shall
“net out” each Revolving Credit Lender’s respective contributions towards the
Revolving Credit Loans, so that each Revolving Credit Lender holds that
Revolving Credit Lender’s Applicable Commitment Percentage of the Revolving
Credit Loans and advances.
          (b) Following the initiation of a Liquidation, each Tranche A Lender
shall contribute, towards any L/C and Banker’s Acceptance thereafter honored and
not immediately reimbursed by the Borrower, that Tranche A Lender’s Applicable
Commitment Percentage of such honoring.
     14.5. Collateral Agent’s Conduct of Liquidation.
          (a) Any Liquidation shall be conducted by the Collateral Agent,
subject to the direction of the Majority Lenders.
          (b) The Collateral Agent may establish one or more Nominees to “bid
in” or otherwise acquire ownership to any Post Foreclosure Asset.
          (c) The Collateral Agent shall manage the Nominee and manage and
dispose of any Post Foreclosure Assets with a view towards the realization of
the economic benefits of the ownership of the Post Foreclosure Assets and in
such regard, the Collateral Agent and/or the Nominee may operate, repair,
manage, maintain, develop, and dispose of any Post Foreclosure Asset in such
manner as the Collateral Agent determine as appropriate under the circumstances.
          (d) The Collateral Agent may decline to undertake or to continue
taking a course of action or to execute an action plan (whether proposed by the
Collateral Agent or any Revolving Credit Lender) unless indemnified to the
Collateral Agent’s satisfaction by the

102



--------------------------------------------------------------------------------



 



Revolving Credit Lenders against any and all liability and expense which may be
incurred by the Collateral Agent by reason of taking or continuing to take that
course of action or action plan.
          (e) Each Revolving Credit Lender shall execute all such instruments
and documents not inconsistent with the provisions of this Agreement as the
Collateral Agent and/or the Nominee reasonably may request with respect to the
creation and governance of any Nominee, the conduct of the Liquidation, and the
management and disposition of any Post Foreclosure Asset.
     14.6. Distribution of Liquidation Proceeds.
          (a) The Collateral Agent may establish one or more reasonably funded
reserve accounts into which proceeds of the conduct of any Liquidation may be
deposited in anticipation of future expenses which may be incurred by the
Collateral Agent in the exercise of rights as a secured creditor of the Borrower
and prior claims which the Collateral Agent anticipate may need to be paid.
          (b) The Collateral Agent shall distribute the net proceeds of
Liquidation to the Administrative Agent for application in accordance with the
relative priorities set forth in Section 14.7.
          (c) Each Revolving Credit Lender, on the written request of the
Collateral Agent and/or any Nominee, not more frequently than once each month,
shall reimburse the Collateral Agent and/or any Nominee, pro-rata, for any cost
or expense reasonably incurred by the Collateral Agent and/or the Nominee in the
conduct of a Liquidation, which amount is not covered out of current proceeds of
the Liquidation, which reimbursement shall be paid over to and distributed by
the Collateral Agent.
     14.7. Relative Priorities To Proceeds of Liquidation.
          (a) All distributions of proceeds of a Liquidation shall be net of
payment over to the Collateral Agent as reimbursement for all reasonable third
party costs and expenses incurred by the Collateral Agent and to Lenders’
Special Counsel and to any funded reserve established pursuant to
Section 14.6(a).
          (b) The proceeds of a Liquidation, net of those amounts described in
Section 13.3(c)(iv), shall be distributed based on the following priorities:
          (i) To the SwingLine Lender, on account of any SwingLine loans not
converted to Revolving Credit Loans pursuant to Section 14.4(a)(i); and then
          (ii) To the Revolving Credit Lenders (other than any Delinquent
Revolving Credit Lender), pro-rata, to the unpaid principal balance of the
Tranche A Loans; and then
          (iii) To the Revolving Credit Lenders (other than any Delinquent
Revolving Credit Lender), pro-rata, to accrued interest on the Tranche A Loans;
and then

103



--------------------------------------------------------------------------------



 



          (iv) To the Revolving Credit Lenders (other than any Delinquent
Revolving Credit Lender), pro-rata, to those fees distributable hereunder on the
Tranche A Loans, L/Cs and Bankers’ Acceptances; and then
          (v) To the Collateral Agent, an amount equal to 105% of the Stated
Amount of all L/Cs and Bankers’ Acceptances then outstanding; and then
          (vi) To the Revolving Credit Lenders (other than any Delinquent
Revolving Credit Lender), pro-rata, to the unpaid principal balance of the
Tranche A-1 Loans; and then
          (vii) To the Revolving Credit Lenders (other than any Delinquent
Revolving Credit Lender), pro-rata, to accrued interest on the Tranche A-1
Loans; and then
          (viii) To the Revolving Credit Lenders (other than any Delinquent
Revolving Credit Lender), pro-rata, to those fees distributable hereunder on the
Tranche A-1 Loans; and then
          (ix) To any Delinquent Revolving Credit Lenders, pro-rata to amounts
to which such Delinquent Revolving Credit Lenders otherwise would have been
entitled hereunder; and then
          (x) To any other Liabilities, including any obligations due on account
of Hedge Agreements.
ARTICLE 15 - The Agent:
     15.1. Appointment of The Agent.
          (a) Each Lender appoints and designates NCBC as the “Administrative
Agent” hereunder and under the Loan Documents.
          (b) Each Lender appoints and designates NCBC as the “Collateral Agent”
hereunder and under the Loan Documents.
          (c) Each Revolving Credit Lender authorizes the Agent:
          (i) To execute those of the Loan Documents and all other instruments
relating thereto to which the Agent is a party.
          (ii) To take such action on behalf of the Revolving Credit Lenders and
to exercise all such powers as are expressly delegated to the Agent hereunder
and in the Loan Documents and all related documents, together with such other
powers as are reasonably incident thereto.

104



--------------------------------------------------------------------------------



 



     15.2. Responsibilities of Agent.
          (a) The Agent shall not have any duties or responsibilities to, or any
fiduciary relationship with, any Revolving Credit Lender except for those
expressly set forth in this Agreement.
          (b) Neither the Agent nor any of its Affiliates shall be responsible
to any Revolving Credit Lender for any of the following:
          (i) Any recitals, statements, representations or warranties made by
the Borrower or any other Person.
          (ii) Any appraisals or other assessments of the assets of the Borrower
or of any other Person responsible for or on account of the Liabilities.
          (iii) The value, validity, effectiveness, genuineness, enforceability,
or sufficiency of the Loan Agreement, the Loan Documents or any other document
referred to or provided for therein.
          (iv) Any failure by the Borrower or any other Person (other than the
Agent) to perform its respective obligations under the Loan Documents.
          (c) The Agent may employ attorneys, accountants, and other
professionals and agents and attorneys-in-fact and shall not be responsible for
the negligence or misconduct of any such attorneys, accountants, and other
professionals or agents or attorneys-in-fact selected by the Agent with
reasonable care. No such attorney, accountant, other professional, agents, or
attorney-in-fact shall be responsible for any action taken or omitted to be
taken by any other such Person.
          (d) Neither the Agent, nor any of its directors, officers, or
employees shall be responsible for any action taken or omitted to be taken or
omitted to be taken by any other of them in connection herewith in reliance upon
advice of its counsel nor, in any other event except for any action taken or
omitted to be taken as to which a final judicial determination has been or is
made (in a proceeding in which such Person has had an opportunity to be heard)
that such Person had acted in a grossly negligent manner, in actual bad faith,
or in willful misconduct.
          (e) The Agent shall not have any responsibility in any event for more
funds than the Agent actually receives and collects.
          (f) The Agent, in its separate capacity as a Lender, shall have the
same rights and powers hereunder as any other Lender.
     15.3. Concerning Distributions By the Agent.
          (a) The Administrative Agent in its reasonable discretion based upon
the Agent’s determination of the likelihood that additional payments will be
received, expenses incurred, and/or claims made by third parties to all or a
portion of such proceeds, may delay the distribution of any payment received on
account of the Liabilities.
          (b) The Administrative Agent may disburse funds prior to determining
that the sums which the Agent expects to receive have been finally and
unconditionally paid to the Agent. If and to the extent that the Administrative
Agent does disburse funds and it later

105



--------------------------------------------------------------------------------



 



becomes apparent that the Agent did not then receive a payment in an amount
equal to the sum paid out, then any Revolving Credit Lender to whom the
Administrative Agent made the funds available, on demand from the Administrative
Agent, shall refund to the Administrative Agent the sum paid to that Person.
          (c) If, in the opinion of the Agent, the distribution of any amount
received by the Agent might involve the Agent in liability, or might be
prohibited hereby, or might be questioned by any Person, then the Administrative
Agent may refrain from making distribution until the Agent’s right to make
distribution has been adjudicated by a court of competent jurisdiction.
          (d) The proceeds of any Revolving Credit Lender’s exercise of any
right of, or in the nature of, set-off shall be deemed, First, to the extent
that a Revolving Credit Lender is entitled to any distribution hereunder, to
constitute such distribution and Second, shall be shared with the other
Revolving Credit Lenders as if distributed pursuant to (and shall be deemed as
distributions under) Section 14.7.
          (e) Each Revolving Credit Lender recognizes that the crediting of the
Borrower with the “proceeds” of any transaction in which a Post Foreclosure
Asset is acquired is a non-cash transaction and that, in consequence, no
distribution of such “proceeds” will be made by the Administrative Agent to any
Revolving Credit Lender.
          (f) In the event that (x) a court of competent jurisdiction shall
adjudge that any amount received and distributed by the Agent is to be repaid or
disgorged or (y) those Lenders adversely affected thereby determine to effect
such repayment or disgorgement, then each Revolving Credit Lender to which any
such distribution shall have been made shall repay, to the Agent which had made
such distribution, that Revolving Credit Lender’s pro-rata share of the amount
so adjudged or determined to be repaid or disgorged.
     15.4. Dispute Resolution. Any dispute among the Revolving Credit Lenders
and/or the Agent concerning the interpretation, administration, or enforcement
of the financing arrangements contemplated by this or any other Loan Document or
the interpretation or administration of this or any other Loan Document which
cannot be resolved amicably shall be resolved in the United States District
Court for the District of Ohio, sitting in Cleveland, Ohio, or in the courts of
Cuyahoga County, Ohio, to the jurisdiction of which courts each Revolving Credit
Lender hereto hereby submits.
     15.5. Distributions of Notices and of Documents. The Administrative Agent
will forward to each Revolving Credit Lender, promptly after the Administrative
Agent’s receipt thereof, a copy of each notice or other document furnished to
the Administrative Agent pursuant to this Agreement, including Borrowing Base
Certificates and monthly, quarterly, and annual financial statements received
from the Borrower pursuant to Article 6 of this Agreement, other than any of the
following:
          (a) Routine communications associated with requests for Revolving
Credit Loans and/or the issuance of L/Cs and Banker’s Acceptances.
          (b) Routine or nonmaterial communications.

106



--------------------------------------------------------------------------------



 



          (c) Any notice or document required by any of the Loan Documents to be
furnished directly to the Revolving Credit Lenders by the Borrower.
          (d) Any notice or document of which the Administrative Agent has
knowledge that such notice or document had been forwarded to the Revolving
Credit Lenders other than by the Administrative Agent.
     15.6. Confidential Information.
          (a) Each Revolving Credit Lender will maintain, as confidential in
accordance with the provisions of Section 20.3 hereof, all of the following:
          (i) Proprietary approaches, techniques, and methods of analysis which
are applied by the Agent in the administration of the credit facility
contemplated by this Agreement.
          (ii) Proprietary forms and formats utilized by the Agent in providing
reports to the Revolving Credit Lenders pursuant hereto, which forms or formats
are not of general currency.
          (b) Nothing included herein shall prohibit the disclosure of any such
information as may be required to be provided by judicial process or by
regulatory authorities having jurisdiction over any party to this Agreement.
     15.7. Reliance by Agent. The Agent shall be entitled to rely upon any
certificate, notice or other document (including any cable, telegram, telex, or
facsimile) reasonably believed by the Agent to be genuine and correct and to
have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of attorneys, accountants and other experts selected
by the Agent. As to any matters not expressly provided for in this Agreement,
any Loan Document, or in any other document referred to therein, the Agent shall
in all events be fully protected in acting, or in refraining from acting, in
accordance with the applicable Consent required by this Agreement. Instructions
given with the requisite Consent shall be binding on all Revolving Credit
Lenders.
     15.8. Non-Reliance on Agent and Other Revolving Credit Lenders.
          (a) Each Revolving Credit Lender represents to all other Revolving
Credit Lenders and to the Agent that such Revolving Credit Lender:
          (i) Independently and without reliance on any representation or act by
the Agent or by any other Revolving Credit Lender, and based on such documents
and information as that Revolving Credit Lender has deemed appropriate, has made
such Revolving Credit Lender’s own appraisal of the financial condition and
affairs of the Borrower and decision to enter into this Agreement.
          (ii) Has relied upon that Revolving Credit Lender’s review of the Loan
Documents by that Revolving Credit Lender and by counsel to that Revolving
Credit Lender as that Revolving Credit Lender deemed appropriate under the
circumstances.

107



--------------------------------------------------------------------------------



 



          (b) Each Revolving Credit Lender agrees that such Revolving Credit
Lender, independently and without reliance upon the Agent or any other Revolving
Credit Lender, and based upon such documents and information as such Revolving
Credit Lender shall deem appropriate at the time, will continue to make such
Revolving Credit Lender’s own appraisals of the financial condition and affairs
of the Borrower when determining whether to take or not to take any
discretionary action under this Agreement.
          (c) The Agent, in the discharge of the Agent’s duties hereunder, shall
not be required to make inquiry of, or to inspect the properties or books of,
any Person.
          (d) Except for notices, reports, and other documents and information
expressly required to be furnished to the Revolving Credit Lenders by the
Administrative Agent hereunder (as to which, see Section 15.5), the Agent shall
have no affirmative duty or responsibility to provide any Revolving Credit
Lender with any credit or other information concerning any Person, which
information may come into the possession of the Agent or any Affiliate of the
Agent.
          (e) Each Revolving Credit Lender, at such Revolving Credit Lender’s
request, shall have reasonable access to all nonprivileged documents in the
possession of the Agent, which documents relate to the Agent’s performance of
its respective duties hereunder.
     15.9. Indemnification. Without limiting the liabilities of the Borrower
under this Agreement or any of the other Loan Documents, each Revolving Credit
Lender shall indemnify the Agent, pro-rata, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including reasonable
attorneys’ fees and expenses and other out-of-pocket expenditures) which may at
any time be imposed on, incurred by, or asserted against the Agent and in any
way relating to or arising out of this Agreement or any other Loan Document or
any documents contemplated by or referred to therein or the transactions
contemplated thereby or the enforcement of any of terms hereof or thereof or of
any such other documents, provided, however, no Revolving Credit Lender shall be
liable for any of the foregoing to the extent that any of the foregoing arises
from any action taken or omitted to be taken by the Agent as to which a final
judicial determination has been or is made (in a proceeding in which the Agent
has had an opportunity to be heard) that the Agent had acted in a grossly
negligent manner, in actual bad faith, or in willful misconduct.
     15.10. Resignation of Agent.
          (a) The Agent may resign at any time by giving 30 days prior written
notice thereof to the Revolving Credit Lenders. Upon receipt of any such notice
of resignation, the Majority Lenders shall have the right to appoint a successor
to the Agent (and if no Event of Default has occurred and is continuing, with
the consent of the Borrower, not to be unreasonably withheld and, in any event,
deemed given by the Borrower if no written objection is provided by the Borrower
to the (resigning) Agent within ten (10) Business Days notice of such proposed
appointment). If a successor Agent shall not have been so appointed and accepted
such appointment within 30 days after the giving of notice by the resigning
Agent, then the resigning Agent may appoint a successor Agent, which shall be a
financial institution having a combined capital and surplus in excess of
$500,000,000. The consent of the Borrower otherwise required by this
Section 15.10(a) shall not be required if an Event of Default has occurred and
is continuing.

108



--------------------------------------------------------------------------------



 



          (b) Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor shall thereupon succeed to, and become vested
with, all the rights, powers, privileges, and duties of the (resigning) Agent so
replaced, and the (resigning) Agent shall be discharged from the
(resigning) Agent’s duties and obligations hereunder, other than on account of
any responsibility for any action taken or omitted to be taken by the
(resigning) Agent as to which a final judicial determination has been or is made
(in a proceeding in which the (resigning) Person has had an opportunity to be
heard) that such Person had acted in a grossly negligent manner or in bad faith,
or in willful misconduct.
          (c) After any retiring Agent’s resignation, the provisions of this
Agreement and of all other Loan Documents shall continue in effect for the
retiring Person’s benefit in respect of any actions taken or omitted to be taken
by it while it was acting as Agent.
     15.11. Lead Arranger; Co-Documentation Agents. Notwithstanding the
provisions of this Agreement or any of the other Loan Documents, the Lead
Arranger and the Co-Documentation Agents shall not have any powers, rights,
duties, responsibilities or liabilities with respect to this Agreement and the
other Loan Documents other than confidentiality provisions contained herein.
ARTICLE 16 - Action By Agent - Consents - Amendments - Waivers:
     16.1. Administration of Credit Facilities.
          (a) Except as otherwise specifically provided in this Agreement, the
Agent may take any action with respect to the credit facility contemplated by
the Loan Documents as the Agent determines to be appropriate, provided, however,
the Agent is under no affirmative obligation to take any action which it is not
required by this Agreement or the Loan Documents specifically to so take.
          (b) Except as specifically provided in the following Sections of this
Agreement, whenever a Loan Document or this Agreement provides that action may
be taken or omitted to be taken in the Agent’s reasonable, good faith
discretion, the Agent shall have the sole right to take, or refrain from taking,
such action without, and notwithstanding, any vote of the Revolving Credit
Lenders:

      Actions Described in Section   Type of Consent Required
16.2
  Majority Lenders
16.3
  Certain Consent
16.4
  Unanimous Consent
16.5
  Consent of SwingLine Lender
16.6
  Consent of the Agent

          (c) The rights granted to the Revolving Credit Lenders in those
sections referenced in Section 16.1(b) shall not otherwise limit or impair the
Agent’s exercise of its reasonable, good faith discretion under the Loan
Documents.

109



--------------------------------------------------------------------------------



 



     16.2. Actions Requiring or On Direction of Majority Lenders.
     Except as otherwise provided in this Agreement, the Consent or direction of
the Majority Lenders is required for any amendment, waiver, or modification of
any Loan Document.
     16.3. Action Requiring Certain Consent. The Consent or direction of the
following is required for the following actions:
          (a) Any forgiveness of all or any portion of any payment Liability:
All Revolving Credit Lenders whose payment Liability is being so forgiven:
(other than any Delinquent Revolving Credit Lender).
          (b) Any decrease in any interest rate or fee payable under any of the
Loan Documents (other than any fee payable to the Administrative Agent (for
which the consent of the Administrative Agent shall be required): All Revolving
Credit Lenders adversely affected thereby (other than any Delinquent Revolving
Credit Lender).
          (c) Any postponement of the scheduled time for payment of any amount
payable under any of the Loan Documents: All Revolving Credit Lenders adversely
affected thereby (other than any Delinquent Revolving Credit Lender).
          (d) Volitional Disgorgement as described in 15.3(f): Each Revolving
Credit Lender (other than any Delinquent Revolving Credit Lender) which is
adversely affected thereby.
          (e) Increase in the SwingLine Ceiling: The consent of the SwingLine
Lender and the Majority Lenders.
     16.4. Actions Requiring or Directed By Unanimous Consent. None of the
following may take place except with Unanimous Consent:
          (a) Any release of a material portion of the Collateral, but such
Consent to such release is not required if any of the following conditions is
satisfied:
          (i) Such release is otherwise required or provided for in the Loan
Documents.
          (ii) Such release is being made to facilitate a Liquidation (but such
release shall require the consent of the Majority Lenders).
          (iii) No OverLoan exists immediately after giving effect to the
application to the Loan Account of the net proceeds received on account of the
transaction in which such release is made (but such release shall require the
consent of the Majority Lenders).
          (b) Any amendment of the Definitions of “Tranche A Borrowing Base”,
“Tranche A-1 Borrowing Base”, “Excess Availability Reserve”, “Availability”, or
of any definition of any component thereof, such that more credit would be
available to the Borrower, based on the same assets, as would have been
available to the Borrower immediately prior to such amendment , it being
understood, however, that:

110



--------------------------------------------------------------------------------



 



          (i) The foregoing shall not limit the adjustment by the Collateral
Agent of any Reserve (other than the Excess Availability Reserve) in the
Collateral Agent’s administration of the Revolving Credit as otherwise permitted
by this Agreement.
          (ii) The foregoing shall not prevent the Administrative Agent, in its
administration of the Revolving Credit, from restoring any component of the
Tranche A Borrowing Base or the Tranche A-1 Borrowing Base which had been
lowered by the Administrative Agent back to the value of such component, as
stated in this Agreement or to an intermediate value.
          (c) Any waiver, amendment, or modification which has the effect of
increasing any Tranche A Dollar Commitment, Tranche A-1 Dollar Commitment,
Applicable Commitment Percentage, or the Revolving Credit Ceiling, except that
no Consent shall be required for any such increase which is the result of the
application of the following Sections of this Agreement:
          (i) Section 16.9 (which relates to NonConsenting Revolving Credit
Lenders).
          (ii) Section 17.1 (which relates to assignments and assumptions).
          (d) Any release of any Person obligated on account of the Liabilities.
          (e) The making of any OverLoan which is not a Protective OverAdvance,
subject, however, to the following:
          (i) No Consent is required in connection with the making of any
Revolving Credit Loan to “cover” any honoring of a drawing under any L/C or any
Banker’s Acceptance.
          (ii) Each Lender recognizes that subsequent to the making of a
Revolving Credit Loan which does not constitute a Protective OverAdvance, the
unpaid principal balance of the Loan Account may exceed the Tranche A Borrowing
Base or the Tranche A-1 Borrowing Base on account of changed circumstances
beyond the control of the Agent (such as a drop in collateral value).
          (f) Any amendment which has the effect of modifying the Administrative
Agent’s right or ability to make Protective OverAdvances.
          (g) The waiver of the obligation of the Borrower to reduce the unpaid
principal balance of loans under the Revolving Credit to an amount so that no
OverLoan (other than a Protective OverAdvance) is outstanding.
          (h) Any amendment of this Article 16.
          (i) Any subordination of the Liabilities to any material obligation of
the Borrower, unless such subordination is otherwise required pursuant to this
or is permitted by this Agreement.

111



--------------------------------------------------------------------------------



 



          (j) Amendment of any of the following Definitions:
“Majority Lender”
“Maturity Date”
“Protective OverAdvance”
“Unanimous Consent”
     16.5. Actions Requiring SwingLine Lender Consent. No action, amendment, or
waiver of compliance with, any provision of the Loan Documents or of this
Agreement which affects the SwingLine Lender may be undertaken without the
Consent of the SwingLine Lender.
     16.6. Actions Requiring Agent’s Consent.
     No action referenced herein which modifies the rights, duties, and
obligations of the Agent shall be effective without the written consent of the
Agent.
     16.7. Miscellaneous Actions.
          (a) Notwithstanding any other provision of this Agreement, no single
Revolving Credit Lender independently may exercise any right of action or
enforcement against or with respect to the Borrower.
          (b) The Agent shall be fully justified in failing or refusing to take
action under this Agreement or any Loan Document on behalf of any Revolving
Credit Lender unless the Agent shall first
          (i) receive such clear, unambiguous, written instructions as the Agent
deem appropriate; and
          (ii) be indemnified to the Agent’s satisfaction by the Revolving
Credit Lenders against any and all liability and expense which may be incurred
by the Agent by reason of taking or continuing to take any such action, unless
such action had been grossly negligent, in willful misconduct, or in bad faith.
          (c) The Agent may establish reasonable procedures for the providing of
direction and instructions from the Revolving Credit Lenders to the Agent,
including its reliance on multiple counterparts, facsimile transmissions, and
time limits within which such direction and instructions must be received in
order to be included in a determination of whether the requisite Lenders have
provided their direction, Consent, or instructions.
     16.8. Actions Requiring Borrower’s Consent.
          (a) The Borrower’s consent is required for any amendment of this
Agreement, except that each of the following Articles of this Agreement may be
amended without the consent of the Borrower:

112



--------------------------------------------------------------------------------



 



      Article   Title of Article  
13
  Revolving Credit Fundings and Distributions  
14
  Acceleration and Liquidation (other than any modifications to the requisite
percentage of Revolving Credit Lenders which may furnish an Acceleration Notice
under Section 14.1(b))
 
   
15.1
  The Agent (provided that the provisions of Section 15.10(a) relating to the
Borrower’s consent to a successor Agent in certain circumstances may not be
amended without the Borrower’s consent).
 
   
16
  Action By Agent — Consents — Amendments — Waivers (other than as provided in
Section 16.8(b))
 
   
17
  Assignments and Participations (provided that the provisions of
Section 17.1(a)(i) relating to the Borrower’s consent to an assignment in
certain circumstances may not be amended without the Borrower’s consent).

          (b) Subject to Section 16.8(c), the following Sections of Article 16
may not be amended without the consent of the Borrower:

      Actions Described in Section   Type of Consent Required      
16.4
  Unanimous Consent
16.8
  Actions Requiring Borrower’s Consent

and further provided that no provision of any Article listed in Section 16.8(a)
that (i) obligates the Agent to exercise reasonable, good faith discretion, or
(ii) imposes liability on any Person for acting in a grossly negligent manner,
in actual bad faith or willful misconduct, or (iii) imposes any confidentiality
obligation under this Agreement on any Person, may be amended without the
consent of the Borrower.
          (c) The Borrower’s consent to the amendment of those provisions
referenced in Section 16.8(b)
          (i) Shall be deemed given unless written objection is made, within
seven (7) Business Days following the Administrative Agent’s giving notice to
the Borrower of the proposed amendment; and
          (ii) shall not be required following the occurrence of any Event of
Default.
     16.9. NonConsenting Revolving Credit Lender.
          (a) In the event that a Revolving Credit Lender (in this Section 16.9,
a “NonConsenting Revolving Credit Lender”) does not provide its Consent to a
proposal by the Agent to take action which requires consent under this
Article 16, then one or more Revolving Credit Lenders who provided Consent to
such action may require the assignment, without recourse and in accordance with
the procedures outlined in Section 17.1, below, of the NonConsenting Revolving
Credit Lender’s Loan Commitment hereunder on fifteen (15) days written notice to
the Administrative Agent and to the NonConsenting Revolving Credit Lender.

113



--------------------------------------------------------------------------------



 



          (b) At the end of such fifteen (15) days, and provided that the
NonConsenting Revolving Credit Lender delivers the Revolving Credit Note held by
the NonConsenting Revolving Credit Lender to the Administrative Agent (or a lost
note affidavit and indemnity reasonably acceptable to the Administrative Agent),
the Revolving Credit Lenders who have given such written notice shall Transfer
the following to the NonConsenting Revolving Credit Lender:
          (i) Such NonConsenting Revolving Credit Lender’s pro-rata share of the
principal and interest of the Revolving Credit Loans to the date of such
assignment.
          (ii) All fees distributable hereunder to the NonConsenting Revolving
Credit Lender to the date of such assignment.
          (iii) Any out-of-pocket costs and expenses for which the NonConsenting
Revolving Credit Lender is entitled to reimbursement from the Borrower.
          (c) In the event that the NonConsenting Revolving Credit Lender fails
to deliver to the Administrative Agent the Revolving Credit Note held by the
NonConsenting Revolving Credit Lender (or a lost note affidavit and indemnity)
as provided in Section 16.9(b), then:
          (i) The amount otherwise to be Transferred to the NonConsenting
Revolving Credit Lender shall be Transferred to the Administrative Agent and
held by the Administrative Agent, without interest, to be turned over to the
NonConsenting Revolving Credit Lender upon delivery of the Revolving Credit Note
held by that NonConsenting Revolving Credit Lender (or a lost note affidavit and
indemnity).
          (ii) The Revolving Credit Note held by the NonConsenting Revolving
Credit Lender shall have no force or effect whatsoever.
          (iii) The NonConsenting Revolving Credit Lender shall cease to be a
“Revolving Credit Lender”.
          (iv) The Revolving Credit Lender(s) which have Transferred the amount
to the Administrative Agent as described above shall have succeeded to all
rights and become subject to all of the obligations of the NonConsenting
Revolving Credit Lender as “Revolving Credit Lender”.
          (d) In the event that more than one (1) Revolving Credit Lender wishes
to require such assignment, the NonConsenting Revolving Credit Lender’s Loan
Commitment hereunder shall be divided among such Revolving Credit Lenders,
pro-rata based upon their respective Revolving Credit Commitment Percentages,
with the Administrative Agent coordinating such transaction.
          (e) The Administrative Agent shall coordinate the retirement of the
Revolving Credit Note held by the NonConsenting Revolving Credit Lender and the
issuance of Revolving Credit Notes to those Revolving Credit Lenders which
“take-out” such NonConsenting Revolving Credit Lender, provided, however, no
processing fee otherwise to be paid as provided in Section 17.2(b) shall be due
under such circumstances.

114



--------------------------------------------------------------------------------



 



ARTICLE 17 - ASSIGNMENTS BY REVOLVING CREDIT LENDERS:
     17.1. Assignments and Acceptances.
          (a) Except as provided herein, each Revolving Credit Lender (in this
Section 17.1(a), an “Assigning Revolving Credit Lender”) may assign to one or
more Eligible Assignees (in this Section 17.1(a), each an “Assignee Revolving
Credit Lender”) all or a portion of that Revolving Credit Lender’s interests,
rights and obligations under this Agreement and the Loan Documents (including
all or a portion of its Tranche A Dollar Commitment, Tranche A-1 Dollar
Commitment) and the same portion of the Revolving Credit Loans at the time owing
to it, and of the Revolving Credit Note held by the Assigning Revolving Credit
Lender, provided that:
          (i) The Administrative Agent and, after the completion of a Successful
Syndication, subject to the provisions of Section 2.22(d) hereof, the Borrower,
shall have given its prior written consent to such assignment, which consent
shall not be unreasonably withheld.
          (ii) Each such assignment shall be of a constant, and not a varying,
percentage of all the Assigning Revolving Credit Lender’s rights and obligations
under this Agreement.
          (iii) Each partial assignment shall be made as an assignment of a
proportionate part of all the Assigning Revolving Credit Lender’s rights and
obligations under this Agreement with respect to such Lender’s Tranche A Loans,
Tranche A Dollar Commitment, Tranche A-1 Loans and Tranche A-1 Dollar
Commitment.
          (iv) Following the effectiveness of such assignment, the Assigning
Revolving Credit Lender’s Loan Commitment (if not an assignment of all of the
Assigning Revolving Credit Lender’s Loan Commitment) shall not be less than
$5,000,000.00.
     17.2. Assignment Procedures. (This Section 17.2 describes the procedures to
be followed in connection with an assignment effected pursuant to this
Article 17 and permitted by Section 17.1).
          (a) The parties to such an assignment shall execute and deliver to the
Administrative Agent, for recording in the Register, an Assignment and
Acceptance substantially in the form of Exhibit 17.2, annexed hereto (each, an
“Assignment and Acceptance”).
          (b) The Assigning Revolving Credit Lender shall deliver to the
Administrative Agent, with such Assignment and Acceptance, the Revolving Credit
Note held by the subject Assigning Revolving Credit Lender and the
Administrative Agent’s processing fee of $3,500.00.
          (c) The Administrative Agent shall maintain a copy of each Assignment
and Acceptance delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Revolving Credit Lenders
and of the Tranche A Dollar Commitment, Tranche A-1 Dollar Commitment and
Applicable Commitment Percentage of each Revolving

115



--------------------------------------------------------------------------------



 



Credit Lender. The Register shall be available for inspection by the Revolving
Credit Lenders at any reasonable time and from time to time upon reasonable
prior notice. In the absence of manifest error, the entries in the Register
shall be conclusive and binding on all Revolving Credit Lenders. The
Administrative Agent and the Revolving Credit Lenders may treat each Person
whose name is recorded in the Register as a “Revolving Credit Lender” hereunder
for all purposes of this Agreement.
          (d) The Assigning Revolving Credit Lender and Assignee Revolving
Credit Lender, directly between themselves, shall make all appropriate
adjustments in payments for periods prior to the effective date of an Assignment
and Acceptance.
     17.3. Effect of Assignment.
          (a) From and after the effective date specified in an Assignment and
Acceptance which has been executed, delivered, and recorded (which effective
date the Administrative Agent may delay by up to five (5) Business Days after
the delivery of such Assignment and Acceptance):
          (i) The Assignee Revolving Credit Lender:
          (A) Shall be a party to this Agreement and the Loan Documents (and to
any amendments thereof) as fully as if the Assignee Revolving Credit Lender had
executed each..
          (B) Shall have the rights of a Revolving Credit Lender hereunder to
the extent of the Tranche A Dollar Commitment, Tranche A-1 Dollar Commitment and
Applicable Commitment Percentage assigned by such Assignment and Acceptance.
          (ii) The Assigning Revolving Credit Lender shall be released from the
Assigning Revolving Credit Lender’s obligations under this Agreement and the
Loan Documents to the extent of the Loan Commitment assigned by such Assignment
and Acceptance.
          (iii) The Administrative Agent shall undertake to obtain and
distribute replacement Revolving Credit Notes to the subject Assigning Revolving
Credit Lender and Assignee Revolving Credit Lender.
          (b) By executing and delivering an Assignment and Acceptance, the
parties thereto confirm to and agree with each other and with all parties to
this Agreement as to those matters which are set forth in the subject Assignment
and Acceptance.
ARTICLE 18 NOTICES:
     18.1. Notice Addresses. All notices, demands, and other communications made
in respect of any Loan Document (other than a request for a loan or advance or
other financial accommodation under the Revolving Credit) shall be made to the
following addresses, each of which may be changed upon seven (7) days written
notice to all others given by certified mail, return receipt requested:

116



--------------------------------------------------------------------------------



 



          If to the Administrative Agent:
National City Business Credit, Inc.
2300 Crown Colony Drive, Suite 202
Quincy, Massachusetts 02169
Attention      : Robert A Barnhard
Fax               : (617) 328-7875
          With a copy to:
Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attention      : David S. Berman, Esquire
Fax               : (617) 880-3456
          If to the Borrower :
Filene’s Basement, Inc.
3241 Westerville Road
Columbus, Ohio 43224
Attention      : James. A. McGrady
Fax               : (614) 473-2721
          With a copy to:
Schottenstein Stores Corporation
1800 Moler Road
Columbus, Ohio 43207
Attention      : Irwin A. Bain, Esquire
Fax               : (614) 443-0972
          With a copy to:
Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
Columbus, Ohio 43215
Attention      : John B. Weimer, Esquire
Fax               : (614) 719-5086
     18.2. Notice Given.
          (a) Except as otherwise specifically provided herein, notices shall be
deemed made and correspondence received, as follows (all times being local to
the place of delivery or receipt):
          (i) By certified mail, return receipt requested: the date when
actually received.

117



--------------------------------------------------------------------------------



 



          (ii) By recognized overnight express delivery: the Business Day
following the day when sent.
          (iii) By Hand: If delivered on a Business Day after 9:00 AM and no
later than three (3) hours prior to the close of customary business hours of the
recipient, when delivered. Otherwise, at the opening of the then next Business
Day.
          (iv) By Facsimile transmission (which must include a header on which
the party sending such transmission is indicated): If sent on a Business Day
after 9:00 AM and no later than three (3) hours prior to the close of customary
business hours of the recipient, one (1) hour after being sent. Otherwise, at
the opening of the then next Business Day.
     18.3. Wire Instructions. Notice Given. Subject to change in the same manner
that a notice address may be changed (as to which, see Section 18.1), wire
transfers to the Administrative Agent shall be made in accordance with the
following wire instructions:
National City Bank,
Cleveland, Ohio
ABA Number : 041000124
Account Name       : National City Business Credit, Inc.
Account Number    : 3790116
Reference               : Filene’s Basement
ARTICLE 19 - TERM:
     19.1. Termination of Revolving Credit. The Revolving Credit shall remain in
effect (subject to suspension as provided in Section 2.6 hereof) until the
Termination Date.
     19.2. Actions On Termination.
          (a) On the Termination Date, the Borrower shall pay the Administrative
Agent (whether or not then due), in immediately available funds, all Liabilities
including, without limitation: the following:
          (i) The entire balance of the Loan Account (including the unpaid
principal balance of the Revolving Credit Loans, and the SwingLine Loan ).
          (ii) Any then remaining installments of the Collateral Monitoring Fee.
          (iii) Any payments due on account of the indemnification obligations
included in Section 2.11(f).
          (iv) Any accrued and unpaid Unused Line Fee.
          (v) Any Early Termination Fee then due.
          (vi) All reasonable unreimbursed costs and expenses of the Agent and
of Lenders’ Special Counsel for which the Borrower is responsible.

118



--------------------------------------------------------------------------------



 



          (vii) All other Liabilities.
          (b) On the Termination Date, the Borrower shall also shall make such
arrangements concerning any L/Cs and Banker’s Acceptances then outstanding as
are reasonably satisfactory to the Administrative Agent.
          (c) Until such payment (Section 19.2(a)) and arrangements concerning
L/Cs and Banker’s Acceptances (Section 19.2(b)), all provisions of this
Agreement, other than those included in Article 2 which place any obligation on
the Administrative Agent or any Revolving Credit Lender to make any loans or
advances or to provide any financial accommodations to the Borrower shall remain
in full force and effect until all Liabilities shall have been paid in full.
          (d) On the Termination Date, and upon satisfaction by the Loan Parties
of the terms of Section 19.2(a) and (b), above, the Collateral Agent shall
release the Collateral Interests granted the Collateral Agent by the Borrower
hereunder, which may be upon such conditions and indemnifications as the
Collateral Agent may reasonably require.
ARTICLE 20 - GENERAL:
     20.1. Protection of Collateral. The Agent has no duty as to the collection
or protection of the Collateral beyond the safe custody of such of the
Collateral as may come into the possession of the Agent.
     20.2. Publicity. Subject to the prior approval of the Borrower (which
approval shall not be unreasonably withheld or delayed), the Administrative
Agent may issue a “tombstone” notice of the establishment of the credit facility
contemplated by this Agreement and may make reference to the Borrower (and may
utilize any logo or other distinctive symbol associated with the Borrower) in
connection with any advertising, promotion, or marketing (including reference in
any “case study” of the creditor facility contemplated hereby) undertaken by the
Administrative Agent. The Administrative Agent and the Revolving Credit Lenders
further reserve the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
     20.3. Confidentiality. Each of the Agent, the Issuer, the Lead Arranger,
the Revolving Credit Lenders, the SwingLine Lender, and any Person subject to
this Section 20.3 by the terms of this Agreement (or behalf of itself, and each
of its directors, officers, and employees) agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement and any actual or prospective
counterparty or advisors to any swap or derivative transactions relating to the
Loan Parties and the Liabilities (subject to an agreement executed for the
benefit of the Borrower which contains provisions substantially

119



--------------------------------------------------------------------------------



 



the same as those of this Section 20.3, (g) with the consent of the Loan Parties
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes legally available to the
Agent, the Issuer, the Lead Arranger or any Revolving Credit Lender on a
nonconfidential basis from a source other than the Loan Parties. For the
purposes of this Section, the term “Information” means all information received
from the Loan Parties relating to their business, other than any such
information that is available to the Agent, the Issuer, the Lead Arranger or any
Revolving Credit Lender on a nonconfidential basis prior to disclosure by the
Loan Parties, provided that, in the case of information received from the Loan
Parties after the date hereof, such information is identified at the time of
delivery as confidential or of the type of information, such as business plans
or financial information as is customarily confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information that
is of a similar nature. The confidentiality provisions contained in this
Agreement shall survive the termination, assignment or invalidation of this
Agreement, or of any of the rights and obligations contained herein or therein.
     20.4. Successors and Assigns. This Agreement shall be binding upon the
Borrower and its representatives, successors, and assigns and shall enure to the
benefit of the Agent and each Revolving Credit Lender and their respective
successors and assigns, provided, however, no trustee or other fiduciary
appointed with respect to the Borrower shall have any rights hereunder. In the
event that the Agent or any Revolving Credit Lender assigns or transfers its
rights under this Agreement, the assignee shall thereupon succeed to and become
vested with all rights, powers, privileges, and duties of such assignor
hereunder and such assignor shall thereupon be discharged and relieved from its
duties and obligations hereunder.
     20.5. Severability. Any determination that any provision of this Agreement
or any application thereof is invalid, illegal, or unenforceable in any respect
in any instance shall not affect the validity, legality, or enforceability of
such provision in any other instance, or the validity, legality, or
enforceability of any other provision of this Agreement.
     20.6. Amendments. Course of Dealing.
          (a) This Agreement and the other Loan Documents incorporate all
discussions and negotiations between the Borrower and the Agent and each
Revolving Credit Lender, either express or implied, concerning the matters
included herein and in such other instruments, any custom, usage, or course of
dealings to the contrary notwithstanding. No such discussions, negotiations,
custom, usage, or course of dealings shall limit, modify, or otherwise affect
the provisions hereof or thereof. No failure by the Agent or any Revolving
Credit Lender to give notice to the Borrower of the Borrower’s having failed to
observe and comply with any warranty or covenant included in any Loan Document
shall constitute a waiver of such warranty or covenant or the amendment of the
subject Loan Document. No change made by the Agent to the manner by which the
Tranche A Borrowing Base or the Tranche A-1 Borrowing Base is determined shall
obligate the Agent to continue to determine the Tranche A Borrowing Base or the
Tranche A-1 Borrowing Base in that manner.
          (b) The Borrower may undertake any action otherwise prohibited hereby,
and may omit to take any action otherwise required hereby, upon and with the
express prior written

120



--------------------------------------------------------------------------------



 



consent of the Administrative Agent. Subject to Article 16, no consent,
modification, amendment, or waiver of any provision of any Loan Document shall
be effective unless executed in writing by or on behalf of the party to be
charged with such modification, amendment, or waiver (and if such party is the
Administrative Agent then by a duly authorized officer thereof). Any
modification, amendment, or waiver provided by the Administrative Agent shall be
in reliance upon all representations and warranties theretofore made to the
Administrative Agent by or on behalf of the Borrower (and any guarantor,
endorser, or surety of the Liabilities) and consequently may be rescinded in the
event that any of such representations or warranties was not true and complete
in all material respects when given.
     20.7. Power of Attorney. In connection with all powers of attorney included
in this Agreement (which may be exercised only after the occurrence and during
the continuance of an Event of Default), the Borrower hereby grants unto the
Administrative Agent (acting through any of its officers) full power to do any
and all things necessary or appropriate in connection with the exercise of such
powers as fully and effectually as the Borrower might or could do, hereby
ratifying all that said attorney shall do or cause to be done by virtue of this
Agreement. No power of attorney set forth in this Agreement shall be affected by
any disability or incapacity suffered by the Borrower and each shall survive the
same. All powers conferred upon the Agent by this Agreement, being coupled with
an interest, shall be irrevocable until this Agreement is terminated by a
written instrument executed by a duly authorized officer of the Agent. The
Administrative Agent, as agent for the Borrower under any power of attorney
included in this Agreement and the other Loan Documents, is not a fiduciary for
the Borrower, but instead, in exercising any one or more rights with respect to
such powers of attorney, may do so for the sole and exclusive benefit of the
Revolving Credit Lenders, and not for the benefit of the Borrower. The Borrower
acknowledge and agree that the provisions of Title 20, Pennsylvania Consolidated
Statutes Section 5601 et seq., as amended (including, without limitation, Act 39
of 1999) shall not be applicable to any one or more powers of attorney contained
in any Loan Document previously, concurrently or in the future executed and
delivered by the Borrower.
     20.8. Application of Proceeds. The proceeds of any collection, sale, or
disposition of the Collateral, or of any other payments received hereunder,
shall be applied towards the Liabilities in such order and manner as the
Administrative Agent determines in its sole reasonable, good faith discretion,
consistent, however, with Sections 14.6 and 14.7 and any other applicable
provisions of this Agreement. The Borrower shall remain liable for any
deficiency remaining following such application.
     20.9. Increased Costs. If, after the date hereof, as a result of any change
in any Requirement of Law, or change of the interpretation or application
thereof by any court or by any governmental or other authority or entity charged
with the administration thereof, whether or not having the force of law, which:
          (a) subjects any Revolving Credit Lender to any taxes or changes the
basis of taxation, or increases any existing taxes, on payments of principal,
interest or other amounts payable by the Borrower to the Agent or any Revolving
Credit Lender under this Agreement (except for taxes on the Agent or any
Revolving Credit Lender based on net income or capital imposed by the
jurisdiction in which the principal or lending offices of the Agent or that
Revolving Credit Lender are located);

121



--------------------------------------------------------------------------------



 



          (b) imposes, modifies or deems applicable any reserve, cash margin,
special deposit or similar requirements against assets held by, or deposits in
or for the account of or loans by or any other acquisition of funds by the
relevant funding office of any Revolving Credit Lender;
          (c) imposes on any Revolving Credit Lender any other condition with
respect to any Loan Document; or
          (d) imposes on any Revolving Credit Lender a requirement to maintain
or allocate capital in relation to the Liabilities;
and the result of any of the foregoing, in such Revolving Credit Lender’s
reasonable opinion, is to increase the cost to that Revolving Credit Lender of
making or maintaining any loan, advance or financial accommodation or to reduce
the income receivable by that Revolving Credit Lender in respect of any loan,
advance or financial accommodation by an amount which that Revolving Credit
Lender deems to be material, then upon written notice from the Administrative
Agent, from time to time, to the Borrower (such notice to set out in reasonable
detail the facts giving rise to and a summary calculation of such increased cost
or reduced income), the Borrower shall forthwith pay to the Administrative
Agent, for the benefit of the subject Revolving Credit Lender, upon receipt of
such notice, that amount which shall compensate the subject Revolving Credit
Lender for such additional cost or reduction in income.
     20.10. Replacement of Revolving Credit Lender. If (a) any Revolving Credit
Lender incurs increased costs and requests compensation under Section 2.18(d) or
Section 20.9, or (b) any Revolving Credit Lender is a Delinquent Revolving
Credit Lender, then the Borrower may
          (a) request such Revolving Credit Lender or Issuer to use reasonable
efforts to designate a different lending office for funding or booking its loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches, or Affiliates, if in the judgment of such Revolving Credit
Lender or Issuer, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.18(d) or Section 20.9 hereof, and
(ii) would not subject such Revolving Credit Lender or Issuer to any
unreimbursed cost or expense, and would not otherwise be disadvantageous to such
Revolving Credit Lender. The Borrower shall pay all reasonable costs and
expenses incurred by such Revolving Credit Lender in connection with any such
designation of assignment; and
          (b) at its sole expense and effort, upon notice to such Revolving
Credit Lender and the Administrative Agent, require such Revolving Credit Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Article 17), all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Revolving Credit Lender, if a Revolving Credit Lender
accepts such assignment), provided that (i) if such assignee is not an existing
Revolving Credit Lender, the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Revolving Credit Lender shall have received payment of an
amount equal to the outstanding principal of its Revolving Credit Loans and
participations in unreimbursed drawings under L/Cs and Banker’s Acceptances and
SwingLine Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and

122



--------------------------------------------------------------------------------



 



fees) or the Borrower (in the case of all other amounts) and (iii) such
assignment will result in a reduction in such compensation, payments or costs. A
Revolving Credit Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Revolving Credit
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
     20.11. Costs and Expenses of the Agent and Issuer.
          (a) The Borrower shall pay from time to time on demand all Costs of
Collection and all reasonable costs, expenses, and disbursements (including
reasonable attorneys’ fees and expenses) which are incurred by the Agent or the
Issuer in connection with the preparation, negotiation, execution, and delivery
of this Agreement and of any other Loan Documents, and all other reasonable
costs, expenses, and disbursements which may be incurred in connection with or
in respect to the credit facility contemplated hereby or which otherwise are
incurred with respect to the Liabilities.
          (b) The Borrower shall pay from time to time on demand all reasonable
costs and expenses (including reasonable attorneys’ fees and expenses) incurred,
following the occurrence of any Event of Default, by the Revolving Credit
Lenders to Lenders’ Special Counsel.
          (c) The Borrower authorizes the Administrative Agent to pay all such
fees and expenses and in the Administrative Agent’s reasonable, good faith
discretion, to add such fees and expenses to the Loan Account.
          (d) The undertaking on the part of the Borrower in this Section 20.11
shall survive payment of the Liabilities and/or any termination, release, or
discharge executed by the Agent in favor of the Borrower, other than a
termination, release, or discharge which makes specific reference to this
Section 20.11.
     20.12. Copies and Facsimiles. Each Loan Document and all documents and
papers which relates thereto which have been or may be hereinafter furnished the
Agent or any Revolving Credit Lender may be reproduced by that Revolving Credit
Lender or by the Agent by any photographic, microfilm, xerographic, digital
imaging, or other process, and such Person making such reproduction may destroy
any document so reproduced. Any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business). Any facsimile which
bears proof of transmission shall be binding on the party which or on whose
behalf such transmission was initiated and likewise shall be so admissible in
evidence as if the original of such facsimile had been delivered to the party
which or on whose behalf such transmission was received.
     20.13. Ohio Law. This Agreement and all rights and obligations hereunder,
including matters of construction, validity, and performance, shall be governed
by the law of State of Ohio.
     20.14. Consent to Jurisdiction.
          (a) The Borrower agrees that any legal action, proceeding, case, or
controversy against the Borrower with respect to any Loan Document may be
brought in the

123



--------------------------------------------------------------------------------



 



courts of Franklin County, Ohio or in the United States District Court, District
of Ohio, sitting in Columbus, Ohio, as the Administrative Agent may elect in the
Administrative Agent’s sole reasonable, good faith discretion. By execution and
delivery of this Agreement, the Borrower, for itself and in respect of its
property, accepts, submits, and consents generally and unconditionally, to the
jurisdiction of the aforesaid courts.
          (b) The Borrower WAIVES any objection based on forum non conveniens
and any objection to venue of any action or proceeding instituted under any of
the Loan Documents and consents to the granting of such legal or equitable
remedy as is deemed appropriate by the Court.
          (c) Nothing herein shall affect the right of the Agent to bring legal
actions or proceedings in any other competent jurisdiction.
          (d) The Borrower agrees that any action commenced by the Borrower
asserting any claim arising under or in connection with this Agreement or any
other Loan Document shall be brought solely in the courts of Franklin County,
Ohio or in the United States District Court, District of Ohio, sitting in
Columbus, Ohio, and that such Courts shall have exclusive jurisdiction with
respect to any such action.
     20.15. Indemnification. The Borrower shall indemnify, defend, and hold the
Agent, the Issuer, and each Revolving Credit Lender and any Participant and any
of their respective employees, officers, agents, Subsidiaries, and Affiliates
(each, an “Indemnified Person”) harmless of and from any claim brought or
threatened against any Indemnified Person by the Borrower, any guarantor or
endorser of the Liabilities, or any other Person (as well as from reasonable
attorneys’ fees, expenses, and disbursements in connection therewith) on account
of the relationship of the Borrower or of any guarantor or endorser of the
Liabilities, including all costs, expenses, liabilities, and damages as may be
suffered by any Indemnified Person in connection with (x) the Collateral;
(y) the occurrence of any Event of Default; or (z) the exercise of any rights or
remedies under any of the Loan Documents (each of claims which may be defended,
compromised, settled, or pursued by the Indemnified Person with counsel of the
Lender’s selection, but at the expense of the Borrower) other than any claim as
to which a final determination is made in a judicial proceeding (in which the
Agent and any other Indemnified Person has had an opportunity to be heard),
which determination includes a specific finding that the Indemnified Person
seeking indemnification had acted in a grossly negligent manner or in actual bad
faith or in willful misconduct. This indemnification shall survive payment of
the Liabilities and/or any termination, release, or discharge executed by the
Agent in favor of the Borrower, other than a termination, release, or discharge
duly executed on behalf of the Agent which makes specific reference to this
Section 20.15.
     20.16. Rules of Construction. The following rules of construction shall be
applied in the interpretation, construction, and enforcement of this Agreement
and of the other Loan Documents:
          (a) Unless otherwise specifically provided for herein (and then only
to the extent so provided), interest and any fee or charge which is stated as a
per annum percentage shall be calculated based on a 360 day year and actual days
elapsed for LIBOR Loans and a 365/366 day year and actual days elapsed for Base
Margin Loans.

124



--------------------------------------------------------------------------------



 



          (b) Words in the singular include the plural and words in the plural
include the singular.
          (c) Unless otherwise specifically provided for herein or in a specific
Loan Document (and then only to the extent so provided), as between the parties
hereto or to any Loan Document, the definitions of the following terms, as
included in the UCC, are deemed to be as follows for purposes of the performance
of obligations arising under or in respect of any Loan Document:
          (i) “Authenticate” means “signed”.
          (ii) “Record” means written information in a tangible form.
          (d) Titles, headings (indicated by being underlined or shown in Small
Capitals) and any Table of Contents are solely for convenience of reference; do
not constitute a part of the instrument in which included; and do not affect
such instrument’s meaning, construction, or effect.
          (e) The words “includes” and “including” are not limiting.
          (f) Text which follows the words “including, without limitation” (or
similar words) is illustrative and not limitational.
          (g) Text which is shown in italics (except for parenthesized
italicized text), shown in bold, shown IN ALL CAPITAL LETTERS, or in any
combination of the foregoing, shall be deemed to be conspicuous.
          (h) The words “may not” are prohibitive and not permissive.
          (i) Any reference to a Person’s “knowledge” (or words of similar
import) are to such Person’s knowledge assuming that such Person has undertaken
reasonable and diligent investigation with respect to the subject of such
“knowledge” (whether or not such investigation has actually been undertaken).
          (j) Terms which are defined in one section of any Loan Document are
used with such definition throughout the instrument in which so defined.
          (k) The term “Dollars” and the symbol “$” each refers to United States
Dollars.
          (l) Unless limited by reference to a particular Section or provision,
any reference to “herein”, “hereof”, or “within” is to the entire Loan Document
in which such reference is made.
          (m) References to “this Agreement” or to any other Loan Document is to
the subject instrument as amended to the date on which application of such
reference is being made.
          (n) Except as otherwise specifically provided, all references to time
are to Cleveland, Ohio time.

125



--------------------------------------------------------------------------------



 



          (o) In the determination of any notice, grace, or other period of time
prescribed or allowed hereunder:
          (i) Unless otherwise provided (A) the day of the act, event, or
default from which the designated period of time begins to run shall not be
included and the last day of the period so computed shall be included unless
such last day is not a Business Day, in which event the last day of the relevant
period shall be the then next Business Day and (B) the period so computed shall
end at 5:00 PM on the relevant Business Day.
          (ii) The word “from” means “from and including”.
          (iii) The words “to” and “until” each mean “to, but excluding”.
          (iv) The word “through” means “to and including”.
          (p) The Loan Documents shall be construed and interpreted in a
harmonious manner and in keeping with the intentions set forth in Section 20.17
hereof, provided, however, in the event of any inconsistency between the
provisions of this Agreement and any other Loan Document, the provisions of this
Agreement shall govern and control.
     20.17. Agent’s Consent. Unless otherwise explicitly provided herein, the
Agent’s or any Revolving Credit Lender’s consent to any action of the Borrower
which is prohibited unless such consent is given may be given or refused by the
Agent or such Revolving Credit Lender in its sole reasonable, good faith
discretion and without reference to Section 2.16 hereof.
     20.18. Participations. Each Revolving Credit Lender may sell participations
to one or more financial institutions (each, a “Participant”) in that Revolving
Credit Lender’s interests herein provided that no such participation shall
include any provision which accords that Participant with any rights, vis a vis
the Agent, with respect to any requirement herein for approval by a requisite
number or proportion of the Revolving Credit Lenders. No such sale of a
participation shall relieve a Revolving Credit Lender from that Revolving Credit
Lender’s obligations hereunder nor obligate the Agent to any Person other than a
Revolving Credit Lender.
     20.19. Right of Set-Off. Any and all deposits or other sums at any time
credited by or due to the Borrower from the Agent or any Revolving Credit Lender
or any Participant or from any Affiliate of any of the foregoing, and any cash,
securities, instruments or other property of the Borrower in the possession of
any of the foregoing (other than in Exempt DDA accounts), whether for
safekeeping or otherwise (regardless of the reason such Person had received the
same) shall at all times constitute security for all Liabilities and for any and
all obligations of the Borrower to the Agent and such Revolving Credit Lender or
any Participant or such Affiliate, and (a) after the occurrence and during the
continuance of an Event of Default, or (b) after the service of process upon the
Agent or any Revolving Credit Lender or any Participant seeking to attach, by
trustee, mesne, or other process, any funds of any Loan Party on deposit with,
or assets of any Loan Party in the possession of, the Agent or that Revolving
Credit or such Participant, in excess of Five Hundred Thousand Dollars
($500,000.00), may be applied or set off against the Liabilities and against
such obligations at any time, whether or not such are then due and whether or
not other collateral is then available to the Agent or that Revolving Credit
Lender.

126



--------------------------------------------------------------------------------



 



     20.20. Pledges To Federal Reserve Banks. Nothing included in this Agreement
shall prevent or limit any Revolving Credit Lender, to the extent that such
Revolving Credit Lender is subject to any of the twelve Federal Reserve Banks
organized under §4 of the Federal Reserve Act (12 U.S.C. §341) from pledging all
or any portion of that Lender’s interest and rights under this Agreement,
provided, however, neither such pledge nor the enforcement thereof shall release
the pledging Revolving Credit Lender from any of its obligations hereunder or
under any of the Loan Documents.
     20.21. Maximum Interest Rate. Regardless of any provision of any Loan
Document, neither the Agent nor any Revolving Credit Lender shall be entitled to
contract for, charge, receive, collect, or apply as interest on any Liability,
any amount in excess of the maximum rate imposed by Applicable Law. Any payment
which is made which, if treated as interest on a Liability would result in such
interest’s exceeding such maximum rate shall be held, to the extent of such
excess, as additional collateral for the Liabilities as if such excess were
“Collateral.”
     20.22. Waivers.
          (a) The Borrower (and all guarantors, endorsers, and sureties of the
Liabilities) make each of the waivers included in Section 20.22(b), below,
knowingly, voluntarily, and intentionally, and understands that the Agent and
each Revolving Credit Lender, in establishing the facilities contemplated hereby
and in providing loans and other financial accommodations to or for the account
of the Borrower as provided herein, whether not or in the future, is relying on
such waivers.
          (b) THE BORROWER, AND EACH SUCH GUARANTOR, ENDORSER, AND SURETY
RESPECTIVELY WAIVES THE FOLLOWING:
          (i) Except as otherwise specifically required hereby, notice of
non-payment, demand, presentment, protest and all forms of demand and notice,
both with respect to the Liabilities and the Collateral.
          (ii) Except as otherwise specifically required hereby, the right to
notice and/or hearing prior to the Agent’s exercising of the Agent’s rights upon
default.
          (iii) THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN
WHICH THE AGENT OR ANY REVOLVING CREDIT LENDER IS OR BECOMES A PARTY (WHETHER
SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE AGENT OR ANY REVOLVING
CREDIT LENDER OR IN WHICH THE AGENT OR ANY REVOLVING CREDIT LENDER IS JOINED AS
A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN RESPECT OF,
ANY RELATIONSHIP AMONG OR BETWEEN THE BORROWER OR ANY OTHER PERSON AND THE AGENT
AND EACH REVOLVING CREDIT LENDER LIKEWISE WAIVES THE RIGHT TO A JURY IN ANY
TRIAL OF ANY SUCH CASE OR CONTROVERSY).
          (iv) Any defense, counterclaim, set-off, recoupment, or other basis on
which the amount of any Liability, as stated on the books and records of the
Agent, could

127



--------------------------------------------------------------------------------



 



be reduced or claimed to be paid otherwise than in accordance with the tenor of
and written terms of such Liability.
          (v) Any claim to consequential, special, or punitive damages.
     20.23. Additional Waivers.
          (a) The Liabilities are the joint and several obligations of each Loan
Party. To the fullest extent permitted by applicable law, the obligations of
each Loan Party hereunder shall not be affected by (i) the failure of the Agent
or any Revolving Credit Lender to assert any claim or demand or to enforce or
exercise any right or remedy against any other Loan Party under the provisions
of this Agreement, any other Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, this Agreement, any other Loan Document, or any other agreement,
including with respect to any other Borrower of the Liabilities, or (iii) the
failure to perfect any security interest in, or the release of, any of the
security held by or on behalf of the Collateral Agent or any Revolving Credit
Lender.
          (b) The obligations of each Loan Party hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason (other
than the indefeasible payment in full in cash of the Liabilities), including any
claim of waiver, release, surrender, alteration or compromise of any of the
Liabilities, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Liabilities or otherwise. Without limiting the
generality of the foregoing, the obligations of each Loan Party hereunder shall
not be discharged or impaired or otherwise affected by the failure of the Agent
or any Revolving Credit Lender to assert any claim or demand or to enforce any
remedy under this Agreement, any other Loan Document or any other agreement, by
any waiver or modification of any provision of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Liabilities,
or by any other act or omission that may or might in any manner or to any extent
vary the risk of any Loan Party or that would otherwise operate as a discharge
of any Loan Party as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Liabilities).
          (c) To the fullest extent permitted by applicable law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Liabilities or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Liabilities. The
Agent and the Revolving Credit Lenders may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Liabilities, make any other accommodation
with any other Loan Party, or exercise any other right or remedy available to
them against any other Loan Party, without affecting or impairing in any way the
liability of any Loan Party hereunder except to the extent that all the
Liabilities have been indefeasibly paid in full in cash. Pursuant to applicable
law, each Loan Party waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Loan Party against any other Loan Party, as the case may be, or any
security.

128



--------------------------------------------------------------------------------



 



          (d) Upon payment by any Loan Party of any Liabilities, all rights of
such Loan Party against any other Loan Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Liabilities, as more
particularly set forth in an Indemnity, Subrogation and Contribution Agreement
to be entered into among the Loan Parties. In addition, any indebtedness of any
Loan Party now or hereafter held by any other Loan Party is hereby subordinated
in right of payment to the prior payment in full of the Liabilities. None of the
Loan Parties will demand, sue for, or otherwise attempt to collect any such
indebtedness. If any amount shall erroneously be paid to any Loan Party on
account of (a) such subrogation, contribution, reimbursement, indemnity or
similar right or (b) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Agent and the Revolving Credit Lenders
and shall forthwith be paid to the Administrative Agent to be credited against
the payment of the Liabilities, whether matured or unmatured, in accordance with
the terms of the Loan Documents.
     20.24. Patriot Act Notices. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Patriot Act.
     20.25. Existing Loan Agreement Amended and Restated. This Agreement shall
amend and restate the Existing Loan Agreement in its entirety. On the Second
Amendment Effective Date, the rights and obligations of the parties under the
Existing Loan Agreement shall be subsumed within and be governed by this
Agreement; provided, however, that, except as specifically provided herein, each
of the “Revolving Credit Loans” (as such term is defined in the Existing Loan
Agreement) outstanding under the Existing Loan Agreement on the Second Amendment
Effective Date shall, for purposes of this Agreement, be included first, as
Tranche A-1 Loans and thereafter, any balance shall be Tranche A Loans hereunder
and each of the “L/Cs” and “Banker’s Acceptances” (as such terms are defined in
the Existing Loan Agreement) outstanding under the Existing Loan Agreement on
the Second Amendment Effective Date shall, for purposes of this Agreement, be
included as L/Cs and Banker’s Acceptances hereunder.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

129



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as a sealed instrument as
of the day and year first above written.

                  FILENE’S BASEMENT, INC.    
 
           
 
  By:        
 
           
 
  Name:   James A. McGrady    
 
  Title:   Executive Vice President, Chief Financial    
 
      Officer, Treasurer and Secretary    

Signature Page to Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BUSINESS CREDIT, INC.       (Administrative
Agent, Collateral agent and
A Revolving Credit Lender)
 
           
 
  By:        
 
           
 
  Name:   Barbara Anderson    
 
  Title:   Managing Director    

Signature Page to Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BANK         (Issuer and Lead Arranger)    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Signature Page to Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO RETAIL FINANCE, LLC       (Co-Documentation Agent
And Revolving
Credit Lender)
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Signature Page to Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



                  WACHOVIA CAPITAL FINANCE       CORPORATION (CENTRAL)    
(Co-Documentation Agent And Revolving
Credit Lender)
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Signature Page to Second Amended and Restated Loan and Security Agreement

 